UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  In the Matter of the Trusts Established under the
  Pooling and Servicing Agreements relating to the
  Wachovia Bank Commercial Mortgage Trust
  Commercial Mortgage Pass-Through Certificates,
  Series 2007-C30; COBALT CMBS Commercial
  Mortgage Trust 2007-C2 Commercial Mortgage                17 Civ. 1998 (KPF)
  Pass-Through Certificates, Series 2007-C2;
  Wachovia Bank Commercial Mortgage Trust
                                                          OPINION AND ORDER
  Commercial Mortgage Pass-Through Certificates,
  Series 2007-C31; ML-CFC Commercial Mortgage
  Trust 2007-5 Commercial Mortgage Pass-Through
  Certificates, Series 2007-5; and ML-CFC
  Commercial Mortgage Trust 2007-6 Commercial
  Mortgage Pass-Through Certificates, Series 2007-6


KATHERINE POLK FAILLA, District Judge:

      When the owners of Peter Cooper Village and Stuyvesant Town

(collectively, “Stuy Town”) defaulted on their financing obligations in 2010, few

could have expected that the property would ultimately be sold at a substantial

profit just a few years later. This lack of clairvoyance is what the Court

presumed when it found ambiguities in the relevant agreements concerning the

treatment of sale proceeds, and these ambiguities in turn informed the Court’s

decision to deny the parties’ cross-motions for judgment on the pleadings. See

Matter of Pooling & Servicing Agreements, No. 17 Civ. 1998 (KPF), 2018 WL

1229702 (S.D.N.Y. Mar. 9, 2018) (“PSA I”). But now, after exhaustive discovery,

the evidence is in, and it points conclusively in one direction.

      As it currently stands, approximately $614 million in disputed funds

have been allocated to CWCapital Asset Management LLC (“CWC”), which

served as the Special Servicer for the Stuy Town property, in the form of
Penalty Interest; and an additional $53 million has been allocated to the

Federal Home Loan Mortgage Corporation (“Freddie Mac”) and the Federal

National Mortgage Association (“Fannie Mae,” and together with Freddie Mac,

the “Government-Sponsored Enterprises” or “GSEs”) in the form of Yield

Maintenance. Appaloosa Investment L.P.I. and Palomino Master Ltd.

(collectively, “Appaloosa”), investors in various trusts that held assets secured

by a mortgage on Stuy Town, contest those allocations. In Appaloosa’s view,

the disputed funds constitute Gain-on-Sale Proceeds that must be directly

deposited in a Gain-on-Sale Reserve Account for the benefit of

certificateholders like it.

      The evidence disclosed after more than a year of discovery makes clear

that the funds in dispute are Penalty Interest and Yield Maintenance, and not

Gain-on-Sale Proceeds. This evidence includes analogous documents from

other transactions in the same shelf registration, the contemporaneous

understanding of those involved in the Stuy Town sale and related

transactions, the course of performance between and among the parties to the

relevant agreements, the custom and practice in the collateralized mortgage-

backed securities (“CMBS”) industry, and related industry publications. And

while Appaloosa has done a commendable job in attempting to generate a

genuine dispute of fact for trial, its efforts have come up short. Its many

arguments are belied by the record and, at times, undercut by Appaloosa’s own

positions in this litigation. Accordingly, and for the many reasons detailed in

this Opinion, CWC’s and the GSEs’ motions for summary judgment are

                                        2
granted; Appaloosa’s motion for partial summary judgment is denied;

Appaloosa’s motion to exclude CWC’s and the GSE’s expert testimony is denied

in part on the merits and denied in part as moot; and CWC’s and the GSEs’

motions to exclude Appaloosa’s expert testimony are denied as moot.

                                   BACKGROUND 1

A.    Factual Background

      1.     The 2006 Purchase of the Stuy Town Property

      In November 2006, Tishman Speyer Properties and BlackRock Realty,

through affiliates (together, the “Borrower”), purchased Stuy Town, one of New

York’s largest residential complexes, for $5.4 billion. (CWC 56.1 C1). The

purchase of the property was financed by a senior mortgage loan in the


1     This Opinion draws on facts from CWC’s Responses and Counterstatements to
      Appaloosa’s Statement of Additional Material Facts (“CWC 56.1” (Dkt. #388)); the GSEs’
      Reply to Appaloosa’s Response to the GSEs’ Local Rule 56.1 Statement and Appaloosa’s
      Statement of Additional Material Facts (“GSE 56.1” (Dkt. #369)); CWC’s and the GSEs’
      Counterstatements to Appaloosa’s Rule 56.1 Statement of Undisputed Material Facts in
      Support of Appaloosa’s Motion for Partial Summary Judgment (“Appaloosa 56.1” (Dkt.
      #385)); Appaloosa’s Response to Responses and Counterstatements of CWC and the
      GSEs to Rule 56.1 Statement of Undisputed Material Facts in Support of Motion for
      Partial Summary Judgment (“Appaloosa Response 56.1” (Dkt. #405)); the exhibits
      attached to the Declaration of Neil R. Lieberman in Support of the GSEs’ Motion for
      Summary Judgment (“Lieberman Decl., Ex. []” (Dkt. #321)); the exhibits attached to the
      Declaration of Colleen Mallon Casse in Support of CWC’s Motion for Summary
      Judgment (“Casse Decl., Ex. []” (Dkt. #302-310, 312, 373-378)); and the exhibits
      attached to the Declaration of Michael J. Hampson in Opposition to CWC’s Motion for
      Summary Judgment (“Hampson Decl., Ex. []” (Dkt. #340, 396)).
      For ease of reference, the Court refers to CWC’s memorandum of law in support of its
      motion for summary judgment as “CWC SJ Br.” (Dkt. #315, 381); the GSEs’
      memorandum of law in support of their motion for summary judgment as “GSE SJ Br.”
      (Dkt. #318, 365); Appaloosa’s memorandum of law in support of its partial motion for
      summary judgment as “Appaloosa SJ Br.” (Dkt. #326, 389); Appaloosa’s opposition to
      CWC’s motion for summary judgment as “Appaloosa CWC SJ Opp.” (Dkt. #338, 394);
      Appaloosa’s opposition to the GSEs’ motion for summary judgment as “Appaloosa GSE
      SJ Opp.” (Dkt. #342, 398); CWC’s and the GSEs’ joint opposition to Appaloosa’s motion
      for partial summary judgment as “CWC/GSE SJ Opp.” (Dkt. #334, 384); Appaloosa’s
      memorandum of law in support of its motion to exclude as “Appaloosa MIL Br.” (Dkt.
      #328, 392); and CWC’s and the GSEs’ memorandum of law in opposition to Appaloosa’s
      motion to exclude as “CWC/GSE MIL Opp.” (Dkt #337, 386).

                                            3
principal amount of $3 billion (the “PCV Loan”), and eleven tiers of mezzanine

loans in the aggregate principal amount of $1.4 billion. (Id. at C2). The PCV

Loan was evidenced by, among other things, an Amended and Restated Loan

and Security Agreement dated as of February 16, 2007 (the “Loan Agreement”),

and six promissory notes (collectively, the “Notes”), and was secured by, among

other things, a mortgage on Stuy Town. (Id. at C3). 2

      The six Notes were sold to five CMBS trusts: (i) Note A-1 was securitized

into the Wachovia Bank Commercial Mortgage Trust Series 2007-C30 (the “C30

Trust”); (ii) Note A-2 was securitized into the COBALT CMBS Commercial

Mortgage Trust 2007-C2 (the “COBALT 2007-C2 Trust”); (iii) Notes A-3 and A-4

were securitized into the Wachovia Bank Commercial Mortgage Trust Series

2007-C31 (the “WBCMT C31 Trust”); (iv) Note A-5 was securitized into the ML-

CFC Commercial Mortgage Trust 2007-5 (the “ML-CFC 2007-5 Trust”); and

(v) Note A-6 was securitized into the ML-CFC Commercial Mortgage Trust

2007-6 (the “ML-CFC 2007-6 Trust,” and collectively with the C30 Trust, the

COBALT 2007-C2 Trust, the WBCMT C31 Trust, and the ML-CFC 2007-5




2     The PCV Loan was originally evidenced by six promissory notes each dated as of
      November 17, 2006, and identified as Note A-1 from PCV Borrower to Wachovia Bank,
      National Association (“Wachovia”) in the principal amount of $500,000,000.00; Note A-2
      from PCV Borrower to Wachovia in the principal amount of $500,000,000.00; Note A-3
      from PCV Borrower to Wachovia in the principal amount of $500,000,000.00; Note A-4
      from PCV Borrower to Wachovia in the principal amount of $500,000,000.00; Note A-5
      from PCV Borrower to Merrill Lynch Mortgage Lending, Inc. (“Merrill”) in the principal
      amount of $500,000,000.00; and Note A-6 from PCV Borrower to Merrill in the principal
      amount of $500,000,000.00 (collectively, the “Original Notes”). (GSE 56.1 G2). The
      Original Notes were then amended and restated into six promissory notes, each dated
      as of February 16, 2007, with Note A-1 being amended and restated into Amended Note
      A-1, and so forth. (GSE 56.1 G4).

                                            4
Trust, the “PCV Trusts”). (CWC 56.1 C4; GSE 56.1 G6). 3 The PCV Trusts were

securitization vehicles created to sell investment interests to finance the

acquisition of a pool of commercial mortgage loans held by each of them.

(Appaloosa 56.1 A4). Each of the PCV Trusts had its own pooling and servicing

agreement (or “PSA”), which governed the creation of the trust and laid out the

rights and obligations of the depositor, master servicer, special servicer, and

trustee over the pools of securitized mortgage loans in the trust.

         2.     The Co-Lender Agreement

         Although each of the PCV Trusts had its own PSA, the PCV Trusts also

entered into a Co-Lender Agreement to govern their rights and obligations

solely with respect to Stuy Town. (See Hampson Decl., Ex. E; CWC 56.1 A77).

The Co-Lender Agreement deemed the C30 Trust the “Lead Lender” on the PCV

Loan and granted it authority and responsibility to service and administer all of

the Notes. (CWC 56.1 C7; GSE 56.1 G7). In addition, the Master Servicer and

Special Servicer of the C30 Trust were granted the authority and responsibility

to administer all of the Notes consistent with terms of the Co-Lender

Agreement and C30 Trust’s PSA (the “C30 PSA”). (GSE 56.1 G8; see CWC 56.1

C7). 4




3        CMBS trusts are pooled investment vehicles comprised of numerous mortgage loans.
         (CWC 56.1 A36).
4        A copy of the C30 PSA is attached to the Casse Declaration as Exhibit 28. (Casse Decl.,
         Ex. 28).

                                                5
      3.     The WBCMT Trusts and Their Documentation

      The C30 Trust was itself part of a shelf of 33 CMBS trusts (the “WBCMT

Trusts” or “WBCMT Shelf”), which were sequentially numbered C1 through C34

(with no C13), reflecting the chronological order of their formation by Wachovia

Bank Commercial Mortgage Securities, Inc. between 2002 and 2007. (CWC

56.1 C132). Each of the 33 WBCMT Trusts was governed by its own PSA. (Id.

at C143). However, each WBCMT Trust used the prior WBCMT Trust’s PSA as

a starting point. (Id.). For this reason, the PSAs governing the WBCMT Trusts

(the “WBCMT PSAs”) contain many largely verbatim provisions. (Id. at C158).

In particular, many of the provisions of the C30 PSA at issue in this case —

including the definitions of REO (“Real Estate Owned”) Property, REO Loan,

Penalty Interest, 5 Purchase Price, Liquidation Proceeds, Yield Maintenance

Charges, 6 and Principal Prepayment, as well as the payment-collection and

compensation provisions of § 3.02(b) and § 3.11 — appear largely verbatim in

the PSAs of the other 32 WBCMT Trusts. (Id. at C158; see Casse Decl., Ex. 73-

104). These provisions are implicated by the parties’ cross-motions, and they

are discussed in the remainder of this section. 7



5     Penalty Interest includes default interest. (CWC 56.1 C33). The Court refers to both as
      Penalty Interest.
6     Although certain of the relevant documents refer to Yield Maintenance as “Yield
      Maintenance Payments” or “Yield Maintenance Charges,” the Court refers to the term
      simply as Yield Maintenance.
7     The Court cites to the C30 PSA in the following quotations. However, the Court has
      reviewed all of the relevant provisions of the WBCMT PSAs to ensure that they are
      materially identical. (See Casse Decl., Ex. 73-104).
      The Court recognizes that the extended block quotations in this section can be tedious
      for the reader, particularly a reader with only passing familiarity with the CMBS

                                             6
            a.      Section 1.01: Definitions

                    i.     Liquidation Proceeds

     The WBCMT PSAs define Liquidation Proceeds, in relevant part, as:

            All cash amounts … received by the Master Servicer or
            the Special Servicer in connection with: … the
            liquidation of a Mortgaged Property or other collateral
            constituting security for a Defaulted Mortgage Loan,
            through trustee’s sale, foreclosure sale, REO
            Disposition or otherwise, exclusive of any portion
            thereof required to be released to the related Mortgagor
            in accordance with applicable law and the terms and
            conditions of the related Mortgage Note and Mortgage[.]

(C30 PSA § 1.01).

                    ii.    Purchase Price

     The WBCMT PSAs define Purchase Price, in relevant part, as:

            With respect to any Mortgage Loan or REO Loan to be
            purchased by a Mortgage Loan Seller pursuant to the
            applicable Mortgage Loan Purchase Agreement, by the
            Majority Subordinate Certificateholder, the Companion
            Holder or the Special Servicer as described in Section
            3.18(c), 3.18(d) or 3.18(e), or by the Depositor, the
            Special     Servicer,    the    Majority    Subordinate
            Certificateholder or the Master Servicer pursuant to
            Section 9.01, a cash price equal to the outstanding
            principal balance of such Mortgage Loan or REO Loan,
            as of the date of purchase, together with [i] all accrued
            and unpaid interest on such Mortgage Loan or REO
            Loan at the related Mortgage Rate to but not including
            the Due Date in the Collection Period of purchase plus
            any accrued interest on [Principal & Interest] Advances
            made with respect to such Mortgage Loan, [ii] all related
            and unreimbursed Servicing Advances plus any
            accrued and unpaid interest thereon, [iii] any
            reasonable costs and expenses, including, but not
            limited to, the cost of any enforcement action, incurred
            by the Master Servicer, the Special Servicer or the Trust

     industry. The Court includes them in this Opinion because of their criticality to the
     issues in dispute, and asks in advance for the reader’s indulgence.

                                             7
             Fund in connection with any such purchase by a
             Mortgage Loan Seller … and [iv] any other Additional
             Trust Fund Expenses in respect of such Mortgage
             Loan … , or in the case of any Loan Pair, the purchase
             price specified in the related Intercreditor Agreement;
             provided that the Purchase Price shall not be reduced
             by any outstanding [Principal & Interest] Advance.

(C30 PSA § 1.01).

                      iii.   Penalty Interest

      The WBCMT PSAs define Penalty Interest as:

             With respect to any Mortgage Loan or Companion Loan
             (or successor REO Loan), any amounts collected
             thereon, other than late payment charges, Additional
             Interest, Prepayment Premiums or Yield Maintenance
             Charges, that represent penalty interest (arising out of
             a default) in excess of interest on the Stated Principal
             Balance of such Mortgage Loan or Companion Loan (or
             successor REO Loan) accrued at the related Mortgage
             Rate.

(C30 PSA § 1.01). 8

                      iv.    REO Property

      The WBCMT PSAs define REO Property as:

             A Mortgaged Property acquired on behalf and in the
             nature of the Trustee … for the benefit of the
             Certificateholders (subject to the related Intercreditor
             Agreement with respect to a Mortgaged Property
             securing a Loan Pair) through foreclosure, acceptance
             of a deed-in-lieu of foreclosure or otherwise in
             accordance with applicable law in connection with the
             default or imminent default of a Mortgage Loan.

(C30 PSA § 1.01).


8     Where the Court is referring to Penalty Interest as it is defined in the WBCMT PSAs, it
      capitalizes the term. When the Court is referring generally to the concept of penalty
      interest in the CMBS industry, it uses lowercase. The same is true for yield
      maintenance, gain-on-sale proceeds, special servicer, and master servicer.

                                              8
                    v.     REO Loan

      The WBCMT PSAs define REO Loan as:

            The Mortgage Loan deemed for purposes hereof to be
            outstanding with respect to each REO Property to the
            extent of the Trust Fund’s interest therein. …
            Collections in respect of each REO Loan … shall be
            treated: first, as a recovery of Nonrecoverable Advances
            and Unliquidated Advances … with respect to such REO
            Loan … ; second, as a recovery of accrued and unpaid
            interest on such REO Loan at the related Mortgage Rate
            to but not including the Due Date in the Collection
            Period of receipt … ; third, as a recovery of principal of
            such REO Loan to the extent of its entire unpaid
            principal balance; and fourth, in accordance with the
            normal servicing practices of the Master Servicer, as a
            recovery of any other amounts due and owing in respect
            of such REO Loan, including, without limitation,
            (i) Yield Maintenance Charges, Prepayment Premiums
            and Penalty Interest and (ii) Additional Interest and
            other amounts, in that order.

(C30 PSA § 1.01). The definition includes a list prioritizing the allocation of

funds collected in respect of an REO Loan, which list is sometimes referred to

as an “REO Loan Waterfall.”

                    vi.    Yield Maintenance

      The WBCMT PSAs define Yield Maintenance, in relevant part, as:

            Payments paid or payable, as the context requires, on a
            Mortgage Loan as the result of a Principal Prepayment
            thereon, not otherwise due thereon in respect of
            principal or interest, which have been calculated … to
            compensate the holder for reinvestment losses based on
            the value of an interest rate index at or near the time of
            prepayment.

(C30 PSA § 1.01).

                    vii.   Principal Prepayment

      The WBCMT PSAs define Principal Prepayment, in relevant part, as:

                                         9
            Any payment of principal made by the Mortgagor on a
            Mortgage Loan or Companion Loan that is received in
            advance of its scheduled Due Date; provided that it
            shall not include a payment of principal that is
            accompanied by an amount of interest representing
            scheduled interest due on any date or dates in any
            month or months subsequent to the month of
            prepayment.

(C30 PSA § 1.01).

            b.      Section 3.02: Collection of Mortgage Loan
                    Payments

      The WBCMT PSAs also detail each Special Servicer’s obligation to collect

payments for various types of mortgages, including Mortgage Loans,

Companion Loans, and REO Loans (of which the Stuy Town mortgage became

one). On this point, Section 3.02(b) of the WBCMT PSAs states as follows:

            All amounts collected in respect of any Mortgage Loan
            or Companion Loan (other than the Non-Serviced
            Companion Loan) in the form of payments from
            Mortgagors, and/or guaranties, Liquidation Proceeds
            (insofar as such Liquidation Proceeds are of the nature
            described in clauses (i) through (iii) of the definition
            thereof) or Insurance Proceeds shall be applied to either
            amounts due and owing under the related Mortgage
            Note and Mortgage (including, without limitation, for
            principal and accrued and unpaid interest) in
            accordance with the express provisions of the related
            Mortgage Note and Mortgage (and, with respect to a
            Loan Pair, the related Intercreditor Agreement) or, if
            required pursuant to the express provisions of the
            related Mortgage, or as determined by the Master
            Servicer or Special Servicer in accordance with the
            Servicing Standard, to the repair or restoration of the
            related Mortgaged Property, and, in the absence of such
            express provisions, shall be applied for purposes of this
            Agreement: first, as a recovery of any related and
            unreimbursed Advances plus unreimbursed interest
            accrued thereon; second, as a recovery of
            Nonrecoverable Advances, Unliquidated Advances and
            Workout Delayed Reimbursement Amounts (including
                                       10
interest on such Nonrecoverable Advances), that were
paid from collections on the Mortgage Loans (allocable
to principal) and resulted in principal from the Mortgage
Pool distributed to the Certificateholders being reduced
pursuant to Section 3.05(a) hereof; third, as a recovery
of accrued and unpaid interest at the related Mortgage
Rate on such Mortgage Loan, to the extent such
amounts have not been previously advanced, and
exclusive of any portion thereof that constitutes
Additional Interest; fourth, as a recovery of principal of
such Mortgage Loan then due and owing, to the extent
such amounts have not been previously advanced,
including, without limitation, by reason of acceleration
of the Mortgage Loan following a default thereunder;
fifth, in accordance with the normal servicing practices
of the Master Servicer or the Special Servicer, as a
recovery of any other amounts then due and owing
under such Mortgage Loan (other than Additional
Interest), including, without limitation, Prepayment
Premiums, Yield Maintenance Charges and Penalty
Interest; sixth, as a recovery of any remaining principal
of such Mortgage Loan to the extent of its entire
remaining unpaid principal balance; and seventh, with
respect to any ARD Loan after its Anticipated
Repayment Date, as a recovery of any unpaid Additional
Interest. All amounts collected on any Mortgage Loan
in the form of Liquidation Proceeds of the nature
described in clauses (iv) through (vi) of the definition
thereof shall be deemed to be applied: first, as a recovery
of any related and unreimbursed Advances plus interest
accrued thereon; second, as a recovery of accrued and
unpaid interest at the related Mortgage Rate on such
Mortgage Loan to but not including the Due Date in the
Collection Period of receipt, to the extent such amounts
have not been previously advanced, and exclusive of
any portion thereof that constitutes Additional Interest;
third, as a recovery of principal, to the extent such
amounts have not been previously advanced, of such
Mortgage Loan to the extent of its entire unpaid
principal balance; and fourth, with respect to any ARD
Loan after its Anticipated Repayment Date, as a
recovery of any unpaid Additional Interest. No such
amounts shall be applied to the items constituting
additional servicing compensation as described in the
first sentence of either Section 3.11(b) or 3.11(d) unless

                            11
             and until all principal and interest then due and
             payable on such Mortgage Loan has been collected.
             Amounts collected on any REO Loan shall be deemed to
             be applied in accordance with the definition thereof. The
             provisions of this paragraph with respect to the
             application of amounts collected on any Mortgage Loan
             shall not alter in any way the right of the Master
             Servicer, the Special Servicer or any other Person to
             receive payments from the Certificate Account as set
             forth in clauses (ii) through (xvi) of Section 3.05(a) from
             amounts so applied.

(C30 PSA § 3.02(b)). For convenience, and in accordance with the terminology

used by CWC’s and the GSEs’ witnesses, the Court refers to the first payment

priority structure laid out in § 3.02(b) as a “waterfall.”

             c.    Section 3.11: Servicing Compensation

      Finally, the WBCMT PSAs specify certain forms of servicing

compensation due to the Special Servicer. Section 3.11(c) states, in part, as

follows:

             As compensation for its activities hereunder, the Special
             Servicer shall be entitled to receive the Special Servicing
             Fee with respect to each Specially Serviced Mortgage
             Loan and each REO Loan …. As further compensation
             for its activities hereunder, the Special Servicer shall be
             entitled to receive the Workout Fee with respect to each
             Corrected Mortgage Loan, so long as such loan remains
             a Corrected Mortgage Loan …. In addition, with respect
             to each Specially Serviced Mortgage Loan and REO
             Loan … the Special Servicer shall be entitled to the
             Liquidation Fee ….

(C30 PSA § 3.11(c)). Section 3.11(d) states, in part, as follows:

             Additional servicing compensation in the form of: (i) all
             late payment charges, Penalty Interest received on or
             with respect to Specially Serviced Mortgage Loans
             actually collected that, with respect to late payment
             charges and penalty charges, accrued during the time
             that the related Mortgage Loan was a Specially Serviced
                                         12
            Mortgage Loan, (ii) one hundred percent (100%) of any
            assumption application fees and assumption fees with
            respect to any Specially Serviced Mortgage Loan …, and
            (iii) modification fees collected on all Mortgage Loans or
            Companion Loans …, in each case to the extent actually
            paid by the related Mortgagor, shall be retained by the
            Special Servicer or promptly paid to the Special Servicer
            by the Master Servicer and shall not be required to be
            deposited in the Certificate Account[.]

(C30 PSA § 3.11(d)).

            d.    The 2003 Introduction of “Gain-on-Sale” Provisions to
                  the WBCMT Shelf

      Certain definitions and provisions regarding the concept of “gain-on-sale”

were introduced into the WBCMT PSAs beginning with the C4 PSA in 2003.

(CWC 56.1 C157; see generally Casse Decl., Ex. 105 (C3 PSA/C4 PSA

blackline)). For starters, these later PSAs defined “Gain-on-Sale Proceeds” as

follows:

            With respect to any Mortgage Loan, the excess of
            (i) Liquidation Proceeds of the Mortgage Loan or related
            REO Property net of any related Liquidation Expenses,
            over (ii) the Purchase Price for such Mortgage Loan on
            the date on which such Liquidation Proceeds were
            received.

(C30 PSA § 1.01). A “Gain-on-Sale Reserve Account” was also introduced to

the WBCMT PSAs, defined as:

            A segregated custodial account or accounts or
            subaccount of the Distribution Account created and
            maintained by the Paying Agent pursuant to Section
            3.04(e) on behalf of the Trustee in trust for the
            Certificateholders, which shall be entitled “Wells Fargo
            Bank, N.A., as Trustee, in trust for the registered
            holders of Wachovia Bank Commercial Mortgage Trust,
            Commercial Mortgage Pass-Through Certificates, Series
            2007-C30.” Any such account shall be an Eligible
            Account or a subaccount of an Eligible Account.
                                       13
(Id.).

         And § 3.04(e) was added to require the Paying Agent — in this case, Wells

Fargo Bank, N.A. — to establish and maintain a Gain-on-Sale Reserve Account

on behalf of the Trustee for the benefit of certificateholders:

                The Paying Agent, on behalf of the Trustee for the
                benefit of the Certificateholders, shall establish (upon
                notice from Special Servicer of an event occurring that
                generates Gain-on-Sale Proceeds) and maintain the
                Gain-on-Sale Reserve Account in the name of the Paying
                Agent on behalf of the Trustee for the benefit of the
                Certificateholders. The Gain-on-Sale Reserve Account
                shall be maintained as a segregated account, separate
                and apart from trust funds for mortgage pass-through
                certificates of other series administered by the Paying
                Agent and other accounts of the Paying Agent. Upon
                the disposition of any REO Property in accordance with
                Section 3.09 or Section 3.18, the Special Servicer will
                calculate the Gain-on-Sale Proceeds, if any, realized in
                connection with such sale and remit such funds to the
                Paying Agent for deposit into the Gain-on-Sale Reserve
                Account.

(C30 PSA § 3.04(e)). 9

         These additions were included in the C30 PSA, which was signed by

Wachovia Commercial Mortgage Securities, Inc., as Depositor; Wachovia Bank,

N.A., as Master Servicer; Wells Fargo Bank, N.A. (“Wells Fargo”), as Trustee;

and CWC, as Special Servicer. (CWC 56.1 C12). In December 2008, Wells

Fargo acquired the Wachovia entities and succeeded to its role as Master


9        See also C30 PSA § 3.18(l):
                The amount paid for ... REO Property ... purchased under this
                Agreement shall be deposited into the Certificate Account … (except
                that portion of any purchase price constituting Gain-on-Sale
                Proceeds which shall be deposited in the Gain-on-Sale Reserve
                Account).

                                               14
Servicer for the C30 Trust. (Id. at C13). As a result of the Wachovia

acquisition, Wells Fargo was required to resign as Trustee. (Id. at C14).

Pursuant to a Trust Administration Agreement dated March 31, 2009 (the

“Trust Administration Agreement”), Bank of America, N.A. (“BofA”) was

appointed Trustee for the C30 Trust. (Id. at C15). Pursuant to the Trust

Administration Agreement, BofA appointed Wells Fargo as Paying Agent and

Trustee Agent, among other things. (Id. at C16). In December 2010, U.S. Bank

National Association (“U.S. Bank”) acquired BofA’s trust administration

business and succeeded to BofA’s role as Trustee for the C30 Trust. (Id. at

C18).

        Wells Fargo, as Master Servicer for the C30 Trust, and CWC, as Special

Servicer for the C30 Trust, were responsible for administering Stuy Town on

behalf of all of the PCV Trusts. (CWC 56.1 C20). CWC was also delegated as

the Special Servicer in 7 of the 33 WBCMT PSAs, inclusive of the C30 PSA. (Id.

at C135). As such, CWC was a signatory to 7 of the 33 WBCMT PSAs.

        4.    Securities Issued by the PCV Trusts

        Each of the PCV Trusts issued securities, called certificates, for sale to

investors. (GSE 56.1 G12). More specifically, the PCV Trusts issued various

classes of certificates associated with varying levels of risk. (CWC 56.1 C5).

        Significantly, certificateholders were not and are not parties to the

PSAs. 10 Rather, they are third-party beneficiaries, who invest on a take-it-or-


10      A New York State court has so found in the specific context of the C30 Trust. See
        CWCapital Cobalt VR Ltd. v. CWCapital Investments LLC, Index No. 653277/2018 (N.Y.
        Sup. Ct. Aug. 20, 2019), Dkt. No. 182 at 2 n.1, 12, 16 (concluding that CWCapital

                                            15
leave-it basis. The certificates issued by the C30 Trust make clear that the

parties to the C30 PSA are Wachovia as Depositor, Wachovia Bank (now Wells

Fargo) as Master Servicer, CWC as Special Servicer, and Wells Fargo (now U.S.

Bank) as Trustee. (Hampson Decl., Ex. B at A-13-1-3). 11 These certificates

recite that they are “issued under and [are] subject to the terms, provisions and

conditions of the [PSA], to which [PSA] the Holder of [each] Certificate by virtue

of the acceptance hereof assents and by which such Holder is bound.” (Id.).

      Appaloosa did not purchase certificates in the PCV Trusts at the time of

issuance in 2007. (See CWC 56.1 C60). Rather, it purchased certificates of

several different classes in the C30 Trust in the secondary market. (See id.;

Dkt. #239 at ¶ 17).

      The GSEs are also certificateholders, though of a different class of

securities. The GSEs purchased Class A-1A Certificates, the most senior rated




      Cobalt VR Ltd., an alleged certificateholder in the C30 Trust, “is not a party to [the C30]
      PSA”). Numerous other court decisions have confirmed that certificateholders are not
      parties to the governing PSA, but rather are third-party beneficiaries. See, e.g., MBIA v.
      Nationstar Mortg., No. 18 Civ. 938 (VB), 2019 WL 357932, at *5 (S.D.N.Y. Jan. 29,
      2019); Nat’l Credit v. U.S. Bank, No. 14 Civ. 9928 (KBF), 2015 WL 2359295, at *5
      (S.D.N.Y. May 18, 2015); BNP Paribas v. Bank of N.Y., No. 11 Civ. 350 (PGG), 2012 WL
      13059498 (S.D.N.Y. Mar. 28, 2012); Greenwich Fin. Servs. v. Countrywide, 654 F. Supp.
      2d 192, 197 (S.D.N.Y. 2009); PIMCO v. Wells Fargo, No. 654743/2017 (N.Y. Sup. Ct.
      Dec. 5, 2017), Dkt. No. 65 at 19; LNR Partners v. C-III Asset Mgmt., No. 8472 (VCP),
      2014 WL 1312033, at *12 (Del. Ch. Mar. 31, 2014); Walnut Place v. Countrywide, 35
      Misc.3d 1207(A), at *1 n.2 (N.Y. Sup. Ct. Mar. 28, 2012), aff’d, 948 N.Y.S.2d 580 (1st
      Dep’t 2012); Bankers v. Countrywide, No. 8:11 Civ. 1630-T-17, 2012 WL 2594341, at *2
      (M.D. Fla. July 5, 2012); Sterling v. Countrywide, No. 11 Civ. 2012 (AJS), 2012 WL
      2368821, at *3 (N.D. Ill. June 21, 2012).
11    The C30 Prospectus Supplement, described infra, similarly states that “[t]he trust fund
      will be created on or about the closing date pursuant to a pooling and servicing
      agreement, dated as of March 1, 2007, by and among the depositor, the master servicer,
      the special servicer and the trustee.” (Casse Decl., Ex. 29 (“C30 Pro Supp”) at S-8).
      Certificateholders like Appaloosa were not involved in negotiating or drafting the C30
      PSA or the C30 Pro Supp. (CWC 56.1 C11).

                                              16
certificates of the C30 Trust, at par value when they were first issued. (GSE

56.1 G15; CWC 56.1 C59). The Class A-1A Certificates were backed by “loan

group 2,” which included the Notes. (GSE 56.1 G16).

        Among other things, each of the Notes prohibits the Borrower from

voluntarily prepaying the Notes from their inception date through the Lockout

Expiration Date (defined as the date three months prior to maturity, here,

September 8, 2016). (GSE 56.1 G18). For the Borrower to obtain the release of

collateral underlying the loan prior to the Lockout Expiration Date, it would

have to defease the loan by substituting direct non-callable, fixed-rate

obligations of the United States of America or other non-callable fixed-rate

“government securities.” (Id. at G18). In such a circumstance, Section 2.3(b)

of the Notes would come into play:

             If, prior to the Lockout Expiration Date, the
             indebtedness evidenced by this Note shall have been
             declared due and payable by Lender … due to the
             occurrence and continuance of an Event of Default by
             Borrower, then, in addition to the indebtedness
             evidenced by this Note being immediately due and
             payable, there shall also then be immediately due and
             payable a prepayment fee in an amount equal to the
             Yield Maintenance Premium (as hereinafter defined)
             based on the Debt then outstanding on the date of such
             acceleration.

(Lieberman Decl., Ex. 2 at § 2.3(b) (emphasis added)). In other words, the

Borrower was prohibited under the Notes from voluntarily prepaying them at

any time prior to the three months before the Maturity Date, on pain of Yield

Maintenance that would become immediately due and payable. (GSE 56.1

G20).

                                       17
      5.    The C30 Pro Supp

      In conjunction with the sale of the certificates in the C30 Trust,

Wachovia published a prospectus supplement (the “C30 Pro Supp”) on

March 14, 2007, that provided investors with additional information about the

offering. (Casse Decl., Ex. 29). The C30 Pro Supp disclosed that CWC was the

special servicer for the C30 Trust. (See C30 Pro Supp S-9). It explained to

investors that:

            With respect to the Peter Cooper Village & Stuyvesant
            Town Loan, the Master Servicer[, Wells Fargo,] and the
            Special Servicer[, CWC,] will administer the Peter
            Cooper Village & Stuyvesant Town Loan and the Peter
            Cooper Village & Stuyvesant Town Pari Passu
            Companion Loans pursuant to the Pooling and
            Servicing Agreement and the Peter Cooper Village &
            Stuyvesant Town Intercreditor Agreement for so long as
            the Peter Cooper Village & Stuyvesant Town Loan is part
            of the Trust Fund.

(Id. at S-104–S-05).

      In a section titled “Fees and Expenses,” the C30 Pro Supp explained

certain fees to which the Special Servicer was entitled:

            Certain fees and expenses are payable from amounts
            received on the mortgage loans in the trust fund and are
            generally distributed prior to any amounts being paid to
            the holders of offered certificates.

            The special servicer is entitled to the special servicing
            fee [the “Special Servicing Fee”] which is payable
            monthly on each mortgage loan that is a specially
            serviced mortgage loan and each REO mortgage loan
            from general collections on the mortgage loans. The
            special servicing fee accrues at a rate equal to 0.25%
            per annum and is computed on the basis of the same
            principal amount respecting which any related interest
            payment due on such specially serviced mortgage loan
            or REO mortgage loan, as the case may be, is paid.

                                       18
           The special servicer is also entitled to a liquidation fee
           [the “Liquidation Fee”] with respect to each specially
           serviced mortgage loan that is generally an amount
           equal to 1.00% of any whole or partial cash payments
           of liquidation proceeds received in respect thereof or,
           with respect to the Peter Cooper Village & Stuyvesant
           Town mortgage loan, the lesser of (i) 0.50% of any whole
           or partial cash payments of liquidation proceeds
           received in respect thereof and (ii) $15,000,000;
           provided, however, in no event will the liquidation fee be
           payable to the extent a workout fee is payable
           concerning the related cash payments.

           The special servicer is also entitled to a workout fee [the
           “Workout Fee”] with respect to each mortgage loan that
           is no longer a specially serviced mortgage loan that is
           generally equal to 1.00% of all payments of interest and
           principal received on such mortgage loan for so long as
           it remains a corrected mortgage loan or, with respect to
           the Peter Cooper Village & Stuyvesant Town mortgage
           loan, the lesser of (i) 0.50% of all payments of interest
           and principal received on such mortgage loan for so long
           as it remains a corrected mortgage loan, and
           (ii) $15,000,000.…

           The master servicer, special servicer, and trustee are
           entitled to certain other additional fees and
           reimbursement expenses. All fees and expenses will
           generally be payable prior to distribution on the
           certificates.

(C30 Pro Supp S-28–S-29). And in a later section, titled “Compensation and

Payment of Expenses,” the C30 Pro Supp adds:

           The Master Servicer, the Special Servicer and the
           Trustee will be entitled to payment of certain fees as
           compensation for its services performed under the
           Pooling and Servicing Agreement. Certain additional
           fees and costs payable by the related Mortgagors are
           allocable to the Master Servicer, the Special Servicer,
           and the Trustee, but such amounts are not payable
           from amounts that the Trust Fund is entitled to receive.




                                       19
(Id. at S-171). 12

       The C30 Pro Supp describes the Special Servicing Fee, Liquidation Fee,

and Workout Fee as the “principal compensation” to be paid to the Special

Servicer in respect of its special servicing activities. (C30 Pro Supp S-177).

But a few pages later, the C30 Pro Supp clarifies that:

              As additional servicing compensation, the Master
              Servicer and/or the Special Servicer is entitled to retain
              all modification fees, assumption fees, defeasance fees,
              assumption and other application fees, late payment
              charges and default interest …. In addition, to the
              extent the master servicer special servicer receives late
              payment charges or default interest on a Mortgage Loan
              for which interest on Advances or Additional Trust Fund
              Expenses (other than Special Servicing Fees, Workout
              Fees and/or Liquidation Fees) related to such Mortgage
              Loan has been paid and not previously reimbursed to
              the Trust Fund, such payment charges or default
              interest will be used to reimburse the Trust Fund for
              such payment of interest or Additional Trust Fund
              Expenses.

(Id. at S-179).

       On the specific topic of Yield Maintenance, the C30 Pro Supp provides:



12     In a chart that follows, the C30 Pro Supp indicates that the special servicer may be
       entitled to “Additional Special Servicing Compensation” in the form of:
              Late payment charges and default interest actually collected with
              respect to any Mortgage Loan, but only to the extent such late
              payment charges and default interest (a) accrued with respect to
              that Mortgage Loan while it was specially serviced or after the
              related mortgaged property became an REO Property; and (b) are
              not otherwise allocable to pay the following items with respect to
              the related Mortgage Loan or REO Property; (i) interest on advance,
              or (ii) Additional Trust Fund Expenses (exclusive of special
              servicing fees, liquidation fees and workout fees) currently payable
              or previously paid with respect to the related Mortgage Loan,
              Mortgaged Property or REO Property from collections on the
              mortgage pool and not previously reimbursed.
       (C30 Pro Supp S-174–S-75).

                                              20
             On each distribution date, any prepayment premium or
             yield maintenance charge actually collected during the
             related collection period on a mortgage loan included in
             the trust fund will be distributed to the holders of each
             class of offered certificates ….

(C30 Pro Supp S-30). A later section similarly defines Yield Maintenance as:

             fees paid or payable, as the context requires, as a result
             of a prepayment of principal on a Mortgage Loan, which
             fees have been calculated (based on Scheduled
             Payments on such Mortgage Loan) to compensate the
             holder of the Mortgage for reinvestment losses based on
             the value of a discount rate at or near the time of
             prepayment ….

(Id. at S-215).

      The C30 Pro Supp does not define “Gain-on-Sale” or “Gain-on-Sale

Proceeds,” though it does define a “Gain-on-Sale Reserve Account”:

             The Trustee will establish and will maintain a “Gain-on-
             Sale Reserve Account” in the name of the Trustee for the
             benefit of the Certificateholders. To the extent that
             gains realized on sales of Mortgaged Properties, if any,
             are not used to offset Realized Losses previously
             allocated to the Certificates, such gains will be held and
             applied to offset future Realized Losses, if any.

(C30 Pro Supp S-204).

      6.     The Servicers and Their Respective Obligations

      Under the C30 PSA and the Co-Lender Agreement, the Master Servicer

and Special Servicer are responsible for servicing and administering the PCV

Loan. (CWC 56.1 C19). Generally speaking, the Master Servicer, Wells Fargo,

services performing loans held by the C30 Trust, while the Special Servicer,

CWC, services non-performing loans. (Id. at C20). As explained above, Wells




                                        21
Fargo and CWC are parties to the C30 PSA, along with the Depositor (also now

Wells Fargo) and Trustee (U.S. Bank). (Id. at C12-C18).

      In addition to servicing non-performing loans, CWC is responsible for

allocating post-closing proceeds from the sale of an REO Property in

accordance with the terms of the C30 PSA, which includes responsibility for

calculating Gain-on-Sale Proceeds. (CWC 56.1 C21-C22). Following the sale of

REO property, CWC completes a realized loss report (“RLR”) to allocate REO

sale proceeds and then sends the RLR to the Master Servicer for review. (CWC

56.1 C23-C25). Wells Fargo, as Master Servicer, is then responsible for

forwarding the RLR to the Paying Agent and Trustee. (CWC 56.1 C27).

      As explained above, § 3.11(c) of the C30 PSA provides for several forms of

Special Servicer compensation, including a Special Servicing Fee, a Workout

Fee, and a Liquidation Fee, while § 3.11(d) provides that:

            Additional servicing compensation in the form of: (i) all
            late payment charges, Penalty Interest received on or
            with respect to Specially Serviced Mortgage Loans
            actually collected that, with respect to late payment
            charges and penalty charges, accrued during the time
            that the related Mortgage Loan was a Specially Serviced
            Mortgage Loan, (ii) one hundred percent (100%) of any
            assumption application fees and assumption fees with
            respect to any Specially Serviced Mortgage Loan …, and
            (iii) modification fees collected on all Mortgage Loans or
            Companion Loans …, in each case to the extent actually
            paid by the related Mortgagor, shall be retained by the
            Special Servicer or promptly paid to the Special Servicer
            by the Master Servicer and shall not be required to be
            deposited in the Certificate Account[.]

(C30 PSA § 3.11(d)).




                                       22
      7.    The Transfer of the PCV Loan to Special Servicing

      Three years after the Stuy Town purchase, on November 6, 2009, the

PCV Loan was transferred to CWC for special servicing because of the risk of

imminent default. (CWC 56.1 C42; GSE 56.1 G21). Upon transfer to special

servicing, the PCV Loan became a “Specially Serviced Mortgage Loan” as

defined in the C30 PSA. (CWC 56.1 C43).

      On January 8, 2010, the Borrower defaulted on the PCV Loan; CWC, on

behalf of the Senior Lender, provided written notice of the default. (CWC 56.1

C44). By letter dated January 29, 2010, CWC, on behalf of the Senior Lender,

accelerated the PCV Loan when the default was not cured. (Id. at C45).

Pursuant to the Notes, Yield Maintenance became due and payable when the

Borrower defaulted and the indebtedness on the Notes was declared due and

payable. (GSE 56.1 G24).

      On February 16, 2010, CWC, on behalf of the Senior Lender, filed a

complaint in the United States District Court for the Southern District of New

York asserting a single count for foreclosure of Stuy Town. (CWC 56.1 C46;

Appaloosa 56.1 A9; see also Bank of Am., N.A. v. PCV St. Owner L.P., No. 10

Civ. 1178 (AKH) (S.D.N.Y.) (the “2010 Action”), Dkt. #1). On February 23,

2010, Appaloosa filed a motion to intervene. (2010 Action, Dkt. #16). The

court denied the motion on April 30, 2010. (Id., Dkt. #89). On June 21, 2010,

the court entered a Judgment of Foreclosure and Sale (the “Foreclosure

Judgment”), which, inter alia, authorized the foreclosure sale of Stuy Town,

appointed a referee to conduct the sale of the property, and calculated amounts


                                      23
owed on the PCV Loan. (Id., Dkt. #92; see also CWC 56.1 C49; GSE 56.1

A178).

      In the Foreclosure Judgment, the court computed that

$3,666,734,464.70 was owed on the Senior Loan, representing: (i) the unpaid

principal balance of $3 billion; (ii) interest of $48,225,000 through April 7,

2010; (iii) Penalty Interest of $22,500,000 through April 7, 2010; (iv) Penalty

Interest on unpaid interest of $220,423.67 through April 7, 2010; (v) per diem

interest on principal and unpaid interest of $11,916,443.70 between April 7,

2010, and April 22, 2010; (vi) Yield Maintenance of $622,110,023.31; and

(vii) other charges incurred under the loan documents of $956,427.96; from

which was subtracted (viii) $39,223,853.94 in cash flow from operations,

escrow balances, and interest reserves. (2010 Action, Dkt. #92). The court

further found that additional interest on the outstanding principal balance and

unpaid interest amounts would continue to run at a rate of 6.434%, and that

Penalty Interest on the outstanding principal balance and unpaid interest

amounts would continue to run at a rate of 3%, through the date of the

Foreclosure Judgment. (Id.). Thereafter, post-judgment interest would be

calculated at the federal rate, pursuant to 28 U.S.C. § 1961(a). (Id.).

      Despite the entry of the Foreclosure Judgment, no foreclosure sale ever

took place. (CWC 56.1 C50). CWC effectively operated Stuy Town for the next

four years until, on June 3, 2014, the PCV Trusts took title to Stuy Town via a

deed in lieu of foreclosure. (CWC 56.1 C53; GSE 56.1 G31). The Deed In Lieu

of Foreclosure Agreement recites:

                                        24
As this Deed is being executed and delivered in lieu of
foreclosure of the Mortgage (as defined below), the
Grantor hereby makes the following representations
and warranties: This Deed is an absolute conveyance
of the title to the above described property, in effect as
well as in form, and is not intended as a mortgage,
conveyance in trust or as a hypothecation of any kind
or character; that the conveyance herein is freely and
fairly made and not as a result of duress, force, undue
influence or threats of any kind; that the conveyance is
a bona fide and not given to hinder, delay or defraud the
rights of creditors or contravene the bankruptcy laws of
the United States or any other applicable laws; Grantor
further     acknowledges     that   there    is    nothing
unconscionable in this transaction; Grantor considers
this transaction to be fair and equitable based on
Grantor’s determination of the value and financial
condition of the Property; that the Grantor has no
option to purchase or any other right, title or interest in
or to the Property; and that the Property is encumbered
by that certain Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing, dated as of
November 17, 2006, by PCV Borrower to Wachovia
Bank, National Association and Merrill Lynch Mortgage
Lender, Inc., and recorded in the Office of the City
Register of the City of New York on November 20, 2006
as CRFN 2006000643688 (as amended and assigned to
date, the “Mortgage”), the current mortgagee thereunder
being an affiliate of the Grantee.

IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
THE PARTIES HEREIN DO NOT INTEND THAT
ACCEPTANCE OF THIS DEED IN LIEU OF
FORECLOSURE BE DEEMED TO CONSTITUTE A
MERGER OF THE MORTGAGE REFERRED TO IN THE
PRECEDING PARAGRAPH WITH THE FEE CONVEYED
HEREBY BUT THAT THE MORTGAGE SHALL REMAIN
AS A GOOD AND VALID MORTGAGE SEPARATE AND
APART FROM ANY OTHER INTEREST OF GRANTEE IN
FEE. FURTHER, THE TRANSFER CONTEMPLATED BY
THIS DEED SHALL NOT CONSTITUTE A FULL OR
PARTIAL SATISFACTION, WAIVER OR RELEASE OF
THE     INDEBTEDNESS   EVIDENCED   BY  ANY
INSTRUMENT     SECURED   BY  OR   MADE   IN
CONJUNCTION WITH THE MORTGAGE.


                            25
(Casse Decl., Ex. 39 at 2 (capitalization in original)). Further, the Agreement

explicitly states that the “indebtedness under the Notes and the lien of the

Mortgage shall not be extinguished as a result of the delivery of the Transfer

Documents.” (Casse Decl., Ex. 41 at 5). As a result of the deed in lieu of

foreclosure, Stuy Town became “REO Property,” and the PCV Loan became an

“REO Loan,” under the C30 PSA. (CWC 56.1 C54-C55).

      8.     The Stuy Town Liquidation

      On October 20, 2015, it was publicly announced that Blackstone LP

(“Blackstone”) and Ivanhoe Cambridge Inc. (“Ivanhoe”) had agreed to purchase

Stuy Town from the PCV Trusts for $5.4 billion. (Appaloosa 56.1 A16). On

December 18, 2015, the Property was sold to affiliates of Blackstone and

Ivanhoe for $5,309,381,250. (CWC 56.1 C58; Appaloosa 56.1 A17). The sale of

Stuy Town was treated as an REO Disposition by both Wells Fargo, as Master

Servicer, and CWC, as Special Servicer. (CWC 56.1 C69). 13

      The Stuy Town sale was an REO Disposition that generated “Liquidation

Proceeds” within the meaning of C30 PSA. (CWC 56.1 C68-C69; GSE 56.1

G48). As Special Servicer, CWC was responsible for distributing those

proceeds in accordance with the C30 PSA. (CWC 56.1 C21). CWC distributed

the proceeds in accordance with the “waterfall” of payment priorities detailed in

§ 3.02(b) of the C30 PSA, see supra at 10-11, including allocating Yield




13    The C30 PSA defines “REO Disposition” as “The sale or other disposition of any REO
      Property pursuant to Section 3.18(h).” (C30 PSA § 1.01).

                                           26
Maintenance and Penalty Interest per the fifth step of the waterfall. (CWC 56.1

C67-C70; GSE 56.1 G49).

      As is typical in the case of REO Dispositions, CWC completed an RLR

(the “Stuy Town RLR”), which reflected the allocation of the Stuy Town sale

proceeds as CWC believed they should be distributed under the PSA. (CWC

56.1 C24). The Stuy Town RLR reflects that CWC first calculated

$4,869,183,977.85 of “Net Proceeds Received on Liquidation” (or Liquidation

Proceeds), comprising $5,309,381,250.00 of sale proceeds, $84,898,759.76 of

amounts held in property-level suspense accounts, and a seller credit of

$24,694,052.26, less the costs associated with the sale (including broker fees

of $16,674,809.00 and litigation settlement costs of $533,115,654.07). (Id. at

C75). CWC then ran the Liquidation Proceeds through the payment priorities

waterfall set forth in § 3.02(b), with the cash applied sequentially to each step

until exhausted, resulting in $614,424,027.57 of Penalty Interest and

$156,797,854.44 of Yield Maintenance. (Id. at C77). 14 At the last step of the

waterfall, CWC calculated Gain-on-Sale Proceeds in the amount of

$49,672,388.15. (CWC 56.1 C78).

      CWC’s calculations were ultimately approved by Wells Fargo, as Master

Servicer, and sent by Wells Fargo to the Paying Agent and Trustee, U.S. Bank.




14    From CWC’s calculation of $156,797,854.55 of Yield Maintenance generally due, the
      Stuy Town RLR allocated $52,384,737.73 to the MLCFC 2007-5 Trust and the MLCFC
      2007-6 Trust. (GSE 56.1 G57). The remaining Yield Maintenance figure of
      $104,413,116.71 reflected charges due to the C30 Trust, the C31 Trust, and the
      COBALT 2007-C2 Trust, and has been held in escrow pending the outcome of this
      litigation. (GSE 56.1 G59; CWC 56.1 C80).

                                          27
(CWC 56.1 C25, C27). Certificateholders, including Appaloosa and the GSEs,

had no involvement in allocating the proceeds resulting from the Stuy Town

sale. (Id. at C23).

B.    Procedural Background

      1.     The Petition, Its Removal, and Its Transfer to the SDNY

      On December 17, 2015, U.S. Bank, as Trustee of the C30 Trust, filed a

Petition for Instructions in the Administration of Certain Trusts in the District

Court for the Second Judicial District of Minnesota. (See Dkt. #1, Ex. A (the

“Petition”)). The Petition sought instructions on the proper construction of the

operative agreements at issue here, including the C30 PSA. (Id.). It framed the

first relevant question as:

             whether — in connection with the sale of REO
             Property — (i) Section 3.11(d) [of the C30 PSA] requires
             that Penalty Interest be calculated and paid to the
             Special Servicer before the calculations and actions
             under Section 3.18(l) [of the C30 PSA] are completed (as
             [CWC] contends); or (ii) Section 3.18(l) alone controls the
             allocation of sale proceeds from REO Property (as
             Appaloosa contends).

(Id. at ¶ 50). It also listed a second issue relevant to the correct allocation of

the disputed funds, namely, the amount of Penalty Interest that had accrued

on the REO Loan. (Id. at ¶ 51).

      On February 24, 2016, CWC moved to dismiss the Petition on

jurisdictional, mootness, and forum non conveniens grounds, which motion the

Minnesota state court denied. (Dkt. #1 ¶ 7). On July 22, 2016, Freddie Mac

removed the case to the United States District Court for the District of

Minnesota. (Dkt. #1). Freddie Mac thereafter moved to transfer the case to

                                         28
this Court, which United States District Judge Donovan W. Frank approved in

an Opinion and Order dated March 14, 2017. (Dkt. #53, 111). This case was

then assigned to this Court. 15

        2.     The Cross-Motions for Judgment on the Pleadings

        On June 30, 2017, shortly after the case was transferred, Appaloosa

moved, and CWC and the GSEs cross-moved, for judgment on the pleadings.

(See Dkt. #169-179). The parties offered competing interpretations of how the

proceeds from the Stuy Town liquidation of should be distributed under the

C30 PSA, and these interpretations are summarized here for completeness.

               a.     CWC’s and GSEs’ Interpretation of the C30 PSA

        To a large extent, CWC’s and the GSEs’ arguments regarding the

interpretation of the C30 PSA were coextensive. They pointed to subsections

(a) and (b) of § 3.02, which address the collection of REO Loan proceeds, and

argued specifically that the portion of § 3.02(b) that states that “[a]mounts

collected on any REO Loan shall be deemed to be applied in accordance with

the definition thereof” required CWC to run the Stuy Town sale proceeds

through the payment priorities waterfall contained in the definition of an REO

Loan:



15      At the time of the transfer, Interested Party Inessoft, LLC (“Inessoft”), moved to
        intervene. (Dkt. #104-110). The motion was transferred to this Court, and Inessoft
        filed an amended motion shortly thereafter. (Dkt. #126-127). The motion was denied
        without prejudice during a telephonic conference held on May 31, 2017. (Dkt. #158).
        Nearly a year later, in March 2018, Interested Party CWCapital Cobalt Vr Ltd. (“Cobalt”)
        moved to intervene. (Dkt. #196-199). The motion was denied on May 23, 2018 (see
        Dkt. #237 (transcript), 252 (order)), and the denial was subsequently upheld by the
        Second Circuit, see CWCapital Cobalt Vr Ltd. v. U.S. Bank Nat’l Ass’n, 790 F. App’x 260
        (2d Cir. 2019) (summary order).

                                               29
            first, as a recovery of Nonrecoverable Advances and
            Unliquidated Advances … with respect to such REO
            Loan … ; second, as a recovery of accrued and unpaid
            interest on such REO Loan at the related Mortgage Rate
            to but not including the Due Date in the Collection
            Period of receipt … ; third, as a recovery of principal of
            such REO Loan to the extent of its entire unpaid
            principal balance; and fourth, in accordance with the
            normal servicing practices of the Master Servicer, as a
            recovery of any other amounts due and owing in respect
            of such REO Loan, including, without limitation,
            (i) Yield Maintenance Charges, Prepayment Premiums
            and Penalty Interest and (ii) Additional Interest and
            other amounts, in that order.

(C30 PSA § 1.01 (emphases added)). What is more, CWC and the GSEs

reasoned that the fourth step of the waterfall, by its terms, entitled CWC to

retain $600 million in Penalty Interest (pursuant to § 3.11(d)), and entitled the

GSEs to $157 million in Yield Maintenance (pursuant to § 2.3(b) of the Notes of

the Stuy Town Senior Loan).

      CWC and the GSEs argued that the Gain-on-Sale Proceeds definition in

the C30 PSA, and the related references to gain-on-sale in the relevant

documents, did not affect the payment priorities for the liquidation of an REO

Loan. They explained that “gain-on-sale” was merely a catchall provision for

calculating fees after liquidation proceeds had been distributed in accordance

with the REO Loan Waterfall. According to CWC and the GSEs, to the extent

that Gain-on-Sale Proceeds resulted at all from the Stuy Town sale, they were

to be segregated and distributed as part of the “other amounts” category,

contained in the last clause of the last step of the REO Loan Waterfall.

Relatedly, CWC and the GSEs argued that the REO Loan Waterfall provision



                                       30
could be harmonized with the definition of Gain-on-Sale Proceeds because

Penalty Interest and Yield Maintenance were both part of the “Liquidation

Expenses” that were subtracted from the Purchase Price before any Gain-on-

Sale Proceeds could be calculated.

            b.    Appaloosa’s Interpretation of the C30 PSA

      Unsurprisingly, Appaloosa held a different view. To it, the starting point

for distribution of the Stuy Town liquidation proceeds was § 3.04(e) of the C30

PSA, which it interpreted to obligate CWC to calculate Gain-on-Sale Proceeds,

segregate those proceeds in a separate account, and then remit them to

certificateholders in the C30 Trust to offset past and future losses from other

assets held by the Trust. In Appaloosa’s estimation, the REO Loan Waterfall

either had no application to the Stuy Town sale or should have been considered

only after the segregation of Gain-on-Sale Proceeds.

      More broadly, Appaloosa contended that CWC was entitled to no Penalty

Interest, and the GSEs were entitled to no Yield Maintenance, because such

items were never recoverable in an REO Disposition. That contention rested on

two theories: (i) Penalty Interest and Yield Maintenance must be paid by the

borrower, and there is no borrower in an REO Loan setting; and (ii) the

definition of Gain-on-Sale Proceeds trumps the payment waterfalls set forth in

§ 3.02(b) and the definition of REO Loan. Because there was no carve-out for

Penalty Interest or Yield Maintenance in the Gain-on-Sale Proceeds definition

(i.e., neither the undefined term Liquidation Expenses nor the term Purchase

Price included Penalty Interest and Yield Maintenance), Appaloosa reasoned


                                       31
that Penalty Interest and Yield Maintenance were simply not recoverable in this

setting.

            c.    The Court’s Opinion

      On March 9, 2018, this Court issued an order denying the cross-motions

for judgment on the pleadings. See PSA I, 2018 WL 1229702. It concluded

principally that the C30 PSA did not clearly and unambiguously establish

either: (i) that Penalty Interest and Yield Maintenance were allocated before

Gain-on-Sale Proceeds were distributed to certificateholders, as CWC and the

GSEs claimed; or (ii) that Gain-on-Sale Proceeds were allocated to

certificateholders prior to and separate from the payment, if any, of Penalty

Interest and Yield Maintenance, as Appaloosa claimed. Id. at *9.

      The Court found the C30 PSA to be ambiguous as to the priority of

payments upon the sale of an REO Property for several reasons. PSA I, 2018

WL 1229702, at *9. First, the Court found it unclear whether the definition of

Gain-on-Sale Proceeds in § 1.01 of the C30 PSA allowed for Penalty Interest

and Yield Maintenance to be deducted as Liquidation Expenses. Id. Second,

the REO Loan Waterfall did not reference either Gain-on-Sale Proceeds or

Liquidation Proceeds, creating ambiguity regarding its application upon the

sale of an REO Property. Id. Third, the Court found that the tension between

§ 3.18(l), which governed the allocation of Gain-on-Sale Proceeds, and the REO




                                       32
Loan Waterfall exacerbated the ambiguity surrounding the allocation of

proceeds from the sale of an REO Property. Id.

      The Court concluded that both sides presented reasonable arguments for

their construction of the C30 PSA, but that neither side had adequately

explained or harmonized the different provisions of the C30 PSA to permit the

Court to decide the issue as a matter of law. PSA I, 2018 WL 1229702, at *11-

14. Accordingly, the Court denied the motions. See id. at *14. 16

      3.     Discovery and the Motion to Dismiss Appaloosa’s Cross-Claim

      Following the denial of the cross-motions for judgment on the pleadings,

the Court held a conference on April 11, 2018, to discuss next steps in the

litigation. (Dkt. #220 (transcript)). At that conference, Appaloosa notified the

Court of its intention to submit an amended pleading asserting a crossclaim

against CWC. (Id. at 48). The Court also set a discovery schedule. (Id.). In the

following months, the Court resolved several discovery issues raised by the

parties. (See Dkt. #262, 275).

      On June 4, 2018, the Court granted Appaloosa’s request to submit an

amended pleading (Dkt. #236), and on June 18, 2018, Appaloosa filed an

amended pleading asserting a cross-claim against CWC (Dkt. #239). CWC then

moved to dismiss the cross-claim, arguing that Appaloosa did not have

standing to bring the cross-claim, because it had not complied with the No

Action Clause in § 11.03(c) of the C30 PSA, which requires, inter alia, that


16    The Court did not reach the second question raised by the Petition, regarding the
      proper calculation of penalty interest. See PSA I, 2018 WL 1229702, at *14 n.8
      (S.D.N.Y. Mar. 9, 2018).

                                            33
certificateholders with at least 25% of the voting rights provide the Trustee with

a written notice of default and give the Trustee an opportunity to take the

action requested to address the default. (Dkt. #244). On March 25, 2019, the

Court granted CWC’s motion and dismissed the cross-claim, concluding that

Appaloosa lacked sufficient voting rights to bring the suit. See In re the Trusts

Established Under the Pooling and Servicing Agreements, 375 F. Supp. 3d 441

(S.D.N.Y. 2019) (“PSA II”).

      4.     The Instant Motions

      On April 9, 2019, after about a year of discovery, the Court held a

conference to determine whether the parties intended to file summary

judgment motions or sought to proceed directly to a bench trial. (Dkt. #296

(transcript)). At that time, CWC and the GSEs indicated their intent to file

summary judgment motions; Appaloosa indicated its intent to file a motion for

partial summary judgment; and all three parties indicated their intent to file

motions to exclude the expert witnesses of the opposing side. At present, the

Court has before it the following motions:

      •      CWC’s motion for summary judgment (see Dkt. #301-
             310, 312, 315-316, 338-341, 357-359, 373-378, 381-
             383, 387-388, 394-397);

      •      The GSEs’ motion for summary judgment (see Dkt.
             #317-321, 342-344, 353-355, 365-370, 398-400);

      •      Appaloosa’s motion for partial summary judgment (see
             Dkt. #322-323, 325-326, 334-335, 360-362, 384-385,
             389-391, 404-406);

      •      CWC’s motion to exclude the expert testimony of Ann
             Hambly, Michael Hartzmark, Ph.D., and Andrew


                                       34
            Berman (see Dkt. #324, 329-330, 345, 356, 379-380,
            401);

      •     The GSEs’ motion to exclude the expert testimony of
            Ann Hambly, Michael Hartzmark, Ph.D., and Andrew
            Berman (see Dkt. #311, 313-314, 346-347, 352, 371-
            372, 402-403); and

      •     Appaloosa’s motion to exclude the expert testimony of
            Ronald F. Greenspan, Thomas F. Nealon III, and Brian
            Olasov (see Dkt. #327-328, 331, 336-337, 350-351,
            386, 392-393, 407-408).

      For ease of analysis, the Court addresses the parties’ summary judgment

motions, several arguments of which implicate the expert witness opinions

proffered by the parties, before specifically addressing the motions to exclude.

For the reasons explained below, the Court grants CWC’s and the GSEs’

motions for summary judgment, denies Appaloosa’s motion for partial

summary judgment, denies Appaloosa’s motion to exclude in part on the merits

and in part as moot, and denies as moot CWC’s and the GSEs’ motions to

exclude.

                                  DISCUSSION

A.    The Court Grants CWC’s and the GSEs’ Motions for Summary
      Judgment and Denies Appaloosa’s Motion for Partial Summary
      Judgment

      1.    Summary Judgment Under Fed. R. Civ. P. 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”




                                       35
Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 17 A

fact is “material” if it “might affect the outcome of the suit under the governing

law,” and is genuinely in dispute “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); see also Jeffreys v. City of New York, 426 F.3d

549, 553 (2d Cir. 2005). “The district court’s task on a summary judgment

motion — even in a nonjury case — is to determine whether genuine issues of

material fact exist for trial, not to make findings of fact.” O’Hara v. Nat’l Union

Fire Ins. Co. of Pittsburgh, PA, 642 F.3d 110, 116 (2d Cir. 2011).

      The moving party bears the initial burden of demonstrating “the absence

of a genuine issue of material fact.” Celotex, 477 U.S. at 323. The movant may

discharge its burden by showing that the nonmoving party has “fail[ed] to make

a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322; see also Selevan v. N.Y. Thruway Auth., 711 F.3d 253,

256 (2d Cir. 2013) (finding summary judgment appropriate where the non-

moving party failed to “come forth with evidence sufficient to permit a




17    The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refers to
      “genuine issues of material fact.”

                                           36
reasonable juror to return a verdict in his or her favor on an essential element

of a claim” (internal quotation marks omitted)).

      If the moving party meets this burden, the nonmoving party must “set

forth specific facts showing that there is a genuine issue for trial” using

affidavits or otherwise, and cannot rely on the “mere allegations or denials”

contained in the pleadings. Anderson, 477 U.S. at 248; see also Wright v.

Goord, 554 F.3d 255, 266 (2d Cir. 2009). In other words, the nonmoving party

“must do more than simply show that there is some metaphysical doubt as to

the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986), and cannot rely on “mere speculation or conjecture as to the

true nature of the facts to overcome a motion for summary judgment,” Knight v.

U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986).

      “When ruling on a summary judgment motion, the district court must

construe the facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir.

2003). However, in considering “what may reasonably be inferred” from

witness testimony, the court should not accord the non-moving party the

benefit of “unreasonable inferences, or inferences at war with undisputed

facts.” Berk v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 342

(S.D.N.Y. 2005) (quoting Cty. of Suffolk v. Long Island Lighting Co., 907 F.2d

1295, 1318 (2d Cir. 1990)).




                                        37
      “When interpreting a contract under New York law, our ‘primary objective

is to give effect to the intent of the parties as revealed by the language of their

agreement.’” Chesapeake Energy Corp. v. Bank of N.Y. Mellon Tr. Co., 773 F.3d

110, 113-14 (2d Cir. 2014) (internal citations omitted). Where, as here, a court

finds a contract ambiguous with respect to the question disputed by the

parties, the factfinder must “examine extrinsic evidence to determine the

contract’s effect.” Luitpold Pharm., Inc. v. Ed. Geistlich Sohne A.G. Fur

Chemische Industrie, 784 F.3d 78, 87-88 (2d Cir. 2015); accord In re Motors

Liquidation Co., 943 F.3d 125, 131 (2d Cir. 2019) (“If an ambiguity is found,

‘the court may accept any available extrinsic evidence to ascertain the meaning

intended by the parties during the formation of the contract.’” (quoting Int’l

Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83 (2d Cir. 2002))).

This examination requires considering all “surrounding facts and

circumstances” to ascertain the intent of the contracting parties, U.S. Naval

Inst. v. Charter Commc’ns, Inc., 875 F.2d 1044, 1048 (2d Cir. 1989), including

any relevant course of performance, usage of trade, “as well as a party’s own

admissions, the party’s actions or statements from which knowledge or reason

to know may be inferred, and the usages and meanings of third persons with

which the party probably was familiar.” JA Apparel Corp. v. Abboud, 682 F.

Supp. 2d 294, 303 (S.D.N.Y. 2010). The factfinder should also consider “the

natural and ordinary usage” of the words of the governing documents,

Compagnie Financiere de CIC et de L’Union Europeenne v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., 232 F.3d 153, 158 (2d Cir. 2000), in light of “the customs,

                                         38
practices, usages and terminology as generally understood in the particular

trade or business,” International Multifoods Corp., 309 F.3d at 83.

      Summary judgment should be granted if “the evidence presented about

the parties’ intended meaning is so one-sided that no reasonable person could

decide the contrary or if the non-moving party fails to point to any relevant

extrinsic evidence supporting that party’s interpretation of the language.”

Luitpold Pharm., Inc., 784 F.3d at 88 (citations and internal quotation marks

omitted); see also Compagnie Financiere de CIC et de L’Union Europeenne, 232

F.3d at 158, 161 (granting summary judgment on an ambiguous contract

where the extrinsic evidence was one-sided in favor of the appealing party);

Blum v. Spaha Cap. Mgmt., LLC, 44 F. Supp. 3d 482, 498 (S.D.N.Y. 2014)

(same); Faulkner v. Nat’l Geographic Soc., 452 F. Supp. 2d 369, 377, 382

(S.D.N.Y. 2006) (same). “Similarly, summary judgment may be granted despite

any ambiguities in the contract ‘where there is no extrinsic evidence that would

support a resolution of [the] ambiguities in favor of the nonmoving party’s

case.’” N.Y. Marine & Gen’l Ins. Co. v. Lafarge North Am., Inc., 599 F.3d 102,

115 (2d Cir. 2010) (quoting Topps Co. v. Cadbury Stani S.A.I.C., 526 F.3d 63,

68 (2d Cir. 2008)). The linchpin of a summary judgment determination is the

existence vel non of genuine disputes of material fact. See id.; AD/SAT, Div. of

Skylight, Inc. v. Associated Press, 181 F.3d 216, 226 (2d Cir. 1999).

      2.    The Summary Judgment Motions Before the Court

      To review, the Court has before it the parties’ competing summary

judgment motions; a voluminous summary judgment record; CWC’s and the


                                       39
GSEs’ respective motions to exclude Appaloosa’s experts; and Appaloosa’s

motion to exclude CWC’s and the GSEs’ experts. The Court also has before it

the parties’ respective Daubert motions, which ask the Court to exclude certain

expert evidence from consideration at this stage. Therefore, where the Court

considers expert testimony in its analysis of the summary judgment motions, it

has made the antecedent determination that such evidence satisfies Federal

Rule of Evidence 702, as described infra. 18 Because the Court relies on CWC’s

experts, Greenspan and Nealon, in granting CWC’s and the GSEs’ summary

judgment motions, the Court provides a more robust Daubert analysis of their

opinions infra.

      While it is true (as Appaloosa never ceases to mention) that the Court

previously found that certain conflicting provisions within the C30 PSA

rendered it ambiguous regarding the allocation of REO liquidation proceeds,

the Court now has before it a surfeit of extrinsic evidence regarding those

provisions. This evidence, which the Court will proceed to outline and analyze,

overwhelmingly favors CWC’s and the GSEs’ interpretation of the C30 PSA —

that Penalty Interest and Yield Maintenance are paid prior to Gain-on-Sale


18    At the summary judgment stage, it is appropriate for district courts to decide questions
      regarding the admissibility of evidence. Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir.
      1997). An expert’s opinions that are without factual basis and are based on speculation
      or conjecture are inappropriate material for consideration on a motion for summary
      judgment. Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 311 (2d Cir.
      2008). In deciding whether certain expert opinions can be considered, the Court is
      mindful of the fact that the Daubert “dynamic is slightly altered in a bench trial.”
      Joseph S. v. Hogan, No. 06 Civ. 1042 (BMC) (SMG), 2011 WL 2848330, at *2-3 (E.D.N.Y.
      July 15, 2011); Victoria’s Secret Stores Brand Mgmt., Inc. v. Sexy Hair Concepts, LLC,
      No. 07 Civ. 5804 (GEL), 2009 WL 959775, at *6 n. 3 (S.D.N.Y. Apr. 8, 2009) (“[W]here a
      bench trial is in prospect, resolving Daubert questions at a pretrial stage is generally
      less efficient than simply hearing the evidence[.]”).

                                             40
Proceeds. The Court has considered Appaloosa’s multifarious challenges to

CWC’s and the GSEs’ extrinsic evidence; it has also considered Appaloosa’s

extrinsic evidence offered in support of its arguments. Ultimately, however, the

Court concludes that Appaloosa’s challenges to CWC’s and the GSEs’ extrinsic

evidence are either immaterial or not germane to the issues before the Court,

and the limited extrinsic evidence Appaloosa offers is insufficient to defeat

CWC’s and the GSEs’ motions for summary judgment. See Eastman Kodak Co.

v. Asia Optical Co., 518 F. App’x 23, 24 (2d Cir. 2013) (summary order)

(rejecting the competing contractual interpretation because it was “at odds with

the record”). Because the evidence is “so one-sided that no reasonable person

could decide the contrary,” and because Appaloosa “fails to point to any

relevant extrinsic evidence supporting [its] interpretation of the language,”

Luitpold Pharmaceuticals, Inc., 784 F.3d at 88, CWC and the GSEs are entitled

to summary judgment and Appaloosa is not entitled to partial summary

judgment.

      3.     The Parties’ Competing Views of the C30 PSA

      A year of discovery has only succeeded in further entrenching the parties’

positions. CWC and the GSEs contend that the payment priorities contained in

§ 3.02(b) of the C30 PSA control the allocation of proceeds collected from the

sale of Stuy Town as an REO Property. (CWC 56.1 C66-C67). 19 According to


19    In its earlier motion for judgment on the pleadings, CWC argued primarily that § 3.02(b)
      directed it to the definition of REO Loan, which contained the relevant waterfall
      provision for the Stuy Town liquidation. (See Dkt. #175). Discovery revealed that
      employees of CWC had actually utilized the waterfall provision of § 3.02(b), rather than
      the REO Loan definition, and CWC now argues that the § 3.02(b) waterfall is the one
      that is applicable. (See generally CWC SJ Br.). Because CWC argued in favor of

                                            41
them, upon the disposition of Stuy Town, CWC worked collaboratively with

Wells Fargo to apply the cash proceeds from the sale in the order specified in

the § 3.02(b) waterfall. After satisfying each step in § 3.02(b), which included

the principal and interest due to the PCV Trusts on the Stuy Town Loan, $157

million in Yield Maintenance, and $614 million in Penalty Interest, CWC

calculated approximately $50 million that remained as Gain-on-Sale Proceeds

to be distributed to certificateholders.

      CWC and the GSEs argue that the distribution of proceeds in this

manner is consistent with the text of the C30 PSA and the intent of its parties.

In broad strokes, CWC and the GSEs contend that the definition of “Gain-on-

Sale Proceeds” and its related provisions were added to the C4 PSA in the

WBCMT shelf as a “catchall” provision designed to allocate, to the relevant

trust, the money that remained after all else had been paid. By way of

historical background, CWC explains that the definition of Gain-on-Sale

Proceeds and its related references in the WBCMT PSAs emerged in the late



      applying the REO Loan definition in its motion for judgment on the pleadings,
      Appaloosa argues that CWC’s change in position is prohibited under the law of the case
      doctrine. (See Appaloosa CWC SJ Opp. 24-25). The Court will not preclude CWC from
      making an argument, at the summary judgment stage, that is consistent with the
      evidence that has been produced during discovery. Further, CWC’s motion for
      judgment on the pleadings explicitly stated that
             Although CWC[] followed the specific direction in Section 3.02(b) to
             apply the amounts in accordance with the REO Waterfall set forth
             in the definition of REO Loan, the result is the same under the
             more general waterfall applicable to Liquidation Proceeds that is
             set forth in Section 3.02(b). Both provisions required the payment
             of Penalty Interest to the Special Servicer after all Advances (i.e.,
             Trust fund expense), principal and interest are recovered.
      (Dkt. #175 at 20). Accordingly, the Court considers CWC’s argument that the § 3.02(b)
      waterfall applies to the Stuy Town liquidation proceeds.

                                             42
1990s/early 2000s, so that certificateholders, and not the residual holder,

would benefit from those few occasions in which an REO liquidation yielded

excess funds. When the gain-on-sale provisions were introduced into the

WBCMT PSAs with the C4 PSA in 2003, the parties did not intend to disrupt

the REO waterfall payment system and priority already established under

existing PSAs and accepted servicing practice.

      CWC and the GSEs offer both fact and expert witness testimony to this

effect. With respect to the former, both course of performance and industry

custom and practice evidence support their construction of § 3.02(b) and Gain-

on-Sale Proceeds. For example, CWC and the GSEs point to dozens of other

REO liquidations in the WBCMT Shelf that contain substantively identical

provisions to the C30 PSA, where the proceeds were distributed in the manner

that CWC and the GSEs argue should prevail here, with the gain-on-sale

provisions coming into play after only after the proceeds were run through the

§ 3.02(b) waterfall.

      For its part, Appaloosa reiterates its Rule 12(c) position that following the

Stuy Town liquidation, the certificateholders’ entitlement to Gain-on-Sale

Proceeds took precedence over CWC’s entitlement to Penalty Interest and the

GSEs’ entitlement to Yield Maintenance. Appaloosa contends this is so

because § 3.04(e) of the C30 PSA and the definition of Gain-on-Sale Proceeds

takes precedence over the waterfall provisions of § 3.02(b). Accordingly,

Appaloosa contends that following the sale of REO Property, CWC was

obligated to calculate Gain-on-Sale Proceeds, segregate the proceeds in a

                                        43
separate account, and then remit them to certificateholders in the PCV Trusts

to offset past and future losses from other assets held by the PCV Trusts.

      As a counter-history, Appaloosa posits that the gain-on-sale concept was

developed to help certificateholders, who are the parties with money at risk,

offset losses in one part of the CMBS pool with gains realized on other assets in

the pool, thereby giving concrete effect to the diversification of the pool.

Appaloosa contends that the gain-on-sale provisions of the C30 PSA impose an

“unflinching obligation” on the Special Servicer, following the sale of REO

Property, to calculate Gain-on-Sale Proceeds in accordance with that definition

and remit them to the Paying Agent for deposit in the Gain-on-Sale Reserve

Account for reimbursement of Realized Losses incurred by certificateholders.

And it argues that the gain-on-sale provisions that were added to WBCMT PSAs

beginning in 2003 altered the application of other provisions of the WBCMT

PSAs (such as the REO Loan definition), even though the language of those

other provisions was left unchanged.

      Separately, Appaloosa argues that CWC is entitled to no Penalty Interest

and the GSEs are entitled to no Yield Maintenance because the term

“Liquidation Proceeds” in the definition of Gain-on-Sale Proceeds — defined as

the excess of (i) Liquidation Proceeds of the Mortgage Loan or related REO

Property net of any related Liquidation Expenses, over (ii) the Purchase Price

for such Mortgage Loan on the date on which such Liquidation Proceeds were

received — includes neither Penalty Interest nor Yield Maintenance as a

permitted Liquidation Expense. Taking this argument to its logical conclusion,

                                         44
Appaloosa reasons that under the C30 PSA, Penalty Interest and Yield

Maintenance could never be paid from the sale of REO property. (CWC 56.1

C101; CWC 56.1 A161).

      At the Rule 12(c) stage, the Court noted that neither side’s attempt to

harmonize the terms of the C30 PSA was fully satisfying. Even now, at the

close of discovery, the Court acknowledges that the extrinsic evidence offered

by the parties concerning the meaning of the C30 PSA and the intent of its

drafters, does not answer every possible question about the relationship among

the various provisions. That said, what is pellucidly clear to the Court is that

the § 3.02(b) waterfall provision — which entitles CWC to Penalty Interest and

the GSEs to Yield Maintenance — takes precedence over the Gain-on-Sale

Proceeds provisions of the C30 PSA; that CWC is entitled to the full amount of

Penalty Interest that it retained; that the GSEs are entitled to the amount of

Yield Maintenance that has been put aside for them in escrow; and that the

Court can therefore answer the questions raised by the Petition.

      4.    Extrinsic Evidence Overwhelmingly Supports CWC’s and the
            GSEs’ View that Penalty Interest and Yield Maintenance Are
            Paid Prior to Gain-on-Sale Proceeds

      To begin, CWC contends that “all of the extrinsic evidence illuminating

the parties’ intended meaning of the contract” — including course of

performance, testimony of the parties to the C30 PSA, disclosures in the C30

Pro Supp, custom and practice, industry publications, the evolution of the

gain-on-sale concept, and the drafting history of the C30 PSA — conclusively

resolves any ambiguities in the C30 PSA in favor of CWC’s interpretation. (See


                                       45
CWC SJ Br. 9). The GSEs echo this sentiment and add that other evidence —

including the testimony of the parties to the transaction, industry participants

and experts, and various documents — conclusively supports their entitlement

to Yield Maintenance. The Court has conducted is own review of the evidence,

and in large part agrees with CWC and the GSEs, as detailed herein.

            a.     The Parties’ Course of Performance Under the C30 PSA
                   and Other WBCMT PSAs Supports CWC’s and the GSEs’
                   Interpretation of the C30 PSA

      Course of performance, sometimes referred to as “practical construction,”

is the best indication of what the parties intended a contract to mean. See

Lafarge, 599 F.3d at 119 (holding that under New York law, the conduct of

parties provides an important source for deriving their intent as to the meaning

of the contracts at issue). 20 Under New York law, “the practical interpretation

of a contract by the parties to it for any considerable period of time before it

comes to be the subject of controversy is deemed of great, if not controlling,

influence.” Federal Ins. Co. v. Americas Ins. Co., 691 N.Y.S.2d 508, 512 (1st

Dep’t 1999) (course of performance is the “most persuasive evidence of the

agreed intention of the parties” (internal quotation marks and citation

omitted)). The record evidence on the parties’ course of performance under the

C30 PSA, and under other WBCMT PSAs with identical provisions, indisputably

supports CWC’s and the GSEs’ view that Penalty Interest and Yield

Maintenance are paid before Gain-on-Sale Proceeds.




20    The C30 PSA is governed by New York law. (See C30 PSA § 11.04).

                                          46
      As detailed in the Background section, between 2002 and 2007,

Wachovia formed 33 CMBS trusts (designated as C1-C34, with no C13), that

were numbered sequentially in the order in which they were formed. (CWC

56.1 C132). Each of the WBCMT Trusts was administered by a PSA signed by

the relevant Master Servicer, Special Servicer, Depositor, and Trustee.

Moreover, each of the WBCMT Trusts used the prior WBCMT Trust’s PSA as a

template starting point. (Id. at C143). Accordingly, many of the material

provisions at issue in this case — including the definitions of REO Loan, REO

Property, Penalty Interest, Purchase Price, Liquidation Proceeds, Yield

Maintenance, and Principal Prepayment, as well as the collection and

compensation provisions in § 3.02(b) and § 3.11 — did not substantively

change from one WBCMT PSA to the next. (Id. at C158). However, while the

PSAs for WBCMT C1 through C3 do not contain any references to gain-on-sale,

the PSAs for WBCMT C4 through C34 contain a definition of Gain-on-Sale

Proceeds and related references.

      CWC offers extrinsic evidence of custom and practice under the C30

PSA — and under the WBCMT Shelf more generally — through the expert

testimony of Ronald Greenspan, the global co-leader of the Real Estate and

Structured Finance Consulting Practice at FTI Consulting, Inc. (Casse Decl.,

Ex. 15 (“Greenspan Report”)). Greenspan reviewed all of the REO liquidations

from the WBCMT Shelf. (See Greenspan Report 20-22). His analysis revealed,

and discovery in this case confirms, four occasions (including Stuy Town)

where an REO Property held by the C30 Trust was sold for an amount

                                       47
sufficient to pay Penalty Interest and/or Gain-on-Sale Proceeds after all other

amounts owing had been paid. (Id. at 20; CWC 56.1 C167). In the three other

occasions, viz., the liquidations of Entrata di Paradiso Apartments, the

Peachtree Dunwoody GSA Building, and the Lakeridge East Apartment

Complex, Penalty Interest was paid prior to, or to the exclusion of, any Gain-

on-Sale Proceeds. (Casse Decl., Ex. 107-110).

      CWC also served as Special Servicer for 12 of the other 32 WBCMT Shelf

Trusts. (Greenspan Report 21). 21 These 12 trusts yielded 20 loans with REO

liquidation proceeds in excess of outstanding principal, non-penalty interest,

fees, and costs. (Id. at 21). For 16 of those 20 transactions, only Penalty

Interest was paid. (Id.). 22 For the other four, Penalty Interest and Gain-on-


21    At the time the WBCMT PSAs came into existence, CWC was a signatory and party to 7
      of them. (See CWC 56.1 C135). At some point after the WBCMT PSAs came into
      existence, CWC became special servicer for an additional 5 trusts. (Greenspan
      Report 21).
22    See Casse Decl., Ex. 111 (CWC RLR for Lewisville Estates property from WBCMT C34
      indicating a payment of $1.6 million in default interest); Ex. 112 (CWC RLR for Microtel
      Inn property from WBCMT C23 indicating a payment of $300,000 in default interest);
      Ex. 113 (CWC RLR for Perry Hills Estates Portfolio property from WBCMT C14
      indicating a payment $167,000 in default interest); Ex. 115 (CWC RLR for Sterling
      University Canyon property from WBCMT C20 indicating a payment of $371,000 in
      default interest); Ex. 116 (CWC RLR for Summit Trails Apartment property from
      WBCMT C32 indicating a payment of $2.3 million in default interest); Ex. 117 (CWC
      RLR for The Landing property from WBCMT C23 indicating a payment of $927,000 in
      default interest); Ex. 118 (CWC RLR for Villa Medici Apartments property from WBCMT
      C23 indicating a payment of $108,000 in default interest); Ex. 119 (CWC RLR for
      Wesley Paces Apartment Homes property from WBCMT C34 indicating a payment of
      $3 million in default interest and $900,000 in yield maintenance); Ex. 120 (CWC RLR
      for 990 Spring Garden Street property from WBCMT C23 indicating a payment of
      $380,000 in default interest); Ex. 121 (CWC RLR for Candleglow Apartments property
      from WBCMT C20 indicating a payment of $183,000 in default interest); Ex. 122 (CWC
      RLR for 808 South Olive Street property from WBCMT C25 indicating a payment of
      $751,000 in default interest and $601,000 in gain-on-sale proceeds); Ex. 123 (CWC
      RLR for Chatham Wood Apartment Complex property from WBCMT C26 indicating a
      payment of $862,000 in default interest and $644 in gain-on-sale proceeds); Ex. 124
      (CWC RLR for Cornerstone Business Center property from WBCMT C28 indicating a
      payment of $162,000 in default interest); Ex. 125 (CWC RLR for Essex Place
      Apartments property from WBCMT C11 indicating a payment of $1.7 million in default

                                             48
Sale Proceeds were paid. (Id.). As with the C30 Trust, there were multiple

occasions in which Wells Fargo as the Master Servicer for the WBCMT Trusts

shared in the Penalty Interest that was collected, including Summit Trails

Apartments (C32), 990 Spring Garden Street (C23), Microtel Inn (C23), The

Landing (C23), Villa Medici Apartments (C23), Charter Pointe Apartments

(C22), 808 South Olive Street and 801-807 South Hill Street (C25), Essex Place

Apartments (C11), Chatham Wood Apartment Complex (C26), Kedron Village

(C34), and Candleglow Apartments (C20)). (CWC 56.1 C171; see Casse Decl.,

Ex. 112, 116, 117, 118, 120, 122, 123, 125, 127, 128). Not once in any of

these WBCMT Shelf transactions was Gain-on-Sale Proceeds paid without a

corresponding payment of Penalty Interest.

      LNR Partners, Inc. (“LNR”), Torchlight Loan Services, LLC (“Torchlight”),

and Situs Holdings LLC (“Situs”) were the Special Servicers for many of the

other trusts in the WBCMT Shelf. Indeed, LNR is one of the largest special

servicers in the industry. (CWC 56.1 C137). LNR, Torchlight, and Situs

distributed Penalty Interest in the context of REO liquidations in WBCMT Shelf

transactions in the precise manner that CWC espouses here. (Greenspan

Report 21-22). There were nine occasions where LNR, as Special Servicer, sold




      interest); Ex. 126 (CWC RLR for Fountain Village Apartments property from WBCMT
      C16 indicating a payment of $206,000 in default interest); Ex. 127 (CWC RLR for
      Kedron Village – Phase II property from WBCMT C34 indicating a payment of $4 million
      in default interest); Ex. 128 (CWC RLR for Charter Pointe Apartments property from
      WBCMT C22 indicating a payment of $4 million in default interest); Ex. 129 (CWC RLR
      for Lake Sweetwater Apartments property from WBCMT C22 indicating a payment of $2
      million in default interest); Ex. 130 (CWC RLR for Brookside West property from
      WBCMT C25 indicating a payment of $726,000 in default interest).

                                           49
an REO Property held by a WBCMT Trust for an amount sufficient to pay

Penalty Interest and/or Gain-on-Sale Proceeds after all other amounts owing

had been paid. (Id. at 22). On all nine occasions, Penalty Interest was paid

prior to, or to the exclusion of, Gain-on-Sale Proceeds. (Id.). 23 There were

three occasions where Torchlight, a Special Servicer, sold an REO Property

held by a WBCMT Trust for an amount sufficient to pay Penalty Interest and/or

Gain-on-Sale Proceeds after all other amounts owing had been paid. (Id.). On

all three occasions, Penalty Interest was paid prior to, or to the exclusion of,

any Gain-on-Sale Proceeds. (Id.). 24 There was one occasion where Situs, as

Special Servicer, sold an REO Property held by a WBCMT Trust for an amount

sufficient to pay Penalty Interest and/or Gain-on-Sale Proceeds after all other

amounts owing had been paid. (Id.). On that occasion, Situs paid Penalty




23    See Casse Decl., Ex. 131 (LNR RLR for “Various” property from WBCMT C29 indicating
      a payment of $146,000 in default interest); Ex. 132 (LNR RLR for Grandeville on Saxon
      property from WBCMT C24 indicating a payment of $207,000 in default interest and
      $240,000 in yield maintenance); Ex. 133 (LNR RLR for 200 South Tryon property from
      WBCMT C31 indicating a payment of $3.4 million in default interest and $573,000 in
      gain-on-sale proceeds); Ex. 134 (LNR RLR for Eastern Marketplace Office property from
      WBCMT C1 indicating a payment of $233,000 in default interest); Ex. 135 (LNR RLR for
      Maple Village Apartments property from WBCMT C31 indicating a payment of $3.6
      million in default interest and $210,000 in yield maintenance); Ex. 136 (LNR RLR for
      Parkway 400 property from WBCMT C31 indicating a payment of $1.8 million in default
      interest); Ex. 137 (LNR RLR for Pocalla Springs Apartments property from WBCMT C3
      indicating a payment of $1.1 million in default interest); Ex. 138 (LNR RLR for South
      Shades Crest Station property from WBCMT C9 indicating a payment of $321,000 in
      default interest); Ex. 139 (LNR RLR for Stonehue Retail Center property from WBCMT
      C27 indicating a payment of $12,000 in default interest).
24    See Casse Decl., Ex. 140 (Torchlight RLR for Century Hills Apartment property from
      WBCMT C33 indicating a payment of $1.3 million in default interest and $1.3 million in
      yield maintenance); Ex. 141 (Torchlight RLR for Public Retail Store property from
      WBCMT C33 indicating a payment of $86,000 in default interest); Ex. 142 (Torchlight
      RLR for Shiloh Square Shopping Center property from WBCMT C8 indicating a payment
      of $398,000 in default interest).

                                            50
Interest to the exclusion of any Gain-on-Sale proceeds. (Id.). 25 In none of

these REO sales arising from the WBCMT Shelf was Gain-on-Sale Proceeds

paid to the exclusion of Penalty Interest, as Appaloosa contends it should be.

      Besides being Special Servicer for 15 of the 33 WBCMT Trusts, LNR was

also a party to the C3 and C5 PSAs, which were executed months apart on

either side of the C4 PSA. (CWC 56.1 C139). Significantly, LNR distributed

proceeds from the sale of REO Properties in the same manner before and after

the Gain-on-Sale Proceeds definition was introduced into the WBCMT Trusts in

the C4 PSA. (Greenspan Report 22). 26 In other words, the inclusion of the

Gain-on-Sale Proceeds definition had no impact on the manner in which LNR

ascertained Penalty Interest in REO liquidations. (See id.).

      The RLRs for these REO liquidations also support the GSEs’ view that

Yield Maintenance is due and owing to them under the C30 PSA. In five REO

dispositions from the WBCMT Shelf that occurred prior to the maturity date of

the relevant promissory note and generated sufficient proceeds, three different

Special Servicers — CWC, Torchlight, and LNR — paid Yield Maintenance.

(GSE 56.1 G87). 27


25    See Casse Decl., Ex. 143 (Situs RLR for The Fairways Apartments 1 property from
      WBCMT Trust C29 indicating a payment of $2.8 million in default interest).
26    Compare Casse Decl., Ex. 134 (LNR REO liquidation from the C1 Trust), and Ex. 137
      (LNR REO liquidation from the C3 Trust), with Ex. 131 (LNR REO liquidation from the
      C29 Trust), Ex. 132 (LNR REO liquidation from the C24 Trust), Ex. 133 (LNR REO
      liquidation from the C31 Trust); Ex. 135 (LNR REO liquidation from the C31 Trust),
      Ex. 136 (LNR REO liquidation from the C31 Trust), Ex. 138 (LNR REO liquidation from
      the C9 Trust), and Ex. 139 (LNR REO liquidation from the C27 Trust).
27    See Casse Decl., Ex. 119 (CWC REO liquidation from C34 Trust indicating $900,000 in
      yield maintenance); Ex. 125 (CWC REO liquidation from C26 Trust indicating $263,000
      prepayment penalty); Ex. 132 (LNR REO liquidation from C24 Trust indicating
      $240,000 in yield maintenance); Ex. 135 (LNR REO liquidation from C31 Trust

                                           51
      This data demonstrates a uniform pattern on the part of the parties to

the WBCMT PSAs of distributing REO proceeds in a manner consistent with

CWC’s and the GSEs’ proposed distribution of the Stuy Town liquidation

proceeds. CWC’s distribution of Penalty Interest prior to Gain-on-Sale

Proceeds is consistent with how CWC has performed in distributing REO

liquidation proceeds under the WBCMT Shelf. Further, CWC’s distribution is

consistent with how other special servicers in the industry have allocated

proceeds from the sale of REO Properties in the WBCMT Shelf.

      Appaloosa contends that CWC’s course of performance evidence fails on

several fronts. First, Appaloosa explains that “[i]n order to establish a course of

performance, ‘there must have been conduct by the one party expressly or

inferentially claiming as of right under the doubtful provision, coupled with

knowledge thereof and acquiescence therein, express or implied, by the other.’”

(Appaloosa CWC SJ Opp. 15 (quoting Continental Cas. Co. v. Rapid-Am. Corp.,

80 N.Y.2d 640, 651 (1993))). Put somewhat differently, according to Appaloosa,

CWC has not actually introduced evidence of a course of performance because

it has “failed to establish as a matter of law that Certificateholders knew about

or acquiesced to the transactions on which CWC is relying to constitute the

supposed course of performance.” (Id.). Perhaps more troublingly, Appaloosa




      indicating $210,000 in yield maintenance); Ex. 140 (Torchlight REO liquidation from
      C33 Trust indicating $1.3 million in yield maintenance).

                                            52
accuses CWC and the other special servicers of surreptitiously skimming

money from the sale of REO properties for their own benefit. (Id. at 16). 28

       As the Court explained above, Appaloosa and other certificateholders in

the C30 PSA were not parties to the C30 PSA or involved in its negotiation.

And, as is obvious, the point of proffering course of performance evidence is to

reveal the intent of the parties to the contract. See, e.g., Fed. Ins. Co., 691

N.Y.S.2d at 512 (“[T]he parties’ course of performance under the contract is

considered to be the ‘most persuasive evidence of the agreed intention of the

parties.’”). 29 The relevance of this evidence is that each of the parties to each of

the WBCMT PSAs — Servicer, Depositor, and Trustee — repeatedly and

consistently acted in accordance with CWC’s proffered interpretation of the C30

PSA.




28     Appaloosa’s repeated suggestions of coordinated nefarious activity by special servicers,
       including references to them as a “cabal,” are unsubstantiated by the record, and
       disregarded by the Court.
29     See also In re Prudential Lines Inc., 158 F.3d 65, 79 (2d Cir. 1998) (“[A]lthough the [non-
       party] Claimants attempt to introduce their interpretation as one plausible reading of
       the policy, this cannot be said to be the expectation or intention of the contract
       parties…. [A]lthough the contract language is less than clear, it has been illumined by
       conduct on the part of the signatories that reflects an understanding incompatible with
       the position urged in this case by the Claimants, who are strangers to the contract.”);
       Royal Park v. Deutsche Bank, No. 14 Civ. 4394 (AJN) (BCM), 2016 WL 4613390, at *12
       n.11 (S.D.N.Y. Aug. 31, 2016) (“The historical opinion of a non-party to a contract (even
       if the non-party becomes a third party beneficiary) can neither alter the contractual
       terms nor assist the Court in interpreting them.”); MBL Contracting v. King World, 98 F.
       Supp. 2d 492, 497 (S.D.N.Y. 2000) (observing that where two contracting parties have a
       common understanding of what is meant by an agreement, the understanding of a
       third-party beneficiary to that agreement does not control its meaning); AQ Asset Mgmt.
       v. Levine, 974 N.Y.S.2d 332, 340 (1st Dep’t 2013) (granting summary judgment: “At
       bottom, [plaintiffs] seek to enforce their own interpretation of an agreement to which
       they were not parties …. To permit the unraveling of the transaction would be to ignore
       the plain language of the SPA and also the notion that parties are free to contract as
       they wish and that courts should enforce those contracts as written”).

                                               53
      Thus, while the Court takes Appaloosa’s point — that to the extent

Appaloosa did not know how Special Servicers were interpreting the WBCMT

PSAs, they could not have explicitly or implicitly consented to CWC’s

interpretation of the C30 PSA — the point does not devalue CWC’s evidence.

To the extent CWC’s evidence shows that numerous Special Servicers were all

interpreting the same WBCMT PSA language in the same way — to distribute

Penalty Interest and Yield Maintenance prior to Gain-on-Sale Proceeds — these

data points are highly relevant to the instant cross-motions.

      Second, Appaloosa claims that there were too few transactions to

constitute a course of performance under the law. Appaloosa points to the fact

that of the four liquidations in the C30 Trust, one of them was the Stuy Town

transaction itself and two post-dated the Stuy Town sale. Appaloosa argues

that only prior transactions can be considered in evaluating a course of

performance. (See Appaloosa CWC SJ Opp. 17 (citing Nat’l Liability & Fire Ins.

Co. v. Mediterranean Shipping Co., S.A., No. 09 Civ. 6516 (WHP), 2011 WL

723604, at *3 (S.D.N.Y. Feb. 22, 2011))). Accordingly, Appaloosa argues that

the one transaction between the time the C30 Trust went into effect in 2007

and the sale of Stuy Town in 2015 is insufficient to constitute a course of

performance.

      Appaloosa is of course correct that one transaction does not a course of

performance make. However, there have been a total of 36 REO liquidations

from the WBCMT Shelf that generated proceeds in excess of outstanding

principal, non-penalty interest, fees, and costs. The proceeds from every one of

                                       54
those liquidations (16 serviced by CWC and 20 by other Special Servicers) have

been distributed in accordance with CWC’s and the GSEs’ interpretation of the

C30 PSA.

      Appaloosa’s remaining response to this evidence is that these other

transactions cannot qualify as evidence of a course of performance because

some of the WBCMT PSAs do not contain any gain-on-sale provisions

whatsoever. But that is exactly CWC’s and the GSEs’ point: The introduction

of the gain-on-sale references beginning with the C4 PSA had no impact on

how the WBCMT Special Servicers — including LNR, which serviced REO

properties that were liquidated from the WBCMT C1 and C3 Trusts as well as

subsequent WBCMT Trusts — distributed liquidation proceeds. In sum, CWC’s

course of performance evidence puts the lie to Appaloosa’s assertion that the

gain-on-sale additions to the C4 PSA “imposed an unflinching obligation on the

Special Servicer, following the sale of a REO Property, to calculate Gain-on-Sale

Proceeds in accordance with that definition and remit them to the Paying Agent

for deposit in the Gain-on-Sale Reserve Account.” (Appaloosa CWC SJ

Opp. 24).

            b.    CMBS Industry Custom and Practice Supports CWC’s and
                  the GSEs’ Interpretation of the C30 PSA

      Also under New York law, where a contract is ambiguous, industry

custom and practice may be considered as an interpretive aid. See Stolt-

Nielsen SA v. AnimalFeeds Intern. Corp., 548 F.3d 85, 99 (2d Cir. 2008) (noting

that New York state law follows a “custom and practice” canon of construction

where the terms of a contract are ambiguous); accord Evans v. Famous Music
                                       55
Corp., 1 N.Y.3d 452 (2004). That said, courts must approach such evidence

with care. “Under New York law, custom and usage evidence must establish

that the omitted term is ‘fixed and invariable’ in the industry in question.”

British Intern. Ins. Co. Ltd. v. Seguros La Republica, S.A., 342 F.3d 78, 84 (2d

Cir. 2003) (citation omitted). Here, that high bar has been met: CWC and the

GSEs have established, through record evidence, that it is a fixed and

invariable custom and practice in the CMBS industry to pay penalty interest

and yield maintenance prior to gain-on-sale proceeds.

      CWC again provides support through expert witness Ronald Greenspan,

who surveyed the universe of 116,649 CMBS loans that originated between

1990 and 2009, and that are colloquially referred to as “CMBS 1.0.”

(Greenspan Report 16-17). Of those 116,639 CMBS loans, Greenspan found

249 instances of REO liquidations in which sufficient funds were recovered to

pay penalty interest and/or gain-on-sale proceeds. (Id.). He found that in

99.2% of such REO liquidations (247 of 249), penalty interest was paid prior to,

or to the exclusion of, any gain-on-sale proceeds. (Id.). These 249 loans

represented a cross-section of the CMBS industry; they were issued by 35

different issuers and serviced by 7 different special servicers, including LNR, C-

III Asset Management, LLC (“C-III”), Torchlight, Berkadia Commercial Mortgage,

Midland Loan Services, Situs, and CWC. (Id. at 17).

      With respect to the GSEs’ related claim for Yield Maintenance, the RLRs

and promissory notes produced in this litigation indicate that, in at least 45

REO dispositions that occurred prior to the maturity date of the relevant

                                        56
promissory note and that generated sufficient proceeds, the special servicer

paid yield maintenance. (GSE 56.1 G84). 30 This data provides compelling

evidence of a custom and practice in the CMBS industry for special servicers to

make distributions of penalty interest and yield maintenance prior to the

payment of gain-on-sale proceeds. 31

       This empirical data is further supported by the expert opinions of

Thomas F. Nealon III, another expert witness proffered by CWC, who was Vice

Chairman and Director of Legal Affairs at LNR for over 25 years. (CWC 56.1

C136). While at LNR, Nealon reviewed and negotiated PSAs on behalf of LNR in

its capacities as a special servicer and as an investor. (Id. at C138). Nealon

has also been significantly involved in the Commercial Real Estate Finance

Council (“CREFC”), the independent standard-setting governing body for the

CMBS industry, serving as Chair of the Servicers Forum and as a member of

the CREFC Board of Governors and Policy Committee. (Casse Decl., Ex. 14

(“Nealon Report”) 2-3).

      Importantly, during his lengthy tenure at LNR, Nealon reviewed and

approved the allocation of REO liquidation proceeds on numerous occasions.

(Nealon Report 11). Based on his experience in allocating proceeds collected



30    See Casse Decl., Ex. 119, 123, 132, 135, 140, 148, 160, 163, 164, 173, 178, 185, 216,
      219, 222, 233, 234, 237, 239, 240, 243, 250, 253, 257, 260, 261, 264, 269, 270, 271,
      272, 283, 285, 289, 290, 298, 300, 305, 307, 344, 346, 349, 351, 355, 356.
31    Greenspan found only two occasions where gain-on-sale proceeds were paid prior, or to
      the exclusion of, penalty interest. (See Greenspan Report 17 n.22). Neither asset was
      liquidated out of a WBCMT PSA. Both were specially serviced by C-III. (See id.). In 39
      other instances, however, C-III distributed proceeds in the manner CWCAM seeks to do
      here, and the other special servicers have done so consistently. (See id.).

                                            57
from an REO property sale and his understanding of how other special

servicers allocated such proceeds, Nealon opines that it is the custom and

practice in the CMBS industry to require that amounts collected from the sale

of an REO property in excess of outstanding principal, contract interest, and

costs be paid to the special servicer as penalty interest before any gain-on-sale

proceeds or excess liquidation proceeds are realized. (Id. at 11-12). Indeed,

Nealon never, in his 25-year career at LNR, witnessed REO proceeds being

allocated in the manner Appaloosa contends. (Id. at 10-13, 15-21). 32 Instead,

CWC’s distribution of Penalty Interest on the Stuy Town Loan is, in Nealon’s

experience, consistent with normal servicing practices and industry custom

and practice. (Id. at 18-19). 33

      Appaloosa attempts to contest CWC’s and the GSEs’ evidence of industry

custom and practice through the competing expert opinions of Ann Hambly.

Hambly has 35 years of experience in commercial real estate servicing and has

been the CEO of many large servicing organizations in the industry. (See

Hampson Decl., Ex. N (“Hambly Report”) 3). She has also served on the boards

of many commercial real estate trade associations, including the just-



32    As explained infra, Appaloosa is not meaningfully able to dispute Nealon’s opinions.
      See Jobim v. Songs of Universal, 732 F. Supp. 2d 407, 417 (S.D.N.Y. 2010) (granting
      summary judgment, construing ambiguous contract based in part on unrebutted expert
      testimony of industry custom); Toto v. Sony Music Entm’t, 60 F. Supp. 3d 407, 416-17
      (S.D.N.Y. 2014) (granting summary judgment based on unrebutted testimony of
      executive as to the industry custom and usage of disputed contract term).
33    Nealon offered an example: In December 2013, LNR distributed proceeds collected from
      the sale of an REO property called Astor Crowne Plaza. (Nealon Report 12). There, LNR
      paid all amounts due and owing as set forth in the relevant PSA waterfall and collected
      roughly $18 million in penalty interest on a loan with an unpaid balance of roughly $73
      million before passing along roughly $10 million as gain-on-sale proceeds. (Id.).

                                            58
mentioned CREFC. (Id.). Between the mid-1980s and 2005, Hambly was

responsible for the commercial real estate servicing groups of numerous banks

and institutions, including Bank of America, GE Capital, Bank of New York,

Nomura Capital, and Prudential. (Id.). In her roles as the head of various

CMBS servicing shops, during the years 1995 to 2005, she negotiated and

executed approximately 50 PSAs and over 100 servicing agreements. (Id. at 4).

In 2005, Hambly created 1st Service Solutions, Inc. (“1SS”) to assist borrowers

in negotiating and resolving CMBS-related issues. (Id.). Since 2005, 1SS has

assisted borrowers in connection with over 1,000 non-performing CMBS loans,

totaling over $10 billion in principal, including by negotiating loan restructures

with special servicers. (Id.).

      Hambly does not so much seek to contest CWC’s expert witness evidence

as to downplay it. In particular, Hambly contends that because the

information necessary to uncover that special servicers were paying penalty

interest and yield maintenance before gain-on-sale proceeds was neither

publicly available nor discernable from the information distributed to investors,

no industry custom and practice existed. Her contention dovetails with

Appaloosa’s earlier arguments concerning CWC’s course of performance

evidence, arguing here that an industry custom and practice cannot exist if the

certificateholders are unable to discern its existence. But for similar reasons,

this argument fails.




                                       59
      To establish an industry custom and practice, the proponent must

demonstrate a “general, uniform and unvarying” practice. Law Debenture Trust

Co. of N.Y. v. Maverick Tube Corp., 595 F.3d 458, 466 (2d Cir. 2010). Further,

            [a] custom, in order to become a part of a contract, must
            be so far established and so far known to the parties,
            that it must be supposed that their contract was made
            in reference to it. For this purpose the custom must be
            established, and not casual, uniform and not varying,
            general and not personal, and known to the parties.

Id. (emphases added). CWC has demonstrated as much. Further, joining the

chorus of courts on the issue, the Court finds that the certificateholders were

not parties to the C30 PSA. See, e.g., CWCapital Cobalt Vr v. CWCapital Invs.,

Index No. 653277/2018 (N.Y. Sup.), Dkt. No. 182 at 2 n.1, 12, 16. In

consequence, whether the certificateholders were aware that special servicers

collected penalty interest from REO sales is irrelevant, because any such

awareness would reveal nothing about the intent of the parties to the C30 PSA.

Appaloosa is thus incorrect in claiming that its own lack of knowledge, or

investors’ general lack of knowledge, precludes the existence of a custom and

practice in the CMBS industry.

      When CWC’s custom and practice evidence is properly contextualized,

Appaloosa has no response. Appaloosa does not dispute that in 247

instances — over 99% of the time — when the sale of an REO property from

any CMBS 1.0 trust governed by any PSA resulted in proceeds sufficient to pay

penalty interest and/or gain-on-sale proceeds, penalty interest was paid prior

to, or to the exclusion of, gain-on-sale proceeds. It does not contest the factual



                                       60
accuracy of Greenspan’s data, and Hambly does not present competing data.

Accordingly, despite Appaloosa’s contention, there are no “competing expert

opinions” to be resolved at trial: Hambly acknowledged the accuracy of

Greenspan’s empirical analysis at her deposition, and conceded that in

reviewing the RLRs she had come to the same conclusion (i.e., that they reflect

the payment of penalty interest ahead of gain-on-sale proceeds). (Hambly

Dep. 46-48, 70-71, 61, 157, 180-81). In other words, Hambly agrees with

Greenspan’s findings, but considers them to be irrelevant. (CWC 56.1 C189).

This misperception on her part does not create a genuine dispute of fact. See

Tiffany & Co. v. Costco Wholesale Corp., 127 F. Supp. 3d 241, 250-51 (S.D.N.Y.

2015) (finding that defendant’s “proffer [was] insufficient to raise an issue of

material fact,” where its expert’s assertions “consist[ed] only of his own

competing beliefs as to what would make for an appropriate survey” and did

not rebut the findings of plaintiff’s expert).

             c.     Nealon’s Testimony Supports CWC’s and the GSEs’ View
                    of the Addition of “Gain-on-Sale” Language to the PSAs

      Thomas Nealon also provides helpful firsthand corroboration for CWC’s

and the GSEs’ “catchall” theory of gain-on-sale. He explains that in the early

2000s, a few liquidations occurred that generated excess liquidation proceeds;

under the applicable terms of the PSAs in effect at the time, any such amounts

were a windfall distributed to the residual holder for that trust — typically, the

depositor or an affiliate of the depositor. (Nealon Report 13). As it happened,

however, the residual holder was usually limited in role to making tax and

regulatory filings necessitated by the structure of CMBS transactions. (Id. at
                                         61
14). Residual holders were not intended to be economic participants in the

CMBS pools. (Id.). According to Nealon, this discovery — and the related

concern that funds derived from a trust asset were going to a party not actively

involved with the operation of the trust — precipitated the inclusion of gain-on-

sale provisions. (Id.).

      Nealon explains that the gain-on-sale or excess liquidation proceeds

concept was engrafted onto existing PSA templates years after the initial

versions of these templates had been drafted. (Nealon Report 14). In most

cases, these PSAs had gone through multiple versions and revisions by the

time that these concepts were added. (Id.). Since the likelihood of obtaining a

gain-on-sale seemed minimal at best, little time was devoted to the drafting and

incorporation of these new concepts into existing PSA forms. (Id.). Indeed, the

concepts were added without due attention to the provisions and definitions

already in use in existing PSAs. (Id.). In short, the challenge of drafting

appropriate terminology associated with this new (and concededly rare) concept

resulted in a lack of precision in its incorporation. (Id.).

      Of note, Nealon confirms that the concept of a gain on an REO

disposition was not designed to disrupt the payment system and priority

already established under existing PSAs and accepted servicing practice.

(Nealon Report 15). And as discussed above, this concept was added to the

standard PSAs many years after the CMBS industry was launched. (Id.). Its

sole purpose was to serve as a net to capture any amounts that might be

produced in the case of a disposition of a specially serviced mortgage loan or

                                         62
REO property that was in excess of all sums that were due and owing under

the PSAs to the trust and due and owing to trust representatives, in those rare

cases when such a situation might occur. (Id.).

             d.     The Testimony of the Deal Parties Supports CWC’s and
                    the GSEs’ Interpretation of the C30 PSA

      During discovery, the parties obtained testimony from representatives of

CWC, Wells Fargo, and Appaloosa, including current and former employees of

parties to the C30 PSA. This testimony is of a piece with the evidence just

outlined, and it further corroborates the interpretations of the C30 PSA

proffered by CWC and the GSEs. 34

                    i.     The CWC Witnesses

      Kathleen Olin, a former employee of CWC, is the Managing Director of

Industry Initiatives for CREFC. (GSE 56.1 G39, G62). CREFC’s membership

touts over 300 companies, including over 10,000 individuals affiliated with

those member companies. (Id. at G39). Members include representatives from

CMBS master servicers, special servicers, and investors, among others. (Id.).

From approximately 2006 through 2012, Olin served as Chair of CREFC’s

Investor Reporting Package (“IRP”) Committee, which she described as a

representative group of investors, servicers, trustees, certificate administrators,

underwriters, and rating agencies that serves to promote best practices in




34    Appaloosa accuses CWC of grossly mischaracterizing the deposition testimony on which
      it relies. (See Appaloosa CWC SJ Opp. 18-20). The Court does not blindly accept
      CWC’s (or any party’s) summaries of the relevant testimony. The Court has reviewed
      the depositions of each fact witness in this case and relies on its own reading of the
      testimony in this Opinion.

                                            63
CMBS reporting. (Id. at G63, G68-G70). Olin has also served as a Governor on

CREFC’s Board of Directors, Chair of CREFC’s Servicers’ Forum, and Secretary

on CREFC’s Executive Committee. (Id. at G63).

      Olin, who testified as a former employee of CWC, worked in special

servicing from 1996 until 2018, at which time she left CWC to work for CREFC

as the Managing Director for Industry Initiatives. (CWC 56.1 C160). At CWC,

Olin was responsible for, among other things, investor reporting and industry

relations. (Id. at C161). Olin’s role at CWC included reviewing PSAs when

CWC was appointed special servicer. (CWC 56.1 C162; Casse Decl., Ex. 4

(“Olin Dep.”) 35:24-36:10). At times, Olin signed PSAs on behalf of CWC,

including the WBCMT C28 PSA. (CWC 56.1 C163).

      Olin was not involved in drafting the C30 PSA. (Olin Dep. 41:3-10).

However, Olin reviewed those portions of the C30 PSA that addressed special

servicing fees when CWC was appointed Special Servicer for the C30 Trust. (Id.

at 42:21-44:2). At her deposition, Olin testified about emails she exchanged in

July 2008 with colleagues at CWC regarding the WBCMT C34 PSA. (See id. at

50:17-53:24). On July 9, 2008, Olin received an email in which she was asked,

“[i]n this PSA, do either of you know what would happen[] to the sale of REO

that creates an excess over the loan exposure? Who would be the beneficiary?”

(Casse Decl., Ex. 457). Olin responded, “Are you also saying there would be an

excess over and above the [yield maintenance] that would have been due on the

loan? And all former late fees and default interest? That’s usually the first




                                       64
stop.” (Id.). When Olin was asked what she meant by her response, she

explained:

             I meant that generally speaking when you have an asset
             that is sold for an excess, which in this case would be
             REO, that you would pay everything that is due on the
             loan including yield maintenance and late fees and
             default interest first, before we can even talk about
             whether there is an excess.

(Olin Dep. 53:2-8). When asked whether she had ever seen a PSA that

provided to the contrary, she responded, “I can’t think of a single PSA I have

read where it is written differently.” (Id. at 53:19-24).

      David Iannarone, CWC’s corporate designee, negotiated and signed the

C30 PSA on CWC’s behalf. (CWC 56.1 C133; Casse Decl., Ex. 2 (“Iannarone

Dep.”) 24:9-25:16). Iannarone has worked in special servicing since the

inception of CMBS in the early 1990s, and currently serves as CWC’s CEO.

(CWC 56.1 C134). CWC was a party to 7 of the 33 WBCMT PSAs, including the

C30 PSA, and Iannarone signed 6 of them on behalf of CWC. (Id. at C135).

      Iannarone explained that each PSA was not “negotiated” in the true

sense of the word, but rather evolved from the prior PSA in that shelf.

(Iannarone Dep. 25:1-26:18). If any substantive changes were made to the C29

PSA template when the parties were drafting the C30 PSA, those changes

would have been highlighted and brought to the parties’ attention. (Id. at

27:14-23). For example, Iannarone recalled that the $15 million cap on the

liquidation fee for Stuy Town was a material change that was brought to his

attention. (Id. at 27:24-29:4). He recalled no other substantive changes being

made to the C30 PSA. (Id. at 33:5-12).
                                         65
      Iannarone also testified that CWC does not have a policy addressing the

circumstances in which penalty interest gets paid from the sale proceeds of

REO properties, because the distribution of proceeds is done according to the

particular loan documents and PSA. (Iannarone Dep. 143:3-10). His

understanding of “gain-on-sale” is that the provision is a “catchall” designed to

capture excess proceeds after everything that was due and owing on a loan had

been paid. (Id. at 38:15-40:13). Conversely, Iannarone stated that gain-on-

sale provisions were not designed to change the waterfall provisions of PSAs.

(Id. at 41:20-42:13).

      According to Iannarone, it was common knowledge when the C30 PSA

was negotiated that the Special Servicer was entitled to Penalty Interest.

(Iannarone Dep. 58:2-8). He sourced this knowledge to: (i) the fact that special

servicers in the industry were in fact collecting penalty interest; (ii) his

conversations with special servicers; (iii) contemporaneous publications

indicating that special servicers collected penalty interest; and (iv) the fact that

special servicers sometimes shared penalty interest with the controlling class of

certificateholders. (Id. at 58:9-18).

      Michiko Shimizu was the third CWC witness with firsthand knowledge of

relevant events. Shimizu was and remains the individual at CWC responsible

for calculating realized losses/gains sustained by trusts serviced by CWC,

completing RLRs, and applying proceeds recovered from, inter alia, REO sales.

(CWC 56.1 C63; GSE 56.1 G46). She has worked in special servicing for her

entire career, since 2000, and the allocation of sale proceeds and concomitant

                                         66
preparation of RLRs have been part of her role since 2006 or 2007. (CWC 65.1

C64). At her deposition in December 2018, Shimizu testified that she was

finalizing RLRs for 50 assets in that month alone. (Id. at C65).

      Shimizu prepared the RLR for the Stuy Town sale. (Casse Decl., Ex. 3

(“Shimizu Dep.”) 21:14-22:8). She explained that CWC applied the proceeds of

the Stuy Town sale using the waterfall provision in § 3.02(b), and that it was

only after the proceeds from the sale had run through that waterfall that

remaining proceeds would be designated Gain-on-Sale Proceeds:

            The 3.02(b) clearly includes [yield] maintenance as
            payable on the liquidation proceeds. And also the same
            goes to [penalty] interest, too.

            And in an REO collection, there is a definition under
            REO loan what the waterfall will be.

            If you narrow it down to collection of REO — collections
            made on REO, then you go through the waterfall.

            It is very clear that yield maintenance is something that
            would be payable. The same for [penalty] interest.
            [Penalty] interest is included in the waterfall.

(Shimizu Dep. 162:24-163:16; see also id. at 46:6-47:25, 36:20-38:5, 51:8-

52:1, 99:8-100:6).

                     ii.   The Wells Fargo Witnesses

      Similar sentiments were expressed by the Wells Fargo witnesses. Leslie

Hayton testified as the corporate designee for Wells Fargo in its capacities as

Master Servicer and Paying Agent of the C30 Trust. (CWC 56.1 C96). Hayton

is currently a Managing Director at Wells Fargo and has worked there (or its

predecessor Wachovia) for 15 years. (Id.). She is responsible for, among other


                                       67
things, investor reporting and account reconciliations. (Id.). Like Olin, Hayton

also served as CREFC’s IRP Committee Chair. (GSE 56.1 G40). Hayton

testified that, with respect to the calculation of Penalty Interest, Wells Fargo, as

Master Servicer, took direction from CWC, as Special Servicer; as such, Wells

Fargo did not independently verify CWC’s claimed entitlement to Penalty

Interest. (See Casse Decl., Ex. 5 (“Hayton Dep.”) 24:23-25:17, 38:2-8, 48:13-

49:9, 61:19-24). 35 However, Hayton testified that Wells Fargo did calculate the

Yield Maintenance due to the GSEs in accordance with the C30 PSA and the

loan documents. (Hayton Dep. 118:6-129:2, 132:25-133:6).

      Looking back at her (and Wells Fargo’s) experiences in the CMBS

industry, Hayton responded to questioning by CWC’s counsel as follows:

             BY MR. CROSS:

             Q. Appaloosa’s taken the position that whenever
             liquidation proceeds are sufficient to recoup all
             amounts listed within the definition of purchase price,
             that all other amounts available for distribution are
             required to be deposited into the gain-on-sale account
             so that there can never be a recovery of default interest
             or yield maintenance.      Has Wells ever seen this
             application applied to a liquidation — to liquidation
             proceeds received on account of any loans in the C30
             trust?

             …

             A. No, I’m thinking. No, we have never seen that.

             Q. Have you seen it with any other trust?




35    This testimony was corroborated by that of Ross Romano, who is responsible for
      investor reporting, including for the C30 Trust, at Wells Fargo. (See Casse Decl., Ex. 7
      (“Romano Dep.”) 15:7-16:17, 119:19-120:5, 130:5-132:14).

                                             68
            A. Not that I’m aware of.

            Q. Do you believe that Wells Fargo complied with all of
            its obligations under the C30 PSA in connection with
            the distribution of liquidation proceeds from the
            Stuyvesant Town sale?

            A. Yes.

            Q. How long have you been at Wells Fargo?

            A. 15 years.

            Q. Is there anything unusual in your experience about
            a special servicer collecting default interest in the
            proceeds in an REO disposition?

            …

            A. In general, if there are proceeds available to pay
            default interest on a specially serviced loan, we will see
            the special servicer collect those.

(Hayton Dep. 109:21-111:7).

      Ross Romano, who is responsible for investor reporting at Wells Fargo,

also testified to having “seen many cases where the special [servicer] has

collected [penalty] interest” from the proceeds of an REO disposition. (Romano

Dep. 196:23-197:7).

                   iii.    Appaloosa’s Witness

      Appaloosa was not a party to any WBCMT PSA negotiation. However,

when its designee requested information from parties who were, he received

materials that supported CWC’s and the GSEs’ claims.

      James Bolin, the portfolio manager for credit products and CMBS at

Appaloosa, testified as its corporate representative. (Casse Decl., Ex. 1 (“Bolin

Dep.”) 14:20-17:4). Around the time of the Stuy Town sale, in October or


                                        69
November 2015, Bolin had a conversation with George Carleton, a senior

executive at C-III, regarding how the § 3.02(b) waterfall provision allocated

Gain-on-Sale Proceeds to certificateholders. (Bolin Dep. 42:21-45:5). As an

outgrowth of that conversation, Carleton sent Bolin an email in which he

(Carleton) stated:

            Jim, attached are a couple Realized Loss spreadsheet
            example[s] where there were excess proceeds which
            went to the trust through the waterfall. I can go over
            these with you are your convenience.

(Bolin Dep. 42:3-43:23 (emphasis added); Casse Decl., Ex. 453).

      Carleton also forwarded an email he had received from Michael J. Lylle at

C-III Capital Partners that stated:

            George — Please see attached for 2 examples of REO
            sales that resulted in “Gain on REO Sale Proceeds”
            within Trusts Wells Fargo was the Trustee.

(Casse Decl., Ex. 453). Two RLRs were attached to the email, both of which

showed gain-on-sale proceeds being distributed after penalty interest. The first

RLR concerned the Courtyard Norwich REO sale, and reflected over $200,000

in penalty interest being paid to C-III. (Id.; see also Bolin Dep. 46:19-49:13).

The second RLR concerned the Flextronics REO sale, and reflected $565,000 in

penalty interest being paid to C-III. (Id.; see also Bolin Dep. 49:24-50:22).

      Bolin made other key concessions at his deposition. He explained that

Appaloosa did not participate in the drafting of the C30 PSA, and that it had no

knowledge of the meaning and intent of the C30 PSA beyond the words on the

page. (Bolin Dep. 68:9-69:13, 162:25-163:21). Bolin also conceded that

Appaloosa was relying solely on the words of the C30 PSA and the C30 Pro
                                        70
Supp, and not any “collateral facts or information,” to support its belief that a

special servicer could not recover penalty interest from the sale of REO

property. (Id. at 162:25-163:21). Bolin acknowledged that he could not point

to a single industry publication that agreed with Appaloosa’s position on the

C30 PSA, nor could he point to any examples of REO loan dispositions in

which the proceeds had been distributed in accordance with the methodology

now advanced by Appaloosa. (Id. at 205:16-23, 215:12-216:14). And when

asked whether “Appaloosa [was] in possession of any industry documents

showing a calculation of a determination that’s consistent with the position

that it’s advancing in this case,” Bolin responded that he was “not aware of any

such document.” (Id. at 53:16-54:2).

            e.     Industry Publications Support CWC’s and the GSEs’
                   Interpretation of the C30 PSA

      Finally, in the weeks preceding the sale of the Stuy Town, analysts in the

CMBS industry consistently reported that Penalty Interest and Yield

Maintenance would be paid out when the sale proceeds flowed through the

waterfall. (CWC 56.1 C190). See Axiom Inv. Advisors v. Deutsche Bank, No. 15

Civ. 9945 (LGS), 2018 WL 4253152, at *7 (S.D.N.Y. Sept. 6, 2018) (citing

industry publications as extrinsic evidence of custom and practice).

      For example, Barclays reported in an October 20, 2015 article that:

            The payoff should be enough to repay all advances,
            ASER, and principal on the outstanding $3bn loan in
            WBCMT 2007-C30 ($1.5bn), MLCFC 2007-5 ($800mn),
            CWCI 2007-C2 ($250mn), WBCMT 2007-C31 ($248mn)
            and MLCFC 2007-6 ($202mn). After this, the loan is
            likely to pay a yield maintenance penalty due on the
            loan, which is applied since the loan can no longer be
                                        71
            defeased and was first mentioned in foreclosure
            proceedings on the loan. After this, the proceeds should
            repay delinquent interest to CWCapital as an incentive,
            which has been accruing at 3% since the loan first
            became delinquent. Next, the proceeds should repay all
            special servicing fees paid on the loan and potential
            reimbursing some other small fees.          Finally, the
            proceeds are then applied to the REO gain-on-sale
            provisions in CMBS, which dictate that the proceeds are
            used to recoup losses previously taken on the trusts.

(Casse Decl., Ex. 436; CWC 56.1 C192).

      That same day, an affiliate of the Master Servicer for the C30 Trust, Wells

Fargo Securities, offered an identical understanding of the contemplated

disposition of the sale proceeds:

            CWCapital is preparing to sell Stuyvesant Town and
            Peter Cooper Village to Blackstone and Ivanhoe
            Cambridge for $5.3 billion according to media reports.
            The sale would include an agreement with the city to
            preserve 5,000 units under rent control for twenty
            years, while rent deregulation will be slowed on another
            1,400 units, according to reports.                Official
            announcements are expected this morning. As part of
            the deal, New York City is expected to provide
            Blackstone with $144 million in financing and waive the
            $75 million in recording tax.

            CMBS investors in the deals will be watching for terms
            of a settlement with Centerbridge Partners LP, which
            would reduce available distributions to the trusts. As
            of this morning the next hearing in that case is
            scheduled for November 16. Default interest under the
            loan documents will likely also reduce proceeds
            available to the trusts. Under the CMBS pooling and
            servicing agreement, the special servicer is generally
            entitled to “penalty interest”. In WBCMT 2007-C30, for
            example, the discussion on Servicing Compensation
            under §3.11(d) specifies that, for specially serviced
            loans, penalty interest — the interest in excess of the
            mortgage rate that accrues due to default — is payable
            to the special servicer. After these considerations, and
            a potential yield maintenance penalty, the gain-on-sale
                                       72
             mechanism may come into play as we outlined in the
             Sept. 22 CMBS Brief. The gain-on-sale reserve is a deal
             feature that traps excess liquidation proceeds for
             reimbursement of prior realized losses.

(Casse Decl., Ex. 437). 36


36    Appaloosa claims that industry reports regarding the Stuy Town sale did not uniformly
      forecast that penalty interest and yield maintenance would be paid before gain-on-sale
      proceeds, citing a September 22, 2015 Wells Fargo Securities report, written by the
      same analysts as the October 20, 2015 report quoted in the text. (See CWC 56.1 C190).
      The earlier report reads in relevant part:
             Stuytown: The Excess Proceeds Question
             What happens when an REO property generates sales proceeds
             above the loan balance? With a potential settlement and sale on
             the horizon for the Peter Cooper Village & Stuyvesant Town loan,
             an uncommon deal feature comes into play. In broad strokes, here
             are our thoughts on how sale proceeds would flow through the
             deals: First, as is typical, liquidation proceeds, after expenses and
             the special servicer’s fee, will go to reimburse outstanding servicer
             advances, interest on advances, and then ASERs. These items
             amount to more than $850mm (Exhibit 1). Second, liquidation
             proceeds would go to pay principal up to the original loan balance—
             directly benefiting the A1A classes, but also translating to a
             substantial build in credit enhancement for other classes in the
             deals.
             Sales proceeds remaining after this are labeled “gain-on-sale
             proceeds” under the relevant pooling and servicing agreements and
             are to be deposited into a gain-on-sale reserve account. (The Cobalt
             deal uses the terms “excess liquidation proceeds” and “excess
             liquidation proceeds account.”) Funds in this reserve account are
             used to reimburse prior realized losses and remaining interest
             shortfalls (See, WBCMT 2007-C30 PSA §4.01(l)). To be clear,
             distributions from the gain-on-sale reserve account do not go to
             amortize class principal balances and instead only reimburse prior
             losses and interest shortfalls. Any proceeds remaining after prior
             realized losses and outstanding interest shortfalls have been paid
             back would be held in reserve to offset future losses and shortfalls.
             As a practical matter, the property would need to sell for well more
             than $3.9 billion before the gain-on-sale reserve comes into play,
             given the outstanding advances, advance interest, ASERs, 1%
             special servicing fee, and future expenses. Additionally, the terms
             of any settlement with Centerbridge may come into play. Then
             again, in 2014 Bloomberg reported that Fortress Investment Group
             LLC was soliciting financing for a $4.7 billion offer for the property,
             a price at which the treatment of excess sales proceeds is not an
             esoteric question.
      (Casse Decl., Ex. 446). A review of the substance of the two articles makes clear,
      however, that the later article clarified the opinions of the earlier one. In particular, in
      the October 20, 2015 article, the authors explained that the Gain-on-Sale provisions

                                               73
        An October 21, 2015 Morgan Stanley Research report entitled

“Stuyvesant Town Deal Ushers New Era of Core-Plus Real Estate,” applied

those concepts to the contemplated Stuy Town sale proceeds:

               We think the $3b of CMBS backing the property will
               receive full payoffs.    We also expect significant
               reimbursement of outstanding interest shortfalls on
               bonds, payment of yield maintenance, and payment of
               default interest to the special servicer that has been
               accruing since 2010 and gain on sale payments to
               junior bonds that had previously realized losses.

(Lieberman Decl., Ex. 38, 39).

        Finally, analysts at Credit Suisse reported that:

               before the remaining proceeds [of the Stuy Town sale]
               are used to reimburse tranches for previously realized
               losses, there can be both prepayment penalties and,
               very importantly in this case, default interest …. While
               it is fairly uncommon to see payments of prepayment
               penalties and default interest, as most liquidated loans
               do not generate enough sales proceeds to cover these,
               they are far from unheard of. In fact, we have even seen
               an example just this month, where a $16.0 million loan
               generated over $4.0 million in default interest.

(Casse Decl., Ex. 442).

        It is also notable that a December 19, 2013 Morgan Stanley Research

Report, which was issued well before the Stuy Town sale, advised its readers

that:

               Investors are discovering the nuances of CMBS cash
               flow waterfalls written into pooling and servicing
               agreements (“PSAs”). We review the application of loan

        discussed in the September 22, 2015 article might come into play, if at all, only after
        Penalty Interest was paid to the special servicer. (Casse Decl., Ex. 437). As noted,
        Appaloosa’s corporate representative Bolin could not “point [] to a single industry
        publication that has agreed with Appaloosa’s position.” And among Appaloosa’s expert
        witnesses, neither Ann Hambly (see Hambly Dep. 196:12-17) nor Andrew Berman (see
        Berman Dep. 198:4-13) could identify any such publication.

                                              74
liquidation proceeds with a specific focus on five
provisions that may not be well understood, including
providing specific loan examples for each .…

Yield Maintenance

Definition and Mechanics

This is an uncommon payment that typically occurs
when an REO asset is liquidated for more than the
original loan balance. If there are excess proceeds after
payment of the loan balance in full, then yield
maintenance is still owed on the loan after it becomes
REO. Such payments typically flow through to senior
bond holders. We note that the special servicer may
have the right to waive yield maintenance, but in our
experience they typically do not given their fiduciary
responsibility to maximize value to the trust ….

Default Interest & Late Charges

Definition and Mechanics

If excess proceeds remain after the payment of yield
maintenance, then there is a pro-rata payment of default
interest and late charges to the special servicer.

Late charges are just what they sound like — charges
that accrue for the loan being delinquent.

Defaulted interest is far more interesting, in our
opinion. This is a fee owed from when a loan first
becomes delinquent and when the loan becomes REO.
One could think of this as incentive for the special
servicer to maximize the value of an REO property.
Defaulted interest is only disclosed in each individual
loan document (which are private documents and
therefore not available to most investors), but it is our
understanding that the fee is typically 3-5% of the loan
balance per annum. This fee is in addition to the 25
bps special servicing fee and the 1% REO liquidation fee
….

Gain on Sale

Definition and Mechanics


                           75
            Finally, at the very bottom of the waterfall is a concept
            known as gain on sale. If there are any excess
            liquidation proceeds after the payment of all of the line
            items outlined above, it is used to reimburse prior write-
            downs. Again, the bond would receive a cash payment
            equal to the amount of the write-down reimbursement.

            Note that there are nuances across PSAs where gain on
            sale proceeds are applied similar to ASER
            reimbursements, whereby the payment is made to
            bonds in order of seniority to 1) current interest,
            2) cumulative interest shortfalls and 3) only then to
            write-down reimbursement amounts.

(Lieberman Decl., Ex. 37 (emphases added)).

      5.    Appaloosa’s Extrinsic Evidence Is Insufficient to Generate a
            Genuine Dispute of Material Fact Concerning the Proper
            Interpretation of the C30 PSA

      The extrinsic evidence just outlined by the Court is powerful, if not

conclusive. Appaloosa contends, however, that it also has extrinsic evidence

supporting its interpretation of the C30 PSA, that Gain-on-Sale Proceeds take

precedence over the waterfall provisions of § 3.02(b). As detailed in this

section, a review of Appaloosa’s extrinsic evidence reveals that it is either

irrelevant to the issues before the Court or insufficient to create a genuine

dispute of material fact.

            a.     Appaloosa Errs in Claiming That Penalty Interest Is Not a
                   Liquidation Expense

      Appaloosa’s first category of extrinsic evidence regards the definition of

Gain-on-Sale Proceeds in the C30 PSA. Picking up on an ambiguity in that

definition that the Court noted at the Rule 12(c) stage, Appaloosa contends that

the term “Liquidation Expenses” in the definition of Gain-on-Sale Proceeds

does not include Penalty Interest or Yield Maintenance. (Appaloosa CWC SJ

                                        76
Opp. 7-9). To review, the term “Liquidation Expenses,” while capitalized in the

C30 PSA, is not a defined term. Neither side has provided any explanation,

other than oversight, for why such term was left undefined. But in support of

its view that “Liquidation Expenses” excludes Penalty Interest and Yield

Maintenance, Appaloosa proffers expert opinions from Ann Hambly.

      Hambly reasons, based both on her own industry experience and upon

her review of 94 PSAs drafted by the same law firm that drafted the C30 PSA

(Cadwalader Wickersham & Taft), that the term “Liquidation Expenses” means

the “customary, reasonable, out-of-pocket costs associated with the liquidation

of the property,” such as brokerage commissions, legal fees, and conveyance

taxes. (Hambly Report 15). According to Hambly, the out-of-pocket costs

incurred in liquidating a property do not include accrued and unpaid penalty

interest; as such, the definition of Liquidation Expenses in the C30 PSA does

not include Penalty Interest. (Id.). Citing Hambly’s experience in the CMBS

industry, Appaloosa argues that it is reasonable to conclude that the parties to

the C30 PSA intended Liquidation Expenses to have the meaning Hambly

ascribes to it. (Appaloosa CWC SJ Opp. 8).

      Not so. Quite to the contrary, Hambly’s opinion on the definition of

“Liquidation Expenses” does not even generate a genuine dispute of material

fact, because the Court’s decision here has focused on the interplay and

relative priorities of provisions in the C30 PSA, and not merely on the definition

of Gain-on-Sale-Proceeds. First, taken as true, Hambly’s opinion does not help

the Court decide, in the first instance, whether CWC is obligated to apply the

                                       77
waterfall provision of § 3.02(b) or the Gain-on-Sale provision of § 3.04(e) to the

proceeds of the Stuy Town sale. That is, Hambly’s opinion would only be

helpful if Appaloosa had established the antecedent proposition that the gain-

on-sale provision of the C30 PSA takes precedence over the § 3.02(b) waterfall

provision. But while Hambly provides opinions on the meaning of “Liquidation

Expenses” and the existence (or not) of a custom and practice in the industry,

she offers no opinion on the Gain-on-Sale, Penalty Interest, and Yield

Maintenance provisions in the C30 PSA. More fundamentally, Appaloosa has

provided the Court with no other evidence sufficient to generate a triable issue

on the question before the Court regarding the relative priorities of Gain-on-

Sale Proceeds, Penalty Interest, and Yield Maintenance.

      Second, to the extent Hambly contends that Penalty Interest and Yield

Maintenance must be specifically included within the definition of Liquidation

Expenses in order for those amounts to be paid on the sale of an REO property,

her contention is disproved by abundant empirical evidence. Hambly supports

her opinion with a review of 94 sample PSAs from the same time frame and the

same law firm as the C30 PSA. (Hambly Report 20, Ex. D). She observes that

the definition of “Liquidation Expenses” consistently included “customary,

reasonable, out-of-pocket costs associated with the liquidation of the property.”

(Id. at 20). From this, she reasons that there must have been a “scriveners’

error in the drafting of the [C30] PSA by not including [such] definition of

Liquidation Expenses.” (Id.).




                                        78
      But Ronald Greenspan reviewed the same 94 PSAs, and the operation of

those PSAs stands in stark contrast to Hambly’s musings. (See Casse Decl.,

Ex. 20 (“Greenspan Rebuttal”) 6). Greenspan identified 88 REO liquidations

arising out of loans in those 94 trusts. (Id.). Of those 88 REO liquidations,

none paid gain-on-sale or excess liquidation proceeds to the exclusion of

penalty interest; 40 paid penalty interest only (no gain-on-sale or excess

liquidation proceeds were paid); 16 paid penalty interest and gain-on-sale; and

for the remaining 32, either an RLR was not available from the special servicer

or neither penalty interest nor gain-on-sale was distributed. (Id.). 37

      Third, Hambly’s opinion on Liquidation Expenses is also refuted by

Greenspan’s industry-wide empirical analysis. The 249 instances where REO

liquidations proceeds were greater than outstanding principal, non-penalty

interest, costs, and fees came from 158 different trusts. (Greenspan

Rebuttal 5). Greenspan reviewed the PSAs for those 158 trusts and found that

104 of the 158 PSAs included a definition of “Liquidation Expenses.” (Id.).

Significantly, in every one of those 104 PSAs, the Liquidation Expenses

definition was silent as to whether penalty interest was included as a

liquidation expense. (Id.). Yet in every single one of these 104 trusts, penalty



37    Hambly also ignored the fact that many participants in the CMBS industry, including
      Wells Fargo and U.S. Bank, include penalty interest as a liquidation expense on their
      RLRs. (See CWC 56.1 C129, C122 (Wells Fargo reporting penalty interest as part of
      “Fees, Advances, and Expenses” column of its distribution date statements, including
      for the PCV Loan), C123 (U.S. Bank reporting penalty interest in the “Liquidation
      Expenses” column of its distribution date statements, including for the PCV Loan)).
      Indeed, Hambly herself admitted that penalty interest “is most often lumped into
      liquidation expenses” in distribution date statements. (Hambly Dep. 62; CWC 56.1
      C124).

                                            79
interest was distributed to the special servicer when REO proceeds were

generated in excess of principal, interest, fees, and costs. (Id.). So while both

Hambly and Greenspan have proffered expert opinions that speak to the

construction of “Liquidation Expenses,” it is Greenspan’s that have the record

support.

            b.     Appaloosa Misreads the Co-Lender Agreement

      Appaloosa’s second source of extrinsic evidence is the Co-Lender

Agreement, which was entered into by each of the five PCV Trusts to facilitate

the administration of the Stuy Town loan. As noted, the Co-Lender Agreement

recognizes that the Master Servicer and Special Servicer for the C30 Trust are

responsible for servicing the PCV Loan.

      Section 2(d) of the Co-Lender Agreement states, in relevant part:

            In addition, in the event that the related Loan becomes
            a Specially Serviced Mortgage Loan, the related Co-
            Lender shall pay to the Special Servicer under the
            Pooling Agreement a fee to be paid in accordance with
            this Agreement and the Pooling Agreement (the “Special
            Servicing Fee”) equal to the product of 0.25% per
            annum and the related Note principal balance on which
            interest accrues. If the Loan becomes a Specially
            Serviced Mortgage Loan and the Special Servicer
            obtains a full or partial payment of any liquidation
            proceeds, the Special Servicer shall be entitled to a fee
            (the “Liquidation Fee”) set forth in the Pooling
            Agreement, such Liquidation Fee not to exceed the
            lesser of (i) the product of 0.50% per annum and the
            related liquidation proceeds or payments, and
            (ii) $15,000,000. If the Loan becomes a “Corrected
            Mortgage Loan” (as defined in the Pooling Agreement),
            the Special Servicer shall be entitled to a fee (the
            “Workout Fee”) set forth in the Pooling Agreement, such
            Workout Fee not to exceed the lesser of (i) 0.50% of all
            payments of interest and principal received on such
            Mortgage Loan for so long as it remains a Corrected
                                        80
            Mortgage Loan and (ii) $15,000,000. The Servicing Fee
            and the Special Servicing Fee shall accrue on the same
            basis as the related interest payment on such Note is
            computed. All of the Loans shall be considered a
            Specially Serviced Mortgage Loan if Loan A-1 is
            determined to be a Specially Serviced Mortgage Loan
            under the Pooling Agreement. Lead Lender agrees to
            cause all of the Loans to be specially serviced and the
            Special Servicer agrees to specially service all of the
            Loans for the benefit of each Co-Lender in accordance
            with the terms and provisions set forth in the Pooling
            Agreement whenever Loan A-1 is a Specially Serviced
            Mortgage Loan.      Whenever Loan A-1 becomes a
            Specially Serviced Mortgage Loan, any “Workout Fee” or
            “Liquidation Fee” (each as defined in the Pooling
            Agreement) payable to the Special Servicer under the
            Pooling Agreement shall be allocated pro rata between
            the proceeds of Loan A-1, Loan A-2, Loan A-3, Loan A-
            4, Loan A-5 and Loan A-6 payable to the holders of Note
            A-1, Note A-2, Note A-3, Note A-4, Note A-5, and Note
            A-6, respectively.

(Hampson Decl., Ex. E (“Co-Lender Agreement”) § 2(d)).

      Appaloosa contends that this section of the Co-Lender Agreement limits

CWC’s compensation to Stuy Town to: (i) a Special Servicing Fee based on a

percentage of the loan amount; (ii) if Stuy Town is liquidated, a Liquidation Fee

capped at $15 million; and (iii) if CWC turns the Stuy Town loan into a

performing loan again, a Workout Fee capped at $15 million. (Appaloosa CWC

SJ Opp. 9). More to the present point, Appaloosa argues that the

            Co-Lender Agreement’s specific incorporation of some
            parts of the C30 PSA’s Special Servicer compensation
            scheme, but its omission of other parts of that
            compensation scheme (such as penalty interest), as well
            as the cap it placed on the Liquidation Fee and Workout
            Fee, indicates a clear intent to limit CWC’s
            compensation in connection with its administration of
            Stuy Town.



                                       81
(Id.). Appaloosa argues additionally from § 3.01(a) of the C30 PSA that in the

event of a conflict between the PSA and the Co-Lender Agreement, the Co-

Lender Agreement controls. Since the Co-Lender Agreement discusses three

types of Special Servicer compensation (none of which is Penalty Interest), and

since the Co-Lender Agreement controls over the C30 PSA, Appaloosa

concludes that CWC cannot rely on § 3.11(d) of the C30 PSA to retain any

Penalty Interest in connection with Stuy Town.

      The Court discerns no conflict between the C30 PSA and the Co-Lender

Agreement. Section 2(d) of the Co-Lender Agreement explicates that the three

different types of special servicer fees — the Special Servicing Fee, Liquidation

Fee, and Workout Fee payable under § 3.11(c) of the C30 PSA — are to be split

pro rata amongst the lenders. With respect to those forms of special servicer

compensation, the Co-Lender Agreement contains the same percentages and

caps as the C30 PSA. The Co-Lender Agreement does not discuss, let alone

prohibit, additional servicing compensation payable under § 3.11(d) of the C30

PSA, such as Penalty Interest, late fees, assumption fees, and/or modification

fees. As it happens, the Co-Lender Agreement also does not address Gain-on-

Sale Proceeds, but that does not mean that it conflicts with the C30 PSA or

forecloses the payment of Gain-on-Sale Proceeds, as Appaloosa’s argument

would suggest.

      As but one more nail in the coffin of the Co-Lender Agreement evidence,

Appaloosa’s contention that it limits Special Servicer compensation to the

Special Servicer Fee, Liquidation Fee, and Workout Fee is entirely inconsistent

                                        82
with Appaloosa’s concession that under some circumstances, CWC would be

entitled to Penalty Interest under the C30 PSA. Appaloosa’s attempt to leverage

the Co-Lender Agreement proves too much, and does not generate a triable

dispute of fact.

             c.    The Expert Opinions of Dr. Hartzmark Do Not Generate
                   a Genuine Dispute of Material Fact Regarding the
                   Interpretation of the C30 PSA

      Appaloosa’s third source of extrinsic evidence is the expert testimony of

Dr. Michael L. Hartzmark, the President of Hartzmark Economics Litigation

Practice LLC, a consulting firm that specializes in the application of economics

and finance to legal, commercial and regulatory issues. (Hampson Decl., Ex. H

(“Hartzmark Report”) 6). Hartzmark holds a Ph.D. in economics from the

University of Chicago and has taught economics and financial economics at

both Chicago and the University of Michigan. (Id. at 7). He also has practical

experience in the securities industry from serving as a Financial Advisor at

Fahnestock & Co., Inc., and has held Series 7 and 63 registered representative

licenses. (Id.).

      Hartzmark was tasked by Appaloosa with determining “whether

fundamental economic principles and data analyses can be applied in this

matter to assist the Court in its interpretation of the Governing Agreements

concerning the distribution of proceeds from the liquidation of the Stuy Town

Property.” (Hartzmark Report 1). He answers in the affirmative, concluding

that “the application of economic principles to the investor-special servicer

relationship demonstrates that it would be highly unlikely that the intent of the


                                       83
parties to a CMBS transaction would be to offer extraordinary payouts to

special servicers at the expense of investors, especially when those investors

have realized losses.” (Id. at 52).

      While Hartzmark’s expertise in the field of economics cannot be gainsaid,

the opinions he proffers do not aid the Court in resolving the present dispute.

Hartzmark uses economic principles to superimpose a normative theory onto

the C30 PSA in an attempt to explain many of its provisions. His exercise is

that of an economist attempting to design the most economically efficient PSA

possible. But Hartzmark’s post hoc analyses as to what would make a

hypothetical contract economically efficient would not be helpful to the trier of

fact, both because his factual premises are faulty and because his overarching

analytical framework is legally irrelevant.

      Proceeding in reverse order, the Court concludes that Hartzmark’s

opinions are legally irrelevant because he offers only abstract theoretical

opinions that are untethered to the actual evidence in this case. Hartzmark

ignores the actual terms of the C30 PSA and instead postulates what he

believes would have been a more efficient structure. He couches his

commentary in terms of the “intention” of the parties, but he has no actual

knowledge of their intent. See Lippe v. Bairnco Corp., 288 B.R. 678, 692

(S.D.N.Y. 2003) (excluding expert’s opinion because it failed to account for or

consider the real world market realities of a business and therefore

“amount[ed] to no more than theoretical speculation”), aff’d, 99 F. App’x 274

(2d Cir. 2004) (summary order); Buckley v. Deloitte, 888 F. Supp. 2d 404, 414

                                        84
(2002) (excluding opinion because it was not based on actual facts or data:

“there is simply too great an analytical gap between the data and the opinion

proffered”). 38

       The Court’s role here is to ascertain whether the record permits it to

determine, as a matter of law, the intent of the parties to the C30 PSA, and not

to determine what outcome is most economically efficient. See Reach Music

Publ’g, Inc. v. Warner Chappell Music, Inc., 988 F. Supp. 2d 395, 401 (S.D.N.Y.

2013) (cautioning that expert opinion must “have a valid connection to the

pertinent inquiry”); see also Fleisher v. Phoenix Life Ins. Co., 18 F. Supp. 3d

456, 474 (S.D.N.Y. 2014) (rejecting argument that contract should be

construed based on “what makes more economic sense,” because the “case

does not raise issues of sound economics, but of contract construction”); Glob.




38     Hartzmark has no specialized knowledge or expertise in the CMBS industry writ large.
       Specifically, he has no experience in, and has never analyzed, the CMBS industry
       outside of serving as an expert witness in this case, and as an academic. He has never
       worked for a financial institution with any involvement in the CMBS industry. (See
       Hartzmark Report, App’x B). He has never invested in CMBS. (See Casse Decl., Ex. 12
       (“Hartzmark Dep.”) 15-16). He did not survey any CMBS market participants as part of
       his analysis; indeed, the only CMBS investor to which Hartzmark spoke was Appaloosa.
       (See id. at 96-97). And he did not review the deposition transcripts of any of the parties
       to the C30 PSA or any other witnesses deposed in this case. (See id. at 11:15-24;
       Hartzmark Report, App’x A).
       Further deficiencies were identified during Hartzmark’s deposition:
              •       Prior to this case, Hartzmark had never seen a realized loss
                      form for a CMBS. (Hartzmark Dep. 25:14-19).
              •       He could not recall reviewing a CMBS pooling and servicing
                      agreement prior to this case. (Id. at 27:10-20).
              •       He had no familiarity with the CMBS compensation system
                      for special servicers prior to this case. (Id. at 28:1-5).
              •       He had no familiarity with the terms “gain-on-sale” and
                      “liquidation expenses” as used in CMBS PSAs. (Id. at
                      28:10-22).

                                              85
Reinsurance Corp. of Am. v. Century Indem. Co., 30 N.Y.3d 508, 519 (2017)

(rejecting court’s use of “notions of economic efficiency” to interpret the

meaning of a contract); see generally MASTR Adjustable Rate Mortgs. Tr. 2006-

OA2 v. UBS, No. 12 Civ. 7322 (PKC), 2015 WL 797972, at *4 (S.D.N.Y. Feb. 25,

2015) (noting that court does not have the prerogative to override the

contracting parties’ intent “in order to provide an efficient and economical

remedy,” and, “[w]hen it comes to … contracts among sophisticated parties,

predictable outcomes in accordance with the expressed intentions of the

contracting parties is justice and fairness”). 39



39    In LaSalle Bank v. Nomura Asset Capital Corp., 424 F.3d 195, 206 n.9 (2d Cir. 2005),
      the Second Circuit rejected the argument that a contract should be interpreted based
      on what arrangement was most ideal for CMBS investors. See also IBM v. United
      Microelectronics, 764 F. App’x 9, 13 (2d Cir. 2019) (summary order) (“UMC contends
      that we should nevertheless imply a condition precedent because the contract would
      otherwise render what UMC calls the ‘absurd result’ of giving IBM a ‘windfall’ of millions
      of dollars for licenses UMC never received.… But, by the plain language of the
      Amended Agreement, UMC took on the risk that it would be unable (or unwilling) to
      establish a subsidiary and named facility by December 31, 2015. To infer a condition
      that shifts that risk, absent explicit language would be to impermissibly rewrite the
      parties’ bargain.”); Wastemasters, Inc. v. Diversified Inv’rs Servs., 159 F.3d 76, 79 (2d
      Cir. 1998); Blackrock Core Bond Portfolio v. U.S. Bank, 165 F. Supp. 3d 80, 97 (S.D.N.Y.
      2016).
      Other jurisdictions have concluded similarly. See, e.g., Interstate Fire & Cas. Co. v.
      Dickerson, No. 11 Civ. 7130 (RSL), 2012 WL 3865122, at *2 n.3 (W.D. Wash. Aug. 31,
      2012) (“The Court’s task is to … discern the intent of the parties if an ambiguity exists,
      not to figure out what interpretation makes economic sense ….”); Laplace v. Laplace,
      No. 03 Civ. 4291 (JAG), 2006 WL 83110, at *6 (D.N.J. Jan. 12, 2006) (observing that
      when interpreting a contract, “the Court may not delete contractual provisions” or
      interpose “a strained construction,” even if the result would be “economically more
      efficient”); Blue Cross & Blue Shield v. Am. Exp., No. 99 Civ. 6679 (MFK), 2005 WL
      2171192, at *5 (N.D. Ill. Sept. 6, 2005) (rejecting economic professor’s application of
      economic theory to construe contract because opinion improperly focused on the future
      economic consequences of a contract, which is irrelevant to the parties’ intent), vacated
      on other grounds, 467 F.3d 634 (7th Cir. 2006); Sae Biang Optical v. Kenmark Optical,
      No. 3:05 Civ. 168 (JDM), 2008 WL 170069, at *6 (W.D. Ky. Jan. 17, 2008) (“commercial
      entities … are entitled to bargain for any rational result, even if that result may not be
      the most … economically efficient for the average contracting party”); 11 WILLISTON ON
      CONTRACTS § 31:5 (4th ed.) (“the question whether a bargain is … economically
      efficient … is not ordinarily a legitimate subject of judicial inquiry”).

                                             86
      But even if the Court were inclined to consider the economic principles

underlying the C30 PSA, the factual premises underlying Hartzmark’s opinions

are flawed. His theories “about the economic result that rational economic

actors would reach in [PSA] negotiations” (Appaloosa MIL Br. 13) proceed from

the premise of all actors being at the negotiating table to represent their own

interests. However, Hartzmark did not know whether the certificateholders

were parties to the PSA (Hartzmark Dep. 130:22-131:9), nor did he “have an

understanding of whether the investors were at the [PSA negotiating] table or

not” (id. at 131:13-19). Hartzmark has no evidentiary support for the idea that

certificateholders had any negotiating power with respect to the C30 PSA, or

any PSA. (Cf. id. at 133:18-136:6 (acknowledging that authority on whom he

relies stated that the “investor is the only party who is not a party to the

PSA”). 40 To the contrary, Ann Hambly testified explicitly that investors do not

negotiate PSAs (see Hambly Dep. 278:2-14), and Appaloosa acknowledges as

much (see CWC 56.1 C11). Because certificateholders have no role in

negotiating PSAs, Hartzmark’s opinions about the “result” they would achieve

in a negotiation is irrelevant to how the C30 PSA should be interpreted.

Moreover, as CWC observed (see CWC MIL Br. 6), Hartzmark’s theory

presupposes that all certificateholders have the same interests, which the




40    And the Court is not at all persuaded by Appaloosa’s explanation that “Dr. Hartzmark’s
      theory depends on Certificateholders being principals in a CMBS trust as economists
      understand that term, not on whether they are parties to the PSA as a legal matter.”
      (Appaloosa CWC MIL Opp. 13).

                                            87
alignment of parties in the instant case would seem to refute. For all of these

reasons, Hartzmark’s opinions do not create a genuine dispute of material fact.

             d.     C-III’s Allocation Practice Accords with CWC’s and the
                    GSEs’ Interpretation of the C30 PSA

      Appaloosa contends that, despite CWC’s “bravado” that all special

servicers interpret “gain-on-sale” identically, that is not true. However, it is

only able to point to a single example that supports its view that Gain-on-Sale

proceeds takes priority over Penalty Interest. (See Appaloosa CWC SJ Opp. 13-

14). Appaloosa has identified one instance in which C-III allocated $78,725 as

gain-on-sale and did not retain penalty interest. (See id.). 41 CWC rejoins that

this was a mistake on the part of C-III, and an immaterial one at that,

inasmuch as a C-III affiliate held the Class G certificates that received the

$78,725. (CWC SJ Br. 19-20).

      Extensive record evidence demonstrates that this single transaction was

an aberration from C-III’s practice. In 39 other REO sales, C-III distributed

penalty interest prior to or to the exclusion of gain-on-sale. (See Greenspan

Report 17 n.22). Two of those sales were out of trusts within the same series

as the JPM 2005-LDP3 trust (which held the REO sale to which Appaloosa

points) and thus had essentially verbatim PSA provisions. (Casse Decl.,

Ex. 209, 214; CWC 56.1 A138).




41    As noted supra at n.31, Greenspan disclosed two occasions in which gain-on-sale
      proceeds were paid prior to, or to the exclusion of, penalty interest. (See Greenspan
      Report 17 n.22). Neither asset was liquidated out of a WBCMT PSA. (See id.). Both
      were specially serviced by C-III. (See id.).

                                             88
      Further, and as noted above, prior to the Stuy Town sale, Appaloosa’s

James Bolin reached out to a senior executive at C-III, George Carleton, for

examples of instances in which there had been sufficient funds to pay the trust

in full. Bolin received two RLRs, both of which evidenced C-III collecting

penalty interest ahead of gain-on-sale. 42 Thus, a single instance of paying

gain-on-sale before penalty interest is not enough to generate a genuine

dispute of material fact as to the uniformity of industry custom and practice.

See Nora Beverages v. Perrier Grp. of Am., 269 F.3d 114, 124 (2d Cir. 2001)

(holding, in a trademark infringement action, that district court did not err in

finding that “two anecdotes of confusion over the entire course of competition

constituted de minimis evidence insufficient to raise triable issues”); In re

Optical Disk, 2017 WL 6451711, at *4 (granting summary judgment, despite

expert identifying one contrary example, finding “this lone example is

insufficient to raise a genuine issue of material fact”).




42    Discovery also showed that C-III entered into fee-sharing agreements with other
      servicers that expressly provided for the allocation of penalty interest anticipated from
      REO sales — something Appaloosa contends could never occur. (See Casse Decl.,
      Ex. 423-428; 430; CWC 56.1 C101). Appaloosa’s own expert, Andrew Berman, who
      worked for a (non-servicer) affiliate of C-III, (i) testified that C-III collected (and collects)
      penalty interest as fees; (ii) entered into fee-sharing agreements that allocated penalty
      interest; and (iii) when shown C-III’s RLRs reflecting the collection of penalty on REO
      sales, refused to say that C-III had acted improperly. (Casse Decl., Ex. 13 at 37, 38-39,
      131-59).
      Separately, Appaloosa claims that after it filed its papers in this case, Carleton told
      Appaloosa that C-III agreed with Appaloosa’s interpretation of the C30 PSA because it
      was consistent with C-III’s understanding and practice. (Appaloosa CWC SJ Opp. 14).
      The only evidence Appaloosa cites in support of such a statement is Bolin’s deposition
      testimony regarding a phone call he allegedly had with Carleton. (CWC 56.1 A145).
      This is inadmissible hearsay. See Fed. R. Evid. 801(c). Appaloosa provides no
      admissible evidence on this point, despite abundant opportunities to do so.

                                                 89
             e.    The C30 Pro Supp Is Neutral

      Somewhat curiously, both Appaloosa and CWC source their divergent

contract interpretations to the C30 Pro Supp. See Wells Fargo v. ESM Fund I,

LP, 785 F. Supp. 2d 188, 195 (S.D.N.Y. 2011) (recognizing that the Prospectus

Supplement, filed with the SEC, is “important” and “persuasive evidence” of the

intent of the PSA), aff’d sub nom. Wells Fargo v. Fin. Sec. Assur. Inc., 504 F.

App’x 38 (2d Cir. 2012) (summary order). The C30 Pro Supp states that “[t]he

principal compensation to be paid to the Special Servicer in respect of its

special servicing activities is the Special Servicing Fee (together with the Master

Servicing Fee, the ‘Servicing Fees’) and, under the circumstances described in

this prospectus supplement, Liquidation Fees and Workout fees.” (C30 Pro

Supp S-177). It goes on to explain that “[a]s additional servicing compensation,

the Master Servicer and/or the Special Servicer is entitled to retain all

modification fees, assumption fees, defeasance fees, assumption and other

application fees, late payment charges and [penalty] interest … and

Prepayment Interest Excesses collected from borrowers on Mortgage Loans.”

(Id. at S-179).

      In a theme that is echoed in several of its arguments, Appaloosa

contends that it would be an absurd result for CWC to retain $614 million in

Penalty Interest because that is more than 10 times the $60 million it was

entitled to receive as its “principal compensation.” (Appaloosa CWC SJ

Opp. 20). CWC contends, conversely, that the Pro Supp’s disclosure regarding

Penalty Interest is consistent with § 3.11(d), which provides that the Special


                                        90
Servicer is entitled to receive as additional compensation “all late payment

charges [and] Penalty Interest received on or with respect to Specially Serviced

Mortgage Loans actually collected that, with respect to late payment charges,

accrued during the time that the Mortgage Loan was a Specially Serviced

Mortgage Loan.” (C30 PSA § 3.11(d); see CWC SJ Br. 14).

      The Court concludes that the language of the C30 Pro Supp, and any

disclosures it provided to investors in the C30 Trust, do not move the needle in

favor of either side’s interpretation of the C30 PSA. That the C30 Pro Supp

describes certain forms of servicing compensation as the “principal”

compensation does not mean that the Special Servicer would never be entitled

to Penalty Interest. Indeed, every specially-serviced loan will yield a Special

Servicing Fee, Liquidation Fee, and Workout Fee (assuming any of those events

occur), whereas in the history of CMBS 1.0, only 247 REO loans have resulted

in penalty interest being paid to the special servicer. Clearly, then, for the

overwhelming majority of specially-serviced loans, the “principal compensation”

for the special servicer will be these other fees. That being said, the fact that

the C30 Pro Supp discloses that in certain instances the Special Servicer may

be entitled to Penalty Interest does not, in and of itself, mean that CWC is

clearly entitled to such compensation here. The C30 Pro Supp evidence is

neutral.

      The Court has reviewed Appaloosa’s extrinsic evidence with care, and in

its most favorable light. However, like Appaloosa’s challenges to CWC’s and the

GSEs’ extrinsic evidence, Appaloosa’s evidence is plainly insufficient to create a

                                        91
genuine dispute of material fact concerning the proper interpretation of the

C30 PSA.

      6.    The Court Rejects Appaloosa’s Argument That Yield
            Maintenance Is Not Owed to the GSEs Because the Borrower
            Did Not Make a Principal Prepayment

      Both in its opposition to the GSEs’ motion for summary judgment, and in

its own motion for partial summary judgment, Appaloosa argues that

regardless of whether a yield maintenance premium was due to the Trust

under the Stuy Town Notes, no Yield Maintenance is payable to

certificateholders under the C30 PSA because the borrower never made a

Principal Prepayment. In this regard, Appaloosa posits that under the C30

PSA, “Yield Maintenance” is defined as amounts “paid or payable, as the

context requires, on a Mortgage Loan as the result of a Principal Prepayment

thereon[,]” while “Principal Prepayment” is limited to the “payment of principal

made by the Mortgagor on a Mortgage Loan or Companion Loan that is received

in advance of its scheduled Due Date.” (C30 PSA § 1.01 (emphasis added)).

Here, because the liquidation proceeds from the Stuy Town sale came from a

third party — rather than “the Mortgagor” (i.e., the Borrower) — the PSA does

not recognize any Yield Maintenance. Appaloosa’s argument distills to the

following syllogism: The C30 PSA requires that Yield Maintenance can only be

recovered when the Borrower makes a Principal Prepayment; in an REO




                                       92
liquidation, the Trust sells the REO property to a third party; therefore, in an

REO liquidation there will never be Yield Maintenance. 43

      Appaloosa made this same argument at the Rule 12(c) stage. At that

time, the Court concluded that the “made by the Mortgagor” clause was

ambiguous because it conflicted with other clauses in the C30 PSA — like

§ 3.02(b)’s waterfall provision and the REO Loan Waterfall — that clearly

contemplate payment of Yield Maintenance from REO dispositions, where the

payment never comes from “the Mortgagor.” See PSA I, 2018 WL 1229702, at

*9. The GSEs argue that the Court’s ruling established the law of the case, and

that Appaloosa cannot now, at the summary judgment stage, rely on language

the Court already found ambiguous at the Rule 12(c) stage. While the Court

does not preclude consideration of Appaloosa’s argument as law of the case, it

finds the “made by the Mortgagor” language to be ambiguous for the same

reasons as before.




43    Appaloosa suggests that there are circumstances under which there could be a
      Principal Prepayment “made by the Mortgagor” on an REO Loan. For example, if a
      borrower defaults on the loan, resulting in an acceleration of the outstanding principal
      and accrual of Yield Maintenance, and the trust forecloses and conducts a sheriff’s sale,
      the property may be located in a state that gives the mortgagor the right to redeem the
      property after such a sale. In this situation, Appaloosa explains, the redemption results
      in a Principal Prepayment paid by the borrower, which gives rise to Yield Maintenance.
      However, Appaloosa fails to explain where in this line of reasoning the property at issue
      becomes REO Property or the loan becomes an REO Loan. As such, this hypothetical
      scenario does not aid the Court in harmonizing the provisions of the C30 PSA regarding
      payment of Yield Maintenance on an REO Loan. Further, Appaloosa has, in other
      places, conceded that its position in this litigation would preclude the payment of Yield
      Maintenance from the sale of an REO property in all circumstances. (See GSE 56.1
      G88 (responding “Undisputed” to the statement “Appaloosa’s position in this litigation
      would preclude the payment of Yield Maintenance from the sale of an REO property in
      all circumstances.”)).

                                             93
      That tangential bit of ambiguity, however, does not create an issue for

trial. With discovery now concluded, the Court has a wealth of extrinsic

evidence that supports the GSEs’ argument. See generally Luitpold Pharm.,

Inc., 784 F.3d at 87-88. Among other things, the GSEs identified five

transactions (handled by three different special servicers) from the same shelf

(and using the same language) as the C30 PSA, including the “made by the

Mortgagor” language that Appaloosa argues is controlling, all of which

produced the same yield maintenance payments the GSEs seek here.

Appaloosa does not contest this fact. In addition to those five, the GSEs point

to twelve other properties, governed by agreements with materially identical

terms to those on which Appaloosa relies in the C30 PSA, all of which

generated yield maintenance charges as a result of an REO disposition.

(Lieberman Decl. ¶¶ 3-10 & Ex. 46-52).

      The GSEs also point to Karen Olin’s testimony that yield maintenance is

payable from an REO Loan (see GSE 56.1 G64), and Leslie Hayton’s testimony

that for purposes of a yield maintenance calculation in the context of an REO

disposition, Wells Fargo uses the sale date as the “prepayment date” (see

Hayton Dep. 131:5-132:12). Indeed, Appaloosa’s own corporate representative

testified that proceeds collected from a foreclosure sale that are used to satisfy

the judgment amount would constitute a “payment made by the borrower.”

(GSE 56.1 G26 (citing Bolin Dep. 274:4-75:19)). Appaloosa is unable to contest

this evidence with any substantive fact evidence supporting its interpretation of

the C30 PSA, much less evidence sufficient to create a triable issue of fact.

                                        94
      7.     The Court Finds No Genuine Dispute of Fact over the Amount
             of Penalty Interest to Which CWC Is Entitled

      Having resolved the question of whether CWC is entitled to Penalty

Interest, the Court proceeds to consider how much Penalty Interest CWC is

entitled to retain. In its moving papers, CWC claims that it is entitled to the

full amount of Penalty Interest that it collected, $614,424,027.57, which it

calculated as interest accrued on the PCV Loan at the rate of 3% from the date

of the Borrower’s default on January 8, 2010, until Stuy Town was liquidated

on December 18, 2015. (See CWC SJ Br. 22). Appaloosa disputes that

amount, arguing that: (i) the Foreclosure Judgment cut off the accrual of

Penalty Interest; (ii) Penalty Interest does not accrue on an REO Loan; and

(iii) Penalty Interest must be used to offset interest on advances. (See

Appaloosa CWC SJ Opp. 26-27; see generally Appaloosa SJ Br.). The Court

addresses, and rejects, these arguments in the remainder of this section.

             a.      The Foreclosure Judgment Did Not Cut Off the Accrual
                     of Penalty Interest

      Appaloosa focuses first on the Foreclosure Judgment, which specified

that Penalty Interest would stop running as of June 21, 2010, the date

judgment was entered, and that post-judgment interest would accrue

thereafter at the federal rate. (Appaloosa CWC SJ Opp. 26). 44 It contends that

CWC ignored the Foreclosure Judgment when allocating the Stuy Town sale




44    The Foreclosure Judgment indicated that CWC was entitled to approximately $38.2
      million in Penalty Interest as of the date of entry. (See 2010 Action, Dkt. #92 at 3-4
      ¶ 6).

                                              95
proceeds, because it calculated Penalty Interest past the date of the

Foreclosure Judgment and in contravention of its terms. (Id.).

      Appaloosa is wrong. The Foreclosure Judgment merely set forth the

terms of how a foreclosure sale could occur and calculated the amounts due

and owing from the Borrower at the time it was entered, on June 21, 2010.

(See 2010 Action, Dkt. #92 at 3-4 ¶ 6). It is undisputed that no foreclosure

sale took place. (CWC 56.1 C49-50).

      In this setting, § 18.20 of the Loan Agreement comes into play:

             In case Lender shall have proceeded to enforce any right
             under this Loan Agreement or the Mortgage by
             foreclosure sale, entry or otherwise, and such
             proceedings shall have been discontinued or abandoned
             for any reason or shall have been determined adversely,
             then, in every such case, Borrower and Lender shall be
             restored to their former positions and rights hereunder
             with respect to the Property subject to the lien hereof
             and the lien of the Mortgage.

(Loan Agreement § 18.20 (emphasis added)). Pursuant to the plain language of

the Loan Agreement, if a foreclosure sale is discontinued or abandoned, the

parties are restored to their prior positions. Appaloosa protests that the

foreclosure sale was not “abandoned,” but rather “adjourned sine die,” and that

the Foreclosure Judgment was thus never vacated. This argument is too clever

by half; the foreclosure sale was plainly “discontinued or abandoned” when the

Lender took title to the property via a deed in lieu of foreclosure. 45



45    Discovery confirmed that the Foreclosure Judgment had no impact on how the C30
      Trust calculated interest that was owing on the PCV Loan or distributions to
      certificateholders. (CWC 56.1 C206). Even James Bolin acknowledged that interest
      payments on Appaloosa’s certificates were not impacted by the Foreclosure Judgment.
      (See Bolin Dep. 89-95; CWC 56.1 C208). This confirms that the Foreclosure Judgment

                                           96
      The Court also recalls the testimony of Michiko Shimizu that at no point

in her career did the terms of a foreclosure judgment affect the accrual of

penalty interest on an REO disposition. (Shimizu Dep. 201:24-202:5). Thomas

Nealon similarly explained that when he was at LNR, he personally oversaw

hundreds of judicial foreclosures, none of which changed the determination of

the trust’s accrual of interest and amounts payable to certificateholders and

trust parties. (Nealon Report 25). Finally, Ronald Greenspan reviewed 26

transactions in which CWC utilized the contract and penalty interest rates set

forth in the loan agreements in the face of a foreclosure judgment that imposed

a different statutory interest rate after entry. (Greenspan Report 30). Given

this evidence, the Court easily concludes as a matter of law that the

Foreclosure Judgment did not cut off the accrual of penalty interest.

             b.     Penalty Interest Continues to Accrue on an REO Loan

      Appaloosa next argues that once the C30 Trust took the title to the

property through a deed in lieu of foreclosure, and the PCV Loan became an

REO Loan, Penalty Interest stopped accruing because the C30 PSA does not

permit the accrual of Penalty Interest on an REO Loan. (Appaloosa CWC SJ

Opp. 26-27). Again, the Court concludes otherwise.

      The C30 PSA defines an REO Loan as “[t]he Mortgage Loan deemed for

purposes hereof to be outstanding,” which is further



      was discontinued or abandoned. It also renders inapposite Appaloosa’s citation to
      SDF9 COBK LLC v. AF & NR LLC, No. 12 Civ. 3078 (ENV) (RML), 2014 EL 4244296
      (E.D.N.Y. Aug. 26, 2014), where the court held that penalty interest accrued at the
      statutory interest rate following the entry of a foreclosure judgment. Id. at *2.

                                             97
            deemed to provide for Periodic Payments of principal
            and/or interest equal to its Assumed Scheduled
            Payment and otherwise to have the same terms and
            conditions as its predecessor Mortgage Loan (such
            terms and conditions to be applied without regard to the
            default on such predecessor Mortgage Loan and the
            acquisition of the related REO Property as part of the
            Trust Fund).

(C30 PSA § 1.01). With little explanation and even less evidentiary support,

Appaloosa claims that the language in the definition of REO Loan stating that

“(such terms and conditions to be applied without regard to the default on such

predecessor Mortgage Loan … )” indicates that Penalty Interest does not accrue

on an REO Loan. (See Appaloosa CWC SJ Opp. 26-27). In point of fact, this

language does not indicate that Penalty Interest stops accruing in an REO

Loan. Rather, it merely indicates that, with respect to an REO Loan, the Trusts

should continue to receive payments of principal and interest under the same

terms and conditions as under the predecessor Mortgage Loan.

      Other provisions of the C30 PSA confirm the Court’s reading of this

provision. First, both the definition of REO Loan and § 3.02(b) explicitly

anticipate that REO liquidation proceeds will be used to pay Penalty Interest.

Second, the definition of Penalty Interest itself includes interest that accrues on

an REO Loan. In fact, Penalty Interest is explicitly defined with respect to REO

Loans. (See C30 PSA § 1.01). Third, the C30 PSA is clear where it intends to

cap or stop from accruing a form of servicing compensation. For example,

§ 3.11(c) provides that the Workout Fee “will cease to be payable … if the

related Mortgaged Property becomes an REO Property.” (C30 PSA § 3.11(c); see



                                        98
also C30 PSA § 3.11(c)-(d) (providing explicit cap on Workout Fee and

Liquidation Fee payable on the PCV Loan, with no corresponding cap on

penalty interest)). The absence of a similar provision precluding the accrual of

Penalty Interest on an REO Loan is thus telling. And the C30 Pro Supp

specifically provides that the Special Servicer is entitled to additional servicing

compensation in the form of Penalty Interest that accrues “after the related

mortgaged property became an REO Property.” (C30 Pro Supp S-175).

      Still further confirmation can be found in the parties’ course of

performance evidence. Ronald Greenspan analyzed 24 REO Loans serviced by

CWC that were liquidated out of the WBCMT Trusts, all of which contain

virtually identical language concerning the accrual of Penalty Interest.

(Greenspan Report 28). Of these 24 WBCMT loans, 23 (96%) either accrued

Penalty Interest past the REO title acquisition date or stopped accruing Penalty

Interest prior to the REO title acquisition date solely because the trust had

insufficient funds to pay Penalty Interest in full. (Id.). Separately, LNR and

Torchlight liquidated a combined 12 REO properties out of WBCMT Trusts that

accrued Penalty Interest. (Id.). Out of LNR’s 9 REO loans, 8 (89%) accrued

Penalty Interest beyond the REO title acquisition date, while all 3 of the

Torchlight loans (100%) accrued Penalty Interest beyond the REO title

acquisition date. (Id.).

             c.    Penalty Interest Need Not Be Used to Offset Interest on
                   Advances or Additional Trust Fund Expenses

      Appaloosa further claims that, under the C30 PSA, CWC was required to

apply Penalty Interest to reimburse the PCV Trusts for $67 million in Interest
                                        99
on Advances (“IOA”) and certain Additional Trust Fund Expenses (“ATFE”).

Specifically, Appaloosa claims that CWC breached § 3.05(a)(ix) and § 3.11(d) of

the C30 PSA. Section 3.05, titled “Permitted Withdrawals from the Certificate

Account, Distribution Account, Interest Reserve Account, Additional Interest

Account, Gain-on-Sale Reserve Account, Companion Distribution Account,

Floating Rate Account and Interest Shortfall Account,” states, in relevant part:

            (a) The Master Servicer may, from time to time, make
            withdrawals from the Certificate Account for any of the
            following purposes … : …

            (ix) at such time as it reimburses the Trustee, itself, the
            Special Servicer … for any unreimbursed Advance
            (including any Advance that constitutes a Workout-
            Delayed Reimbursement Amount) pursuant to clause
            (ii), (vii) or (viii) above, to pay the Trustee, itself, the
            Special Servicer … any interest accrued and payable
            thereon in accordance with Section 3.03(d) or 4.03(d) …
            provided that the Trustee’s, the Master Servicer’s, [and]
            the Special Servicer’s, rights to payment pursuant to
            this clause (ix) with respect to interest on any Advance
            shall be satisfied (A) subject to and in accordance with
            the terms of the Intercreditor Agreement with respect to
            the related Loan Pair, first out of late payment charges
            and Penalty Interest collected on or in respect of the
            related Mortgage Loan (and if the Advance was made
            with respect to a Co-Lender Loan, out of such amounts
            collected on or in respect of the related Companion
            Loan(s)) and REO Loan, during the Collection Period in
            which such Advance is reimbursed (the use of such late
            payment charges and Penalty Interest to be allocated
            between the Master Servicer and the Special Servicer on
            a pro rata basis based on the amount of late payment
            charges and Penalty Interest that the Master Servicer
            and the Special Servicer have received as additional
            servicing compensation during such period), and (B) to
            the extent that the late payment charges and Penalty
            Interest described in the immediately preceding clause
            (A) are insufficient, but only at the same time or after
            such Advance has been reimbursed, out of general
            collections on the Mortgage Loans, Companion Loans
                                       100
             and any REO Properties on deposit in the Certificate
             Account;

(C30 PSA § 3.05(a)(ix)). Appaloosa claims that § 3.05(a)(ix) sets forth a clear

and unambiguous rule as to the source of funds that may be used for the

reimbursement of IOA: IOA is to be paid first out of any Penalty Interest

received during the Collection Period in which the Advance is reimbursed, and

other funds may be used to reimburse interest on advances only if the Penalty

Interest received during the relevant Collection Period is insufficient to cover

the outstanding obligation.

      Appaloosa finds support for this interpretation in § 3.11(d), which states,

in relevant part, that:

             To the extent the Master Servicer or the Special Servicer
             receives late payment charges or Penalty Interest on a
             Mortgage Loan for which interest on Advances or
             Additional Trust Fund Expenses (other than Special
             Servicing Fees, Workout Fees and/or Liquidation Fees)
             related to such Mortgage Loan and not previously
             reimbursed to the Trust Fund, the Special Servicer shall
             transfer to the Master Servicer for deposit in the
             Certificate Account … an amount equal to the lesser of
             (i) the amount of late payment charges or Penalty
             Interest received on such Mortgage Loan or (ii) the sum
             of the amount of interest paid to the Master Servicer on
             Advances related to such Mortgage Loan incurred since
             the Closing Date for which the Trust Fund has not been
             previously reimbursed and the amount of Additional
             Trust Fund Expenses (other than Special Servicing
             Fees, Workout Fees and/or Liquidation Fees) related to
             such Mortgage Loan incurred since the Closing Date
             and not previously reimbursed to the Trust Fund. To
             the extent that the Special Servicer is not entitled to late
             payment charges or Penalty Interest pursuant to the
             immediately preceding sentence, the Special Servicer
             shall promptly transfer such late payment charges and
             Penalty Interest to the Master Servicer who shall deposit

                                        101
            such late payment charges and Penalty Interest in the
            Certificate Account.

(C30 PSA § 3.11(d)). Appaloosa argues that, collectively, these provisions

(i) required CWC to reimburse IOA and ATFE (other than its Special Servicing,

Workout, and Liquidation Fees) out of any Penalty Interest received on the Stuy

Town Senior Loan, and (ii) precluded what CWC did here, which was to keep all

of the Penalty Interest while using other portions of the Stuy Town sale

proceeds to pay IOA and ATFE.

      CWC counters that the plain language of the C30 PSA provides that, if

there are sufficient funds to repay IOA and ATFE in full, then no deductions

are made to Penalty Interest. Because (i) there were sufficient proceeds to

reimburse IOA and ATFE from amounts that were held in Stuy Town property-

level suspense and cash management accounts at the time of the sale, and

(ii) CWC in fact reimbursed the PCV Trusts for such amounts, it was not

required to deposit any Penalty Interest in the Certificate Account. CWC

sources its interpretation to § 3.11(d), which states that “[t]o the extent” IOA

and/or ATFE have “not been previously reimbursed,” “the Special Servicer shall

promptly transfer such … Penalty Interest to the Master Servicer who shall

deposit such … Penalty Interest into the Certificate Account.” (C30 PSA

§ 3.11(d)). Otherwise, Penalty Interest is “retained by the Special Servicer …

and shall not be required to be deposited into the Certificate Account.” (Id.).

      CWC also points to § 3.04(a), which requires the Master Servicer to

establish and maintain a Certificate Account held on behalf of the Trustee for

the benefit of the certificateholders. Section 3.04(a) states that
                                       102
“[n]otwithstanding the foregoing, … amounts that the Master Servicer and

Special Servicer are entitled to retain as additional servicing compensation

pursuant to Sections 3.11(b) and 3.11(d), need not be deposited by the Master

Servicer in the Certificate Account.” (C30 PSA § 3.04(a)).

      At base, CWC argues that § 3.05(a)(ix) is irrelevant to the question before

the Court. The Court agrees. Appaloosa’s argument that CWC must use

Penalty Interest to pay IOA and ATFE relies on the assumption that all of the

Stuy Town proceeds were deposited into the Certificate Account, and that the

Master Servicer would be withdrawing proceeds from the Certificate Account to

pay IOA and ATFE. But, as CWC notes, § 3.11(d) and § 3.04(a) expressly

provide that Penalty Interest need not be deposited into the Certificate Account,

but rather may be retained by the Special Servicer. Funds otherwise payable

to the Special Servicer as Penalty Interest are only deposited into the Certificate

Account to the extent that they are needed to pay IOA and ATFE when a

shortfall exists. Because IOA and ATFE were satisfied before CWC retained

Penalty Interest, the Master Servicer did not need to make a permitted

withdrawal pursuant to § 3.05(a)(ix) in order to reimburse the Trust for such

expenses. More to the present motions, CWC was not required to reimburse

IOA and ATFE expenses from the Penalty Interest it retained from the sale of

Stuy Town.

      In sum, the Court recognizes the stringent standards of Rule 56,

particularly in the area of the interpretation of ambiguous contract provisions.

The fact remains, however, that “the extrinsic evidence is so one-sided that no

                                       103
reasonable factfinder could decide contrary to [the] interpretation” offered by

CWC and the GSEs. SCS Commc’ns Inc. v. Herrick Co., 360 F.3d 329, 342 (2d

Cir. 2004) (quotation marks omitted). Summary judgment in their favor is thus

warranted. Further, given this resolution, the Court denies the motion for

partial summary judgment filed by Appaloosa. Appaloosa’s arguments in that

motion, regarding CWC’s purported failure to reimburse IOA and ATFE

expenses and the GSEs’ purported disentitlement to Yield Maintenance, have

been addressed and rejected in the context of resolving CWC’s and the GSEs’

motions.

B.    The Court Denies Appaloosa’s Motion to Exclude CWC’s and the
      GSEs’ Expert Testimony

      As evidenced by the preceding disquisition, the Court has evaluated all of

the expert testimony presented to it for consideration. It has made implicitly

(and will now make explicitly) certain findings about the reliability and

helpfulness of this testimony under the Federal Rules of Evidence. While the

Court in this section addresses Appaloosa’s motion to exclude the expert

witnesses proffered by CWC and the GSEs, it begins with a broader point that

applies to the resolution of each of the motions to exclude: Because these

motions arise in the context of an anticipated bench trial, the Court has erred

on the side of inclusion, considering certain of Appaloosa’s expert reports

despite arguable issues regarding their evidentiary or doctrinal foundations.

See Joseph S. v. Hogan, No. 06 Civ. 1042 (BMC) (SMG), 2011 WL 2848330, at

*3 (E.D.N.Y. July 15, 2011) (“It follows then that in a bench trial, the risk is

with exclusion of expert testimony rather than with its admission — it is
                                        104
exclusion that has the potential for an indelible impact on the record; if the

appellate court disagrees that the expert’s testimony was unreliable, a review

for harmless error will be thwarted.”). That said, and as the remainder of this

Opinion explains, consideration is not the same as agreement, and non-

preclusion is not the same as adoption.

      1.     Applicable Law

             a.    The Court’s Role as Gatekeeper

      The Supreme Court has tasked district courts with a “gatekeeping” role

with respect to expert opinion testimony. Daubert v. Merrell Dow Pharm., 509

U.S. 579, 597 (1993) (holding that it is the district court’s responsibility to

ensure that an expert’s testimony “both rests on a reliable foundation and is

relevant to the task at hand”). This “gatekeeping” function applies whether the

expert testimony is based on scientific, or on technical or “other specialized”

knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999). “It is

well-established that the trial judge has broad discretion in the matter of the

admission or exclusion of expert evidence[.]” Boucher v. United Suzuki Motor

Corp., 73 F.3d 18, 21 (2d Cir. 1996) (citation and quotation marks omitted).

      Federal Rule of Evidence 702 grants an expert witness testimonial

latitude unavailable to other witnesses, as follows:

             A witness who is qualified as an expert by knowledge,
             skill, experience, training, or education may testify in
             the form of an opinion or otherwise if:

                   (a) the expert’s scientific, technical, or other
                   specialized knowledge will help the trier of fact to
                   understand the evidence or to determine a fact in
                   issue;

                                        105
                   (b) the testimony is based on sufficient facts or
                   data;

                   (c) the testimony is the product of reliable
                   principles and methods; and

                   (d) the expert has reliably applied the principles
                   and methods to the facts of the case.

Fed. R. Evid. 702. A court’s inquiry thus focuses on three issues: (i) whether

the witness is qualified to be an expert; (ii) whether the opinion is based upon

reliable data and methodology; and (iii) whether the expert’s testimony on a

particular issue will assist the trier of fact. Nimely v. City of New York, 414

F.3d 381, 396-97 (2d Cir. 2005). “[T]he proponent of expert testimony has the

burden of establishing by a preponderance of the evidence that the

admissibility requirements of Rule 702 are satisfied[.]” United States v.

Williams, 506 F.3d 151, 160 (2d Cir. 2007).

                   i.    Qualifications of Expert Witnesses

      Witnesses may be qualified as experts if they possess specialized

knowledge, skill, experience, or education. See Fed. R. Evid. 702. In keeping

with the “liberal thrust” of the Federal Rules and their “general approach of

relaxing the traditional barriers to ‘opinion’ testimony,” Daubert, 509 U.S. at

588-89, the standard for qualifying expert witnesses is liberal. Assertions that

the witness lacks particular educational or other experiential background, “go

to the weight, not the admissibility, of [the] testimony.” McCullock v. H.B. Fuller

Co., 61 F.3d 1038, 1044 (2d Cir. 1995). If the expert has educational and

experiential qualifications in a general field closely related to the subject matter

in question, the court will not exclude the testimony solely on the ground that

                                        106
the witness lacks expertise in the specialized areas that are directly pertinent.

See, e.g., Stagl v. Delta Air Lines, Inc., 117 F.3d 76, 80 (2d Cir. 1997) (expert

witness qualified when experience, knowledge, or training related to general

area, not to specific question before trier of fact).

                     ii.    Reliability of Expert Testimony

      Once a court has determined that a witness is qualified as an expert, it

must ensure that the expert’s testimony both “rests on a reliable foundation

and is relevant to the task at hand.” Daubert, 509 U.S. at 597. 46 In order to be

admissible, “[a]n expert opinion requires some explanation as to how the expert

came to his conclusion and what methodologies or evidence substantiate that

conclusion.” Riegel v. Medtronic, Inc., 451 F.3d 104, 127 (2d Cir. 2006), aff’d

on other grounds, 552 U.S. 312 (2008).

      Rule 702 requires that “expert testimony rest on ‘knowledge,’ a term that

‘connotes more than subjective belief or unsupported speculation.’” In re

Rezulin Prod. Liab. Litig., 309 F. Supp. 2d 531, 543 (S.D.N.Y. 2004) (quoting

Daubert, 509 U.S. at 590); see also In re Zyprexa Prod. Liab. Litig., 489 F. Supp.

2d 230, 284 (E.D.N.Y. 2007) (finding that “[s]ubjective methodology, as well as



46    In Daubert v. Merrell Dow Pharmaceuticals, the Supreme Court identified factors that
      may bear upon the reliability of proposed scientific testimony, including: (i) whether the
      theory or technique can be, and has been, tested; (ii) whether it has been subjected to
      peer review and publication; (iii) the known or potential error rate of the technique;
      (iv) the existence and maintenance of standards controlling the technique’s operation;
      and (v) whether the technique or theory has gained widespread acceptance in the
      relevant scientific community. 509 U.S. 579, 593-94 (1993) (noting that these factors
      do not constitute “a definitive checklist or test”). In Kumho Tire Co. Ltd. v. Carmichael,
      the Supreme Court held that a court may apply the Daubert factors, as appropriate, in
      cases dealing with technical or “other specialized,” but non-scientific, testimony. 526
      U.S. 137, 141 (1999).

                                             107
testimony that is insufficiently connected to the facts of the case,” can serve as

“grounds for rejection of expert testimony”). “[A] trial judge should exclude

expert testimony if it is speculative or conjectural or based on assumptions

that are so unrealistic and contradictory as to suggest bad faith.” Zerega Ave.

Realty Corp. v. Hornbeck Offshore Transp., LLC, 571 F.3d 206, 213-14 (2d Cir.

2009) (citation and quotation marks omitted). “[O]ther contentions that the

assumptions are unfounded go to the weight, not the admissibility, of the

testimony.” Id. (alteration in original) (citation omitted).

      “A minor flaw in an expert’s reasoning or a slight modification of an

otherwise reliable method” does not itself require exclusion; exclusion is only

warranted “if the flaw is large enough that the expert lacks good grounds for

his or her conclusions.” Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d

256, 267 (2d Cir. 2002) (citation and quotation marks omitted). This is

because “our adversary system provides the necessary tools for challenging

reliable, albeit debatable, expert testimony.” Id. “Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Id. (quoting Daubert, 509 U.S. at 596).

      While a district court has “broad latitude” in deciding both “how to

determine reliability” and in reaching “its ultimate reliability determination,” it

may not abandon its “gatekeeping function.” Williams, 506 F.3d at 160-61

(citation omitted). “[N]othing in either Daubert or the Federal Rules of Evidence

requires a district court to admit opinion evidence that is connected to existing

                                        108
data only by the ipse dixit of the expert.” Kumho Tire, 526 U.S. at 157 (citation

omitted). Thus, “when an expert opinion is based on data, a methodology, or

studies that are simply inadequate to support the conclusions reached,

Daubert and Rule 702 mandate the exclusion of that unreliable opinion

testimony.” Ruggiero v. Warner-Lambert Co., 424 F.3d 249, 255 (2d Cir. 2005)

(citation omitted).

                      iii.   Helpfulness or Relevance of Testimony

      Given the comparatively low bars for qualification and reliability, and the

absence of concerns of jury confusion, the Court finds here that the expert

witnesses proffered by each of the parties are qualified, and that their

methodologies are reliable. The issue on which the Court focuses is whether

the proposed expert testimony “will help the trier of fact to understand the

evidence or to determine a fact in issue.” Fed. R. Evid. 702. This inquiry looks

primarily to whether the testimony is relevant. See In re Zyprexa Prod. Liab.

Litig., 489 F. Supp. 2d at 283. Under the Federal Rules of Evidence, evidence

is relevant if it has a “tendency to make a fact more or less probable than it

would be without the evidence.” Fed. R. Evid. 401; see also Daubert, 509 U.S.

at 591-92 (“Rule 702’s ‘helpfulness’ standard requires a valid scientific

connection to the pertinent inquiry as a precondition to admissibility.”).

      A court should not admit expert testimony that is “directed solely to lay

matters which a jury is capable of understanding and deciding without the

expert’s help.” United States v. Mulder, 273 F.3d 91, 101 (2d Cir. 2001)

(quoting United States v. Castillo, 924 F.2d 1227, 1232 (2d Cir. 1991)); see also


                                        109
Atlantic Specialty Ins. v. AE Outfitters Retail Co., 970 F. Supp. 2d 278, 291-92

(S.D.N.Y. 2013) (excluding expert’s “opinion on the extent of fire damage

resulting from [fire department’s] response time,” where expert’s opinion was

essentially that “a fire causes increasing damage the longer it burns,” because

“a lay person is entirely capable of reaching this conclusion without the help of

an expert”).

      Expert testimony must also adhere to the other Federal Rules of

Evidence, including Rule 403, which provides that relevant evidence may still

be excluded “if its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed. R. Evid. 403.

      2.       Application of the Federal Rules of Evidence to Greenspan’s
               and Nealon’s Expert Opinions

      Appaloosa seeks to exclude the entirety of Greenspan’s, Nealon’s, and

Olasov’s opinions. The Court addresses this motion, however, only insofar as it

pertains to expert opinions on which CWC and the GSEs actually relied in their

summary judgment motions, and that the Court actually considered in

granting them. In particular, the Court relied on limited portions of

Greenspan’s and Nealon’s opinions, and did not rely on Olasov’s opinions at

all, in deciding the motions for summary judgment. 47 In so doing, it found


47    The GSEs expressly disclaim reliance on Olasov’s opinions in moving for summary
      judgment. (See GSEs SJ Br. 20 n.6). Accordingly, the Court does not consider the
      Olasov-focused opposition arguments offered by the GSEs or CWC to Appaloosa’s
      motion to exclude.

                                          110
those opinions to be helpful on the issues for which they were offered. The

Court accepted those opinions over Appaloosa’s objections, and it now explains

why. 48

             a.     Greenspan’s Empirical Study

      Appaloosa begins by attacking the methodology of Greenspan’s empirical

study, which it claims is fundamentally unreliable because Greenspan: (i) used

a database, Intex Solutions, Inc. (“Intex”), that contains incomplete data;

(ii) used non-public sources, such as RLRs, to supplement the information he

obtained from Intex; (iii) relied on information provided to him from CWC;

(iv) selectively chose to remove certain data from his dataset; and (v) inflated

his dataset by including Stuy Town. (See Appaloosa MIL Br. 8-13). Appaloosa

also observes that while Greenspan claimed to have considered only loans that

resulted in proceeds sufficient to repay outstanding principal, non-penalty

interest, fees, and costs, his dataset includes several loans in which penalty

interest was paid, but the relevant trust realized a loss. (See id. at 14-15).

      The Court has closely reviewed Greenspan’s expert report and the

methodology described therein. Greenspan used Intex, he explained, because

it maintains a comprehensive database of CMBS issuances and related activity

from the earliest days of the CMBS industry, January 1990, to the present.




48    For avoidance of doubt, the Court has examined the expert witness materials on which
      it has not relied, which materials include portions of Greenspan’s and Nealon’s reports
      and deposition testimony and the entirety of Olasov’s report and deposition testimony,
      in order to determine whether these materials generate a genuine dispute of fact
      sufficient to preclude summary judgment in favor of CWC and the GSEs. It found no
      such dispute.

                                            111
(Greenspan Report 34 & n.47). 49 Greenspan sorted this database to identify

the CMBS loans that eventuated in REO property and whether the disposition

of the property potentially generated proceeds that could be used to pay

penalty interest and/or gain-on-sale proceeds. (Id.). The queries that he ran to

identify these loans resulted in 395 loans that potentially satisfied all criteria.

(Id.). He then requested, from the applicable special servicer, the RLRs and

posting instructions for each of those 395 loans, in order to determine which

loans produced proceeds in excess of outstanding principal, non-penalty

interest, fees, and costs, and if so, to understand how the special servicer

applied and distributed proceeds from the liquidation of REO property. (Id.).

      In Appendix A, Greenspan explained the precise series of queries he

conducted of the Intex database to identify CMBS loans that satisfied the

following criteria:

      (i)     denominated in United States dollars and issued
              between 1990 and 2008 (the end of the 1.0 cycle),

      (ii)    the special servicer ultimately gained title to and sold
              the real estate which served as collateral for the CMBS
              loan (i.e., the loan turned into an REO), and

      (iii)   the REO disposition potentially resulted in sale
              proceeds that exceeded outstanding principal,
              nondefault interest, fees and costs.




49    Appaloosa attacks Greenspan’s reliance on Intex because it is an incomplete data
      source. (Appaloosa MIL Br. 9). But Greenspan never contended that Intex is a perfect
      data source, and he therefore culled data from Intex through multiple methods and
      relied on documents subpoenaed from special servicers to supplement the information
      he obtained through Intex. (See Greenspan Report, App’x A).

                                           112
(Greenspan Report 35). Applying this first filter (Tier I) resulted in 116,649

loans. (Id. at 36).

      Greenspan then applied a second set of filters (Tier II) to identify which of

the 116,649 loans involved liquidation of REO property, the proceeds of which

potentially exceeded outstanding principal, non-penalty interest, fees, and

costs owed on the REO loan:

      (i)     Included loans that were identified by Intex as real
              estate owned;

      (ii)    Excluded loans with a “current loan balance” greater
              than $0; and

      (iii)   Excluded loans with a cumulative liquidated loss
              greater than 2%.

(Greenspan Report 37). In so doing, Greenspan narrowed the Tier I population

to 475 loans. (Id. at 38).

      This dataset was further refined by applying Tier III calculations to

identify, more precisely, REO dispositions generating liquidation proceeds

exceeding outstanding principal, non-penalty interest, fees, and costs.

(Greenspan Report 38). Using loan-specific data available on Intex, Greenspan

created loan-by-loan calculations to identify instances of possible default

interest and/or gain-on-sale distributions. (Id.). Loans that met at least one of

the following four criteria were included in the final set of loans for which

Greenspan requested RLRs from the special servicers:

      (i)     A loan where Greenspan identified a penalty interest
              and/or gain-on-sale “Gap” using the Intex data;

      (ii)    If the available cash at (or after) liquidation was greater
              than the amount shown in the “Current Balance” data

                                         113
               field in the month prior to liquidation, the loan was
               included in the potential data set because such excess
               could have been on account of a distribution of penalty
               interest and/or gain-on-sale (since they are not
               separately reported by Intex).

       (iii)   If the Intex data field “Loss After Payoff” reported a
               negative number this indicated that additional proceeds
               were received after the date of liquidation and therefore
               may have been applied to penalty interest and/or gain-
               on-sale.

       (iv)    If the cumulative loss in the most recent reported month
               (generally a date post liquidation) is less than $0 (a
               “negative” loss is positive and therefore indicates
               liquidation proceeds in excess of outstanding principal,
               non-default interest, fees and costs) then the
               cumulative cash inflows exceeded the cumulative cash
               out flows generated by the operation and/or sale of the
               asset and therefore the loan was included in the
               potential data set.

(Greenspan Report 38-41). By applying the Tier III criteria, Greenspan

narrowed down the 475 loans identified by the Tier I and Tier II filters to 314

loans with potential payment of penalty interest and/or gain-on-sale proceeds.

(Id. at 41).

       Greenspan instructed his staff to perform an additional review of the

116,649 loans to ensure that the filters that he applied did not miss relevant

loans. (Greenspan Report 41). First, to ensure that the Tier I filters did not

exclude relevant loans, Greenspan’s staff reviewed the 116,649 loans and

found 282 loans that did not have data populated in the Intex “REO Date” field,

but that did have data captured in the “REO Comment” field. (Id.). Greenspan

found that 20 of these loans may have been REOs. (Id.). His staff obtained

and reviewed remittance reports for these 20 loans and then concluded that 7


                                         114
potentially included payments of penalty interest and/or gain-on-sale proceeds.

(Id.). Accordingly, Greenspan added these 7 loans to the list of loans for which

he requested RLRs and posting instructions. (Id.).

      Greenspan then conducted a separate analysis of the 161 loans that had

been filtered out by the Tier II and Tier III filter criteria. (Greenspan Report 42).

He observed that the Intex “Net Proceeds Received on Liquidation” data field

was not populated for 123 of the 161 loans, and therefore that these 123 loans

would not have been identified by application of the Tier III filters. (Id.). He

reviewed the remittance reports for these 123 loans to identify any signs of

penalty interest or gain-on-sale distributions by looking at comments and

notes on the status of the REOs, changes in balances and payoff amounts, as

well as classifications in the remittance reports. (Id.). Greenspan and his staff

determined that 66 of the 123 loans showed signs of possible penalty interest

and/or gain-on-sale payments, and that 8 of the 123 loans had no remittance

reports available, for a total of 74 loans. (Id.). He therefore added these 74

loans to the 314 loans derived from application of his Tier III filters and the 7

additional loans derived from his cross-check of the Tier I filters, to arrive at a

total of 395 loans (out of 116,649) where liquidation proceeds potentially

exceeded outstanding principal, non-penalty interest, fees, and costs due and

from which penalty interest and/or gain-on-sale might have been paid. (Id. at

42-43).

      Out of this total, 119 loans were specially serviced by CWC and 276 by

other special servicers. (Greenspan Report 43). Greenspan requested that

                                        115
CWC’s counsel obtain the RLRs for these 395 loans. (Id.). CWC collected the

RLRs for the 119 REO Loans that it specially serviced. (Id.). For the remaining

276 loans, CWC’s counsel issued subpoenas requesting RLRs and supporting

documents to the special servicers where they could be identified. (Id.). With

respect to 54 of the 276 loans, either information was insufficient to identify

the special servicer or the special servicer responded that the loan was not in

fact REO. (Id.). This left a total of 222 loans, serviced by special servicers

other than CWC, with potential penalty interest and/or gain-on-sale. (Id.).

CWC’s Counsel received 188 (84.7%) responses to the subpoenas. (Id.).

Greenspan explained that the special servicers from which counsel subpoenaed

documents provided one additional relevant loan that was not requested, but

which they believed generated REO sale proceeds in excess of outstanding

principal, non-penalty interests, fees, and costs, and two additional relevant

loans that were related to one of the loans requested, bringing the total number

of loans for which documents were received to 191 loans. (Id.).

      With respect to the 119 CWC loans, CWC informed Greenspan that 37 of

the loans were not REO or did not pay penalty interest or gain-on-sale.

(Greenspan Report 43). Greenspan confirmed that these loans did not in fact

have liquidation proceeds in excess of outstanding principal, non-penalty

interest, fees, and costs. (Id.). For the remaining 82 loans, CWC provided the

requested data and provided data on 19 additional loans that it believed

eventuated in an REO disposition with proceeds in excess of outstanding

principal, non-penalty interest, fees, and costs. (Id. at 44).

                                        116
      Greenspan then determined that 249 of the 292 loans for which he had

obtained RLRs were in fact REO Loans in which penalty interest and/or gain-

on-sale was in fact paid. (Greenspan Dep. 109:13-112:21). Greenspan

reviewed these 249 RLRs and determined that in 99.2% of REO sales, penalty

interest was paid to the special servicer. (Greenspan Report 17, 43).

      As the Court outlined above, Appendix A to Greenspan’s expert report

provides a detailed description of the sources on which he relied and the

methodology he used to collect his dataset. (Greenspan Report, App’x A).

Appaloosa’s challenges to Greenspan’s methodology go to the weight to be

afforded to, rather than the admissibility of, Greenspan’s empirical analysis.

See, e.g., Tiffany & Co., 127 F. Supp. 3d at 250-51 (holding that defendant’s

attacks on methodology of survey went to weight, not admissibility, of

testimony, and attacks were insufficient to raise an issue of material fact on

summary judgment where defendant did not offer any evidence that

affirmatively disputed the findings of plaintiff’s expert); accord Schering Corp. v.

Pfizer, 189 F.3d 218, 228 (2d Cir. 1999); In re Scotts EZ Seed, No. 12 Civ. 4727

(VB), 2017 WL 3396433, at *8 (S.D.N.Y. Aug. 8, 2017).

      All of the materials on which Greenspan relied were produced to

Appaloosa during fact discovery, prior to the delivery of Greenspan’s report.

(Greenspan Report 7). Appaloosa concedes that one could replicate

Greenspan’s analysis by following the methodology he outlines in Appendix A.

See Nat’l Envelope Corp. v. Am. Pad & Paper Co., No. 06 Civ. 12988 (SHS)

(RLE), 2009 WL 5173920, at *6 (S.D.N.Y. Dec. 30, 2009) (Daubert “only asks

                                        117
whether the methodology can be or has been tested, and here [expert] has

shown that, at the very least, this methodology can be tested.”). Appaloosa’s

rebuttal experts chose not to do as much. Notably, for all of Appaloosa’s

critique of Greenspan’s methodology, it does not identify a single loan that

should have been included in Greenspan’s analysis but was not.

      The Court also rejects Appaloosa’s contention that Greenspan’s empirical

study must be excluded because CWC somehow manipulated Greenspan’s

survey. That CWC provided Greenspan with information regarding certain

loans for which it was special servicer does not make Greenspan’s analysis

fundamentally unreliable. CWC merely provided Greenspan with information

that he independently verified. See Lee Valley Tools v. Indus. Blade Co., 288

F.R.D. 254, 267 (W.D.N.Y. 2013) (rejecting argument that expert’s opinions

were unreliable: defendant “has not demonstrated that [expert] relied upon

unverified information provided by [plaintiff] or that the financial summaries

were inaccurate, incomplete or inherently unreliable”).

      Separately, Appaloosa contends that Greenspan’s empirical study must

be excluded because certain of the loans he included in his analysis reflected a

realized loss passed on to the relevant trust that, under Greenspan’s theories,

should not have occurred. In particular, Appaloosa points to 23 loans from

Greenspan’s sample in which penalty interest was paid, but a realized loss was

passed on to the trust. (See Appaloosa MIL Br.14-15). From this, Appaloosa

argues that Greenspan’s conclusions are contradicted by the data on which he

relies. (See id. at 15).

                                      118
      After reviewing the detailed analysis of Greenspan’s methodology, the

Court agrees with CWC that Appaloosa’s argument is a red herring. Greenspan

explained at his deposition and noted in his report that CMBS liquidation fees

are customarily netted from the aggregate trust recovery, such that a full

recovery of a specially serviced loan often equals 99% (since the trust paid a

1% liquidation fee) and therefore the trust recognizes a nominal “loss” even

though the trust is paid everything it is entitled to be paid. (See CWC/GSE

Appaloosa MIL Opp. 11). This is precisely why Greenspan’s filter of Intex data

included REO loans with a cumulative loss of 2% rather than 0%. (See

Greenspan Report 37). Despite Appaloosa’s attempt to identify a contradiction

in Greenspan’s survey, Greenspan explicitly stated that “[b]ecause some special

servicers include their fees in the calculation of cumulative liquidated loss

percentage there could be instances where a loan was paid in full but because

the servicer fees are included in the cumulative loss percentage calculation,

this data field might indicate a cumulative liquidated loss somewhat greater

than 0%.” (Id. at 37 n.50). Therefore, the Court observes no inconsistencies

between Greenspan’s dataset and the conclusions he draws from same.

      Appaloosa has not come close to showing that Greenspan’s empirical

analysis is unreliable enough to merit exclusion. See Amorgianos, 303 F.3d at

267 (“A minor flaw in an expert’s reasoning or a slight modification of an

otherwise reliable method will not render an expert’s opinion per se

inadmissible. The judge should only exclude he evidence if the flaw is large




                                       119
enough that the expert lacks ‘good grounds’ for his or her conclusion.” (internal

quotation marks omitted)).

      Appaloosa’s remaining challenges to Greenspan’s opinions can be swiftly

rejected. Appaloosa contends that Greenspan’s study of industry custom and

practice is not relevant to any issue before the Court because Greenspan’s use

of the term “industry custom and practice” differs materially from the legal

definition of that term. (See Appaloosa MIL Br. 16-17). The Court, however,

does not rely on Greenspan’s definition of “industry custom and practice,” but

rather analyzes the data provided by Greenspan to determine for itself whether

such data meets the legal standard of an industry custom and practice. Other

challenges are simply irrelevant: The Court has not considered Greenspan’s

opinions about the intent of the parties to the C30 PSA or his understanding of

the definition of “Purchase Price.” (See id. at 17). And, further, the Court need

not decide whether Greenspan is qualified to offer a rebuttal opinion of

Hartzmark because the Court has not relied on Greenspan’s rebuttal opinion of

Hartzmark. (See id. at 18-19).

            b.    Nealon’s Expert Opinions

      The Court relied on two of the expert opinions offered by Nealon: (i) that

it is the custom and practice in the CMBS industry that amounts collected

from an REO sale are allocated to default interest before gain-on-sale is

realized (see supra at 57-59); and (ii) that the gain-on-sale concept was not

designed to disrupt the payment system and priority established under existing

PSAs and accepted servicing practices (see supra at 62-63). The Court found


                                       120
the first opinion, concerning custom and practice, to be reliable and helpful

based on:

      (i)     Nealon’s knowledge of and familiarity with the
              fundamental priority structure established by payment
              waterfalls that are contained in virtually all PSAs for
              CMBS 1.0 deals (Nealon Report 10-11);

      (ii)    His experience in allocating REO sale proceeds, for
              example, in connection with the Astor Crowne Plaza
              sale (id. at 11-12);

      (iii)   Nealon’s discussions with asset managers at LNR where
              only after all sums deemed owing on the corresponding
              loan, including penalty interest, had been paid in full
              did a discussion of gain-on-sale take place (see id. at
              11);

      (iv)    His knowledge of and familiarity with how other special
              servicers in the CMBS industry — such as C-III,
              CWCAM, and Midland — allocated REO sale proceeds,
              which was consistent with LNR’s application of such
              proceeds (id. at 2, 12); and

      (v)     The fact that never over the course of his 25 plus years
              in special servicing did he see a “gain” of any kind
              recognized before all amounts due and owing on the
              subject loan, including penalty interest, had been paid
              in full (id. at 12).

      The Court found the second opinion, concerning the design of the gain-

on-sale concept, to be reliable and helpful based on those five facts as well as

five additional facts:

      (i)     Nealon’s recollection of when the gain-on-sale concept
              was first discussed and incorporated into PSAs, and the
              impetus for it — the uncertainty of where the excess
              funds (money that was left over after all amounts owing
              to the trust and trust parties, including penalty interest,
              was paid in full) should go, and the industry’s view that
              it should not be distributed to the trust’s residual holder
              (a shell entity) but rather to certificateholders (Nealon
              Report 13-14);

                                         121
      (ii)    His regular and continuous discussions with the
              Cadwalader firm that drafted the vast majority of
              WBCMT PSAs (including C4 and C30), which
              discussions confirmed that Nealon’s understanding was
              correct (Nealon Dep. 195-205; CWC 56.1 C141, C154-
              C155);

      (iii)   Nealon’s negotiation, review, and application of
              hundreds of PSAs, including the C3 and C5 PSAs,
              which were drafted within months of the C4 PSA
              (Nealon Report 1; CWC 56.1 C138-C139);

      (iv)    His knowledge of and familiarity with how LNR, as well
              as other special servicers and master servicers, applied
              proceeds from the sale of REO properties when the
              applicable PSAs contained “Gain-on-Sale Proceeds” and
              the related gain-on-sale references (Nealon Report 12);
              and

      (v)     The absence of changes made to the fundamental
              payment priority structure/waterfall in PSAs after
              “Gain-on-Sale Proceeds” and related gain-on-sale
              references were added (id. at 14-15).

      Appaloosa advances three arguments to exclude Nealon’s expert

opinions, none of which succeeds. First, Appaloosa contends that Nealon

speculates about the contracting parties’ intent in drafting the C30 PSA. (See

Appaloosa MIL Br. 21). The Court disagrees with this characterization of

Nealon’s expert report. Nealon does not opine specifically on the intent of the

parties to the C30 PSA. Rather, his report communicates observations he

made about the introduction of the concept of gain-on-sale in the CMBS

industry and the general history and purpose of the concept — on which topics

Nealon is qualified to speak. He was actively involved in special servicing when

the gain-on-sale concept was first introduced, and he negotiated, reviewed, and




                                        122
applied hundreds of PSAs over the course of his career at LNR, including PSAs

from the WBCMT Shelf.

      The cases Appaloosa cites in which an expert testifies about a party’s

motive, intent, or state of mind are irrelevant here (see Appaloosa MIL Br. 20),

because Nealon provides permissible opinions regarding the concept of gain-

on-sale obtained from his firsthand observations. See, e.g., Liberty Media Corp.

v. Vivendi Universal, 874 F. Supp. 2d 169, 176 (S.D.N.Y. 2012) (concluding that

industry expert could opine on purpose of a particular type of contractual

clause in the industry); NIC Holding Corp. v. Lukoil Pan Americas, No. 05 Civ.

9372 (LAK) (FM), 2007 WL 1467424, at *2-4 (S.D.N.Y. May 16, 2007)

(considering expert opinions as to how a particular contractual clause is

typically understood in an industry); Media Sport & Arts v. Kinney Shoe Corp.,

No. 95 Civ. 3901 (PKL), 1999 WL 946354, at *3 (S.D.N.Y. Oct. 19, 1999)

(finding that industry expert could opine on whether actions of a party to a

transaction conform with industry custom and practice).

      Second, Appaloosa claims that Nealon’s industry custom and practice

opinion is unreliable because Nealon did not provide specific examples, did not

tie his own conduct to specific contractual language, and did not demonstrate

why the actions he took or understandings he developed at LNR were

consistent with the rest of the industry. (Appaloosa MIL Br. 23). But these

challenges to the reliability of Nealon’s opinions are actually attacks on the

weight that should be afforded to them, and not their admissibility. As an

initial matter, Nealon is entitled to rely on his 25 years at LNR to provide an

                                       123
opinion on industry custom and practice. See SR Int’l Bus. Ins. v. World Trade

Ctr. Props., 467 F.3d 107, 132 (2d Cir. 2006) (upholding introduction of

expert’s opinions on industry custom and practice as reliable, where expert had

over 30 years of experience in the relevant industry; was familiar with practices

in the industry, including those at issue; and, through his experience, was able

to identify an industry practice); Pension Comm. of Univ. of Montreal v. Banc of

Am. Sec. LLC, 691 F. Supp. 2d 448, 464-65 (S.D.N.Y. 2010) (noting that

expert’s description of his job experience and communications with others as

part of his job “provides a sufficient link between his experience and his

opinions to satisfy the reliability requirement of Rule 702”). And, in any event,

Appaloosa’s attacks on Nealon’s opinions are factually incorrect: (i) Nealon

provides an example to support his custom and practice opinion, in the form of

the Astor Crowne Plaza sale; (ii) he ties his opinions to the language of the

WBCMT PSAs for which LNR was special servicer; and (iii) he explains that his

actions at LNR were consistent with other special servicers’ actions based on

discussions he had with them and his observations of the industry.

      Third, and finally, Appaloosa contends that Nealon’s opinions should be

excluded because he is not impartial. Appaloosa explains that as an expert for

CWC, Nealon is effectively defending positions he took and decisions he made

as an employee of LNR, for which LNR could be exposed to liability if Nealon is

wrong. (Appaloosa MIL Br. 26-27). Accordingly, Appaloosa contends that

Nealon has a “particular reputational and potentially pecuniary interest in

seeing Appaloosa’s reading of the contract be rejected by the Court.” (Id. at

                                       124
27). CWC responds that Nealon retired from LNR in early 2018 before he was

engaged as an expert in this case, and that since his retirement he has had no

involvement or affiliation with LNR. (CWC/GSE MIL Opp. 27).

      Having been provided with nothing more than speculation that Nealon

“must be biased” due to reputational concerns, the Court agrees with CWC that

Appaloosa’s claim of bias goes to the weight, rather than admissibility of his

opinions. See, e.g., Int’l Cards Co. v. MasterCard Int’l, No. 13 Civ. 2576 (LGS),

2016 WL 7009016, at *8 (S.D.N.Y. Nov. 29, 2016) (“[T]he mere fact that [the

expert] is an employee of a party “does not automatically disqualify him from

rendering expert testimony.”); Tedone v. H.J. Heinz Co., 686 F. Supp. 2d 300,

311 (S.D.N.Y. 2009) (holding that the fact that an expert was an employee for

one of the defendants for over 30 years and an interested party was not

disqualifying); Knowledge Based Techs. v. Int’l Bus. Machines, No. 96 Civ. 9461

(JSR), 1998 WL 164791, at *1 (S.D.N.Y. Apr. 8, 1998) (“[C]ourts routinely

permit expert testimony by parties, employees, and others with financial and

other plain interests in the outcome of the litigation”). Appaloosa does not cite

any relevant authority to the contrary.

      The Court need not consider the remainder of Appaloosa’s challenges to

Nealon’s opinions, as it has already found admissible the opinions that it relies

upon in granting summary judgment to CWC and the GSEs. Appaloosa’s

motion to exclude is thus denied in part and denied as moot.




                                       125
C.    The Court Denies as Moot CWC’s and the GSEs’ Motions to Exclude
      Appaloosa’s Expert Witnesses

      CWC and the GSEs have also moved to exclude the expert testimony

offered by Appaloosa’s witnesses, Ann Hambly, Michael Hartzmark, and

Andrew Berman, on various grounds. (See generally CWC/GSE MIL Br.). As

with the prior motion to exclude, the Court accepts, for purposes of resolving

the motion, that these three witnesses are qualified as experts in their field,

and that their methodologies are sufficiently reliable. But even more than with

the prior motion, the Court has focused on issue of helpfulness, which it

considers — in the context of summary judgment motions preparatory to a

bench trial — to be a largely academic exercise. Particularly as to Hartzmark

and Berman, the Court equivocated whether even to accept the opinions, since

such acceptance would imply a determination of helpfulness. Ultimately,

however, the Court admitted each of the opinions, considered them with care,

and found them insufficient to raise a genuine dispute of material fact that

could forestall summary judgment in favor of CWC and the GSEs.

      The Court has outlined several deficiencies in these expert reports in this

Opinion. Dr. Hartzmark’s economics “think piece” was, in the Court’s

estimation, too attenuated from the contract interpretation issues at hand to be

useful, and far outweighed by contemporaneous and other empirical evidence.

(See supra at 84-85). The Court also discounted Hambly’s claim of “scrivener’s

error” in the definition of “Liquidation Expenses” because she disregarded

several key pieces of evidence — including the practical operation of the 94

PSAs that Hambly reviewed and the industry practice (which Hambly
                                       126
acknowledged) of lumping penalty interest in with liquidation expenses. (See

supra at 77-78). And the Court ascribed little significance to Berman’s

testimony, other than his recollection of C-III collecting and sharing penalty

interest in REO liquidations. (See supra at 89). But that is because the

majority of Berman’s opinions offered in rebuttal to Thomas Nealon comprised

naked attempts at contract interpretation coupled with vague incantations of

“training and experience.”

      Ultimately, Appaloosa’s expert opinions were insufficient to stave off

summary judgment. But they were considered, and carefully so. For this

reason, the Court denies as moot the motions to exclude filed by CWC and the

GSEs.

                                 CONCLUSION

      For the foregoing reasons, CWC’s motion for summary judgment is

GRANTED; the GSEs’ motion for summary judgment is GRANTED; Appaloosa’s

motion for partial summary judgment is DENIED; CWC’s and the GSEs’

motions to exclude are DENIED as moot; and Appaloosa’s motion to exclude is

DENIED insofar as the Court considered it above.

      The Clerk of Court is directed to terminate the motions at Docket Entries

301, 311, 317, 322, 324, and 327. The parties are directed to submit a joint

letter on or before April 3, 2020, concerning next steps in this action.

      SO ORDERED.

Dated:      March 19, 2020
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
                                       127
